  Case 19-10214 Doc           78 Filed 06/09/19 Entered                06/09/19 12:47:07
             Desc           Main Document           Page               1 of 231


        STATEMENT REGARDING DEBTORS’ SCHEDULES A/B, D, AND E/ F

       Attached are Schedules A/B, D, and E/ F for Hermitage Inn Real Estate Holding Company,

LLC and Hermitage Club, LLC which are being submitted in this involuntary proceeding in

connection with the pending Motions to Change Venue. Hermitage Inn Real Estate Holding

Company, LLC and Hermitage Club, LLC have filed the attached Schedules in their pending

chapter 11 bankruptcy proceedings in the United States Bankruptcy Court, District of Connecticut

and continue to seek the transfer of venue of this case to the United States Bankruptcy Court,

District of Connecticut.
Case 19-10214 Doc     78 Filed 06/09/19 Entered        06/09/19 12:47:07
           Desc     Main Document           Page       2 of 231




             Hermitage Inn Real Estate Holding Company, LLC
                         Schedules A/B, D, and E/ F
Case
 Case19-20903
      19-10214 Doc
               Doc26 Filed
                      78 Filed
                           06/09/19
                                06/09/19
                                      Entered
                                          Entered
                                              06/09/19 12:30:13
                                                         06/09/19 12:47:07
                                                                  Page 1 of 4
            Desc    Main Document             Page       3 of 231
                    Case
                     Case19-20903
                          19-10214 Doc
                                   Doc26 Filed
                                          78 Filed
                                               06/09/19
                                                    06/09/19
                                                          Entered
                                                              Entered
                                                                  06/09/19 12:30:13
                                                                             06/09/19 12:47:07
                                                                                      Page 2 of 4 6/08/19 3:45PM
                                Desc    Main Document             Page       4 of 231

 Fill in this information to identify the case:
 Debtor name Hermitage Inn Real Estate Holding Company, LLC
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                19-20903                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Haymaker                                                        100k Club Member                                                                                     $1,500,000.00
 Investments, LLC                                                / Family Legacy
 c/o Louis Chenevert                                             Memberships
 8 Atwater Terrace
 Farmington, CT
 06032
 Don Griesdorn                                                   Deposit on Real                                                                                      $1,300,000.00
 8787 Bay Colony                                                 estate
 Drive
 Apt 2002
 Naples, FL 34108
 Lorista Holdings                                                Judgment                                                                                             $1,174,560.40
 LH VT House, LLC
 Attn: President or
 General Mgr
 101 N. Plains
 Industrial Road
 Building 1B Ste 3
 Wallingford, CT
 06492
 Rob Girschek                                                    100k Club Member                                                                                       $700,000.00
 40 Joy Street
 Boston, MA 02114
 John & Ioanna                                                   Deposit on                                                                                             $670,000.00
 Donohue                                                         Unfinished
 25 Jennifer Lane                                                Townhome in
 New Canaan, CT                                                  Grenoble Way
 06840                                                           Development
 IVJMA, LLC -                                                    100k Club Member                                                                                       $600,000.00
 Tanaglia Brothers
 Attn: President or
 General Mgr
 6805 Atlantic Ave
 Wildwood, NJ 08260
 Robert Rubin                                                    100k Club Member                                                                                       $500,000.00
 4 Alpine Loop                                                   Bridge Loan
 West Dover, VT
 05356

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case
                     Case19-20903
                          19-10214 Doc
                                   Doc26 Filed
                                          78 Filed
                                               06/09/19
                                                    06/09/19
                                                          Entered
                                                              Entered
                                                                  06/09/19 12:30:13
                                                                             06/09/19 12:47:07
                                                                                      Page 3 of 4 6/08/19 3:45PM
                                Desc    Main Document             Page       5 of 231

 Debtor    Hermitage Inn Real Estate Holding Company, LLC                                                     Case number (if known)         19-20903
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Douglas Hollenbeck                                              100k Club                                                                                              $500,000.00
 29 Timothy Drive                                                Member,
 Westerly, RI 02891                                              Membership
                                                                 Initiation Fee
                                                                 Redemption Value
 G2 Capital                                                      Advisory Services                                                                                      $410,012.33
 535 Boylston Street
 11th Floor
 Attn: President or
 General Mgr
 Boston, MA 02116
 Dan McLeod                                                      100k Club Member                                                                                       $350,000.00
 411 Soundview
 Avenue
 Stamford, CT 06902
 Carmen Martocchio                                               100k Club Member                                                                                       $300,000.00
 & W Siracusa
 151 Bamforth Road
 Vernon, CT 06066
 Marcum LLP                                                      Accounting                                                                                             $285,158.00
 Attn: Joseph                                                    Services
 Natarelli
 555 Long Wharf
 Drive
 New Haven, CT
 06511
 Albert Subbloie                                                 Loan                                                                                                   $275,000.00
 908 Rainbow Trail
 Orange, CT 06477
 Joseph Willen                                                   100k Club Member                                                                                       $250,000.00
 29 Bluff Point Rd
 Northport, NY 11768
 Steven Albert                                                   100k Club Member                                                                                       $200,000.00
 17 Frog Rock Road
 Armonk, NY 10504
 Rob Aubin                                                       100k Club Member                                                                                       $200,000.00
 91 Old Sawmill
 Road
 Londonderry, VT
 05148
 Kevin Siebrecht                                                 100k Club Member                                                                                       $200,000.00
 8 Whispering Way
 Brookfield, CT
 06804
 Dana Nielsen                                                    100k Club Member                                                                                       $200,000.00
 87 Sunset Dr
 Weston, MA 02493
 Bill Russell                                                    100k Club Member                                                                                       $200,000.00
 1085 Sasco Hill Rd
 Fairfield, CT 06824




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case
                     Case19-20903
                          19-10214 Doc
                                   Doc26 Filed
                                          78 Filed
                                               06/09/19
                                                    06/09/19
                                                          Entered
                                                              Entered
                                                                  06/09/19 12:30:13
                                                                             06/09/19 12:47:07
                                                                                      Page 4 of 4 6/08/19 3:45PM
                                Desc    Main Document             Page       6 of 231

 Debtor    Hermitage Inn Real Estate Holding Company, LLC                                                     Case number (if known)         19-20903
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 8 Stags Leap LLC                                                Rent                                                                                                   $161,102.82
 400 Beach Drive
 #2405
 Attn: President or
 General Mgr
 St Petersburgh, FL
 33617




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case
 Case19-20903
       19-10214 Doc
                 Doc25 Filed
                        78 06/09/19
                             Filed 06/09/19
                                        Entered
                                             Entered
                                                06/09/19 12:24:05
                                                           06/09/19 Page
                                                                    12:47:07
                                                                         1 of 76
             Desc     Main Document              Page      7 of 231
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                     78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                 12:47:07
                                                                                      2 of 766/09/19 11:39AM
                          Desc     Main Document              Page      8 of 231
 Fill in this information to identify the case:

 Debtor name         Hermitage Inn Real Estate Holding Company, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-20903
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Berkshire Bank                                          Savings                         5475                                         $10.00




           3.2.     Berkshire Bank                                          Savings                         9492                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                          $10.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Glebe Lease, Town of Wilmington, Vermont                                                                                        $84,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                     78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                 12:47:07
                                                                                      3 of 766/09/19 11:39AM
                          Desc     Main Document              Page      9 of 231
 Debtor           Hermitage Inn Real Estate Holding Company, LLC                               Case number (If known) 19-20903
                  Name




           8.2.     Cold Brook Fire District No. 1, Wilmington, Vermont                                                                 $1,500,000.00




 9.        Total of Part 2.                                                                                                         $1,584,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                               160,500.00   -                       160,500.00 =....                              $0.00
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Hermitage DVRE LLC                                             50          %                                         $500,000.00




           15.2.     Hermitage Club, LLC                                            100         %                                                  $1.00




           15.3.     Hermitage Inn, LLC                                             100         %                                                  $1.00




           15.4.     Hermitage Realty, LLC                                          100         %                                                  $1.00




           15.5.     Deerfield Valley Regional Airport, LLC                         100         %                                                  $1.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                      78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                  12:47:07
                                                                                       4 of 766/09/19 11:39AM
                          Desc     Main Document             Page       10 of 231
 Debtor         Hermitage Inn Real Estate Holding Company, LLC                                Case number (If known) 19-20903
                Name




           15.6.     309 RTE 100 Dover LLC                                          100           %                                      $255,000.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                          $755,004.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office furniture (see attached)                                            $23,767.48                                          $23,767.48



 40.       Office fixtures
           Office fixtures (see attached)                                            $827,656.97                                         $827,656.97



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $851,424.45
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                      78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                  12:47:07
                                                                                       5 of 766/09/19 11:39AM
                          Desc     Main Document             Page       11 of 231
 Debtor         Hermitage Inn Real Estate Holding Company, LLC                                Case number (If known) 19-20903
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Other machinery, fixtures, and equipment (see
           attached)                                                              $10,188,823.08                                       $10,188,823.08




 51.       Total of Part 8.                                                                                                        $10,188,823.08
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                      78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                  12:47:07
                                                                                       6 of 766/09/19 11:39AM
                          Desc     Main Document             Page       12 of 231
 Debtor         Hermitage Inn Real Estate Holding Company, LLC                               Case number (If known) 19-20903
                Name

           55.1.     Hermitage Inn
                     located at 25 Handle
                     Road, West Dover,
                     Vermont (Assessor
                     Map/Lot:
                     183.058.12015):
                     a. Hermitage Inn
                     b. Carriage House
                     c. Pond Lot
                     d. Pasture Lot
                     e. Rear/Inn Lot                      Fee simple                        $0.00    Appraisal                  $2,683,750.00


           55.2.     Snow Goose Inn
                     located at 259 Route
                     100, West Dover,
                     Vermont (Assessor
                     Map/Lot:
                     183.058.13354)                       Fee simple                        $0.00    Appraisal                   $680,000.00


           55.3.     Horizon Inn located
                     at 861 Route 9 East,
                     Wilmington, Vermont
                     (Assessor Map/Lot:
                     10.03.030.000)                       Fee simple                        $0.00    Appraisal                   $510,000.00


           55.4.     Nordic Hills Lodge
                     located at 34 Look
                     Road, Wilmington,
                     Vermont (Assessor
                     Map/Lot:
                     02.04.062.000)                       Fee simple                        $0.00    Appraisal                   $510,000.00


           55.5.     Hermitage Clubhouse
                     located at 183
                     Gatehouse Trail,
                     Wilmington,
                     Vermont:
                     a. Hermitage
                     Clubhouse
                     b. Mid Mountain
                     Cabin
                     c. Top Mountain
                     Cabin
                     d. Snowsports Tent
                     e. Maintenance
                     Building
                     f. Mountain
                     Ski/Open Space                       Fee simple                        $0.00    Appraisal                 $27,000,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                      78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                  12:47:07
                                                                                       7 of 766/09/19 11:39AM
                          Desc     Main Document             Page       13 of 231
 Debtor         Hermitage Inn Real Estate Holding Company, LLC                               Case number (If known) 19-20903
                Name

            55.6.    Golf Course located
                     at 70 Spyglass Lane,
                     Wilmington, Vermont
                     (Assessor Map/Lot:
                     762.242.11593)
                     a. Golf Course
                     b. Hitchcock Lots
                     1-5 (Assessor
                     Map/Lot:
                     002.03015.300)                       Fee simple                        $0.00      Appraisal                         $1,440,000.00


            55.7.    Real Estate
                     Development (450
                     lots) located in
                     Wilmington and
                     Dover, Vermont                       Fee simple                        $0.00      Appraisal                       $11,875,000.00




 56.        Total of Part 9.                                                                                                         $44,698,750.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Mortgage: 4V8, LLC, 69 Airport Road,                          2,000,000.00 -                        1,000,000.00 =
            West Dover and Wilmington,                                Total face amount    doubtful or uncollectible amount
            Vermont                                                                                                                      $1,000,000.00


            Mortgage: Comtuck, LLC, East Track                              500,000.00 -                           250,000.00 =
            Lots (450 acres), Wilmington,                             Total face amount    doubtful or uncollectible amount
            Vermont                                                                                                                        $250,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case
              Case19-20903
                    19-10214 Doc
                              Doc25 Filed
                                      78 06/09/19
                                          Filed 06/09/19
                                                     Entered
                                                          Entered
                                                             06/09/19 12:24:05
                                                                        06/09/19 Page
                                                                                  12:47:07
                                                                                       8 of 766/09/19 11:39AM
                          Desc     Main Document             Page       14 of 231
 Debtor         Hermitage Inn Real Estate Holding Company, LLC                               Case number (If known) 19-20903
                Name

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $1,250,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case
               Case19-20903
                     19-10214 Doc
                               Doc25 Filed
                                       78 06/09/19
                                           Filed 06/09/19
                                                      Entered
                                                           Entered
                                                              06/09/19 12:24:05
                                                                         06/09/19 Page
                                                                                   12:47:07
                                                                                        9 of 766/09/19 11:39AM
                           Desc     Main Document             Page       15 of 231
 Debtor          Hermitage Inn Real Estate Holding Company, LLC                                                      Case number (If known) 19-20903
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                   $10.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,584,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                           $755,004.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $851,424.45

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $10,188,823.08

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $44,698,750.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,250,000.00

 91. Total. Add lines 80 through 90 for each column                                                       $14,629,261.53             + 91b.           $44,698,750.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $59,328,011.53




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                    Case
                      Case
                         19-20903
                           19-10214Doc
                                     Doc
                                       25 Filed
                                            78 06/09/19
                                                Filed 06/09/19
                                                          Entered
                                                               Entered
                                                                  06/09/19 12:24:05
                                                                              06/09/19Page
                                                                                       12:47:07
                                                                                            10 of 76
                                 Desc    Main Document             Page      16 of 231


                                                 HERMITAGE INN REAL ESTATE HOLDING COMPANY, LLC
                                                                  Case No. 19-20903
                                                                  Schedule AB - Part 7

                                                   Place in                                    Current Run        LTD            YTD
                                                   Service       Begin Year                    Depreciation Depreciation Depreciation          Net Book
            Asset Description          Book ID      Date           Cost           Cost Basis     Amount          Amount         Amount          Value
Additional Fit Up Real Estate Additions BOOK       12/1/2015 $     18,677.18 $ 18,677.18 $             -     $      505.84 $           -   $     18,171.34
339 Coldbrook Fit Up                  BOOK          7/1/2015 $       3,274.00 $     3,274.00 $         -     $      122.78 $           -   $      3,151.22
massage tables and similar products   BOOK         2/26/2014 $       2,250.00 $     2,250.00 $         -     $      910.72 $           -   $      1,339.28
Doveberry Furniture & Fixtures        BOOK         8/31/2016 $       1,275.73 $     1,275.73 $      127.57 $        170.09 $       127.57 $       1,105.64
                                                                                                  Part 7, Line 39 (Office Furniture) Total $    23,767.48
Snowgoose Inn Fit Up                  BOOK         10/1/2015 $    815,445.00 $ 815,445.00 $            -     $    25,482.66 $          -   $    789,962.34
landscaping and sidewwalks - pavers etc BOOK        7/1/2014 $     21,000.00 $ 21,000.00 $             -     $     3,500.00 $          -   $     17,500.00
landscaping and sidewwalks - pavers etc BOOK        6/1/2014 $     17,692.71 $ 17,692.71 $             -     $     3,047.07 $          -   $     14,645.64
wood work for guest coat room         BOOK         10/7/2014 $       5,387.98 $     5,387.98 $         -     $     1,731.85 $          -   $      3,656.13
fireplace                             BOOK          6/1/2014 $       3,000.00 $     3,000.00 $         -     $     1,107.14 $         -    $    1,892.86
                                                                                                   Part 7, Line 40 (Office Fixtures) Total $ 827,656.97
                     Case
                       Case
                          19-20903
                            19-10214Doc
                                      Doc
                                        25 Filed
                                             78 06/09/19
                                                 Filed 06/09/19
                                                           Entered
                                                                Entered
                                                                   06/09/19 12:24:05
                                                                               06/09/19Page
                                                                                        12:47:07
                                                                                             11 of 76
                                  Desc    Main Document             Page      17 of 231

                                            HERMITAGE INN REAL ESTATE HOLDING COMPANY, LLC
                                                              Case No. 19-20903
                                                              Schedule AB - Part 8

                                 Place in                                            Current Run        LTD             YTD
                                  Service                                         Depreciation      Depreciation    Depreciation
         Asset Description         Date     Begin Year Cost       Cost Basis          Amount           Amount          Amount      Net Book Value
Lifts                            12/1/2015 $    8,189,302.00 $ 8,189,302.00 $                 -    $    887,174.38 $          -    $   7,302,127.62
Equipment Haystack Purchase       1/1/2012 $    2,984,965.00 $ 2,984,965.00 $          298,496.50 $ 1,790,979.00 $ 298,496.50 $        1,193,986.00
Lifts                            12/1/2013 $    2,206,531.44 $ 2,206,531.44 $          220,653.14 $     901,088.66 $ 220,653.14 $      1,305,442.78
Haystack Orig Machine Purchase    1/1/2012 $      451,160.00 $      451,160.00 $        45,116.00 $     270,696.00 $    45,116.00 $      180,464.00
BaseLodge-Kitchen Equipment       7/1/2015 $      210,842.70 $      210,842.70 $              -    $     31,626.41 $          -    $     179,216.29
Sky Track Taj Lift               8/20/2012 $       50,000.00 $       50,000.00 $         5,000.00 $      26,666.67 $     5,000.00 $       23,333.33
Storage Trailers                 2/26/2014 $        1,940.89 $        1,940.89 $              -    $       785.60 $           -    $       1,155.29
Storage Trailers                 2/26/2014 $        1,895.69 $        1,895.69 $              -    $       767.30 $           -    $       1,128.39
Storage Trailers                 2/26/2014 $        1,060.84 $        1,060.84 $              -    $       300.56 $           -    $        760.28
Storage Trailers                 3/13/2014 $        1,015.64 $        1,015.64 $              -    $       411.09 $           -    $        604.55
Storage Trailers                 3/13/2014 $        1,015.64 $        1,015.64 $              -      $       411.09 $         -    $         604.55
                                                                                           Part 8, Line 50 (Other Machinery) Total $ 10,188,823.08
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    12 of 766/09/19 11:39AM
                         Desc    Main Document             Page      18 of 231
 Fill in this information to identify the case:

 Debtor name         Hermitage Inn Real Estate Holding Company, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)             19-20903
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   A&W Realty LLC                                 Describe debtor's property that is subject to a lien                 $678,028.00             $1,250,000.00
       Creditor's Name                                4V8, LLC; and
       Attn: President or General                     Comtuck, LLC
       Mgr
       2 Mountain Park Plaza
       West Dover, VT 05356
       Creditor's mailing address                     Describe the lien
                                                      Pledge of Notes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ann Coleman                                    Describe debtor's property that is subject to a lien                     $1,597.47         $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       437 Maple Drive
       Whitingham, VT 05361
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    13 of 766/09/19 11:39AM
                         Desc    Main Document             Page      19 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Atomic Professional Audio
 2.3                                                                                                                           $71,372.96   $44,698,750.00
       Inc                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       364A Innovation Drive
       North Clarendon, VT 05759
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Austin Design Inc.                             Describe debtor's property that is subject to a lien                     $18,881.25   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       2 Mead Street
       Greenfield, MA 01301
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Barnstormer Summit Lift,
 2.5                                                                                                                       $9,252,753.00      $755,004.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       6 Bayberry Lane
       Wilton, CT 06897

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    14 of 766/09/19 11:39AM
                         Desc    Main Document             Page      20 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Berkshire Bank                                 Describe debtor's property that is subject to a lien               $16,911,583.01    $44,188,750.00
       Creditor's Name                                55.1 (Hermitage Inn); 55.2 (Snow Goose Inn);
       Attn: President or General                     55.3 (Horizon Inn); 55.5 (Hermitage
       Mgr                                            Clubhouse); 55.6 (Golf Course); and 55.7 Real
       1259 E Columbus Ave Ste                        Estate Development
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Berkshire Bank                                 Describe debtor's property that is subject to a lien                 $1,037,500.00   $44,188,750.00
       Creditor's Name                                55.1 (Hermitage Inn); 55.2 (Snow Goose Inn);
       Attn: President or General                     55.3 (Horizon Inn); 55.5 (Hermitage
       Mgr                                            Clubhouse); 55.6 (Golf Course); and 55.7 Real
       1259 E Columbus Ave Ste                        Estate Development
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    15 of 766/09/19 11:39AM
                         Desc    Main Document             Page      21 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Berkshire Bank                                 Describe debtor's property that is subject to a lien                     $986,212.89   $44,188,750.00
       Creditor's Name                                55.1 (Hermitage Inn); 55.2 (Snow Goose Inn);
       Attn: President or General                     55.3 (Horizon Inn); 55.5 (Hermitage
       Mgr                                            Clubhouse); 55.6 (Golf Course); and 55.7 Real
       1259 E Columbus Ave Ste                        Estate Development
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Browns Country Services
 2.9                                                                                                                           $150,382.86   $44,698,750.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Schedule A/B, Part 9
       Attn: Jeffrey C Brown
       797 VT Rte 100
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     BSA Architects, Inc.                           Describe debtor's property that is subject to a lien                     $338,717.81   $27,000,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    16 of 766/09/19 11:39AM
                         Desc    Main Document             Page      22 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       dba Bull Stockwell Allen
       Attn: President or General
       Mgr
       300 Montgomery Street Ste
       1135
       San Francisco, CA 94104
       Creditor's mailing address                     Describe the lien
                                                      Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Carol H. Butler Trust                          Describe debtor's property that is subject to a lien                 $1,092,993.16   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       c/o Pamela Keefe, Trustee
       241 White Oak Shade Road
       New Canaan, CT 06840
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Charles Collins & Ana
 2     Cladera                                        Describe debtor's property that is subject to a lien                 $1,107,192.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       20 Prospect Avenue
       Larchmont, NY 10538
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    17 of 766/09/19 11:39AM
                         Desc    Main Document             Page      23 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Coldbrook Fire District No.
 3     1                                              Describe debtor's property that is subject to a lien                       $255.42    $27,000,000.00
       Creditor's Name                                55.5 (Hermitage Clubhouse)
       Attn: President or General
       Mgr
       18 Coldbrook Road
       Wilmington, VT 05363-9624
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Craig Doersch Painting,
 4     LLC                                            Describe debtor's property that is subject to a lien                     $76,834.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       9 King Phillip Trail
       Sandy Hook, CT 06482
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     Dan and John Lane                              Describe debtor's property that is subject to a lien                     $23,309.29   $44,698,750.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 6 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    18 of 766/09/19 11:39AM
                         Desc    Main Document             Page      24 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       dba Lane
       Plumbing&Heating Inc
       10 Adams Drive
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     Dan Solaz                                      Describe debtor's property that is subject to a lien                     $320,917.16   $27,000,000.00
       Creditor's Name                                Schedule A/B, Part 9
       72 Limerick Road
       Trumbull, CT 06611
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     David Manning Inc                              Describe debtor's property that is subject to a lien                      $31,212.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       103 Frost Place
       Brattleboro, VT 05302
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 7 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    19 of 766/09/19 11:39AM
                         Desc    Main Document             Page      25 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Donald Jabro                                   Describe debtor's property that is subject to a lien                     $450,000.00   $11,875,000.00
       Creditor's Name                                55.7 (Real Estate Development)
       27 Brimmer St #3
       Boston, MA 02108
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Fisher and Fisher Law
 9     Offices                                        Describe debtor's property that is subject to a lien                     $143,727.72     $510,000.00
       Creditor's Name                                55.4 (Nordic Hills Lodge)
       Attn: Robert Fisher
       PO Box 621
       Brattleboro, VT 05302
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     Fred H. Hamblet, LLC                           Describe debtor's property that is subject to a lien                           $1.00   $44,698,750.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 8 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    20 of 766/09/19 11:39AM
                         Desc    Main Document             Page      26 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       29 Victoria Street
       Keene, NH 03431
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 1     Gordon Bristol Consulting                      Describe debtor's property that is subject to a lien                      $36,800.58   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       279 Sunset Lake Rd
       Williamsville, VT 05362
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     Green Mountain Power                           Describe debtor's property that is subject to a lien                     $257,628.11   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       163 Acorn Lane
       Colchester, VT 05446
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    21 of 766/09/19 11:39AM
                         Desc    Main Document             Page      27 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 3     Greenfield Glass Company                       Describe debtor's property that is subject to a lien                     $4,928.88   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       52 River Street
       Greenfield, MA 01301
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     Grenoble Group                                 Describe debtor's property that is subject to a lien                 $2,080,527.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       aka RTM Capital Partners
       Inc
       c/o Langrock Sperry &
       Wool LLP
       210 College Street
       Burlington, VT 05402
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 10 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    22 of 766/09/19 11:39AM
                         Desc    Main Document             Page      28 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

 2.2
 5     Harrington Engineering Inc.                    Describe debtor's property that is subject to a lien                     $37,692.60   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       7868 Pomfret Road
       North Pomfret, VT 05053
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 6     International Financial                        Describe debtor's property that is subject to a lien                         $1.00      $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Services Corporation
       Attn: President or General
       Mgr
       1113S Milwaukee Ave Ste
       301
       Libertyville, IL 60048
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Iron Horse Standing Seam
 7     Roofi                                          Describe debtor's property that is subject to a lien                     $25,631.11   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Co aka Iron Horse Roofing
       Co
       Attn: President or General
       Mgr
       PO Box 221, 1350 Route 11
       Londonderry, VT 05148
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 11 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    23 of 766/09/19 11:39AM
                         Desc    Main Document             Page      29 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                      Preliminary Lien Notice on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Joyce Land Surveying
 8     Corp                                           Describe debtor's property that is subject to a lien                         $1.00    $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: Benjamin A Joyce
       37 Atherton Road
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Contractors Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Key Drilling & Blasting
 9     Svcs                                           Describe debtor's property that is subject to a lien                     $66,600.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       14 Trowbridge Road
       Keene, NH 03431
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 12 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    24 of 766/09/19 11:39AM
                         Desc    Main Document             Page      30 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 0     Lakeland Bank                                  Describe debtor's property that is subject to a lien                     $674,435.52     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       166 Changebridge Road
       Montville, NJ 07045
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 1     Macrolease Corporation                         Describe debtor's property that is subject to a lien                       $7,015.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn President or General
       Mgr
       185 Express Street Ste 100
       Plainview, NY 11803
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Manchester Carpet Care
 2     Inc.                                           Describe debtor's property that is subject to a lien                      $39,875.09   $44,698,750.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 13 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    25 of 766/09/19 11:39AM
                         Desc    Main Document             Page      31 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       6 Manchester Valley Road
       Manchester Center, VT
       05255
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 3     Metropolitan Golf Assn                         Describe debtor's property that is subject to a lien                     $50,358.84   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       28 VT ROUTE 110
       SOUTH ROYALTON, VT
       05068
       Creditor's mailing address                     Describe the lien
                                                      Judgment Order
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 4     Michael Fayette                                Describe debtor's property that is subject to a lien                     $12,703.34   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       dba MFayette Carpentry,
       LLC
       284 Route 100
       West Dover, VT 05356
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 14 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    26 of 766/09/19 11:39AM
                         Desc    Main Document             Page      32 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Mountain Glass and Lock
 5     Corp                                           Describe debtor's property that is subject to a lien                     $39,199.50   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       57 Jackson Ave
       Rutland, VT 05701
       Creditor's mailing address                     Describe the lien
                                                      Stipulated Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 6     MR Steel Acquisition Corp.                     Describe debtor's property that is subject to a lien                     $58,750.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       dba Ameri-Fab
       Attn President or General
       Mgr
       4100 W Glenrosa Ave
       Phoenix, AZ 85019
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 15 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    27 of 766/09/19 11:39AM
                         Desc    Main Document             Page      33 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name



 2.3   Nordic Valley Properties
 7     LLC                                            Describe debtor's property that is subject to a lien                           $1.00             $0.00
       Creditor's Name
       Attn: President or General
       Mgr
       34 Look Road
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Northern Building
 8     Supplies,Inc                                   Describe debtor's property that is subject to a lien                     $151,744.44   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       7 Loop Road
       Newfane, VT 05345
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Pioneer Timber Frames
 9     LLC                                            Describe debtor's property that is subject to a lien                      $16,520.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       PO Box 1057
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 16 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    28 of 766/09/19 11:39AM
                         Desc    Main Document             Page      34 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 0     PJB Home Center, Inc.                          Describe debtor's property that is subject to a lien                     $30,645.19   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Perkins Home Center
       Attn President or General
       Mgr
       PO Box 430
       West Chesterfield, NH
       03466
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 1     PJB Home Center, Inc.                          Describe debtor's property that is subject to a lien                      $7,556.11   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Perkins Home Center
       Attn President or General
       Mgr
       PO Box 430
       West Chesterfield, NH
       03466
       Creditor's mailing address                     Describe the lien
                                                      Contractor's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 17 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    29 of 766/09/19 11:39AM
                         Desc    Main Document             Page      35 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 2     Plimpton Excavating LLC                        Describe debtor's property that is subject to a lien                     $34,145.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       496 East Hill Road
       Wardsboro, VT 05355
       Creditor's mailing address                     Describe the lien
                                                      Order on Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 3     RCN Capital LLC, ATIMA                         Describe debtor's property that is subject to a lien                         $1.00      $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       75 Gerber Road East
       South Windsor, CT 06074
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 4     Reinhart Equipment                             Describe debtor's property that is subject to a lien                 $1,587,450.00    $44,698,750.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 18 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    30 of 766/09/19 11:39AM
                         Desc    Main Document             Page      36 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       32 Thompson Drive
       Essex Junction, VT 05452
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 5     Reinhart Foodservice, LLC                      Describe debtor's property that is subject to a lien                 $1,587,448.10     $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       6250 N River Rd Ste 9000
       Des Plaines, IL 60018
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment and UCC Financing
                                                      Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Seth and Jennifer
 6     Goodman                                        Describe debtor's property that is subject to a lien                     $986,495.21   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       65 Pendleton Lane
       Longmeadow, MA 01106
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 19 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    31 of 766/09/19 11:39AM
                         Desc    Main Document             Page      37 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 7     Southworth Electrical Inc                      Describe debtor's property that is subject to a lien                     $53,053.45   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       PO Box 20
       West Wardsboro, VT 05360
       Creditor's mailing address                     Describe the lien
                                                      Memorandum of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 8     Sprung Structures                              Describe debtor's property that is subject to a lien                     $61,446.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       5000 Tilghman Street Ste
       155
       Allentown, PA 18104
       Creditor's mailing address                     Describe the lien
                                                      Alleged Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 20 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    32 of 766/09/19 11:39AM
                         Desc    Main Document             Page      38 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

 2.4
 9     Squire Capital                                 Describe debtor's property that is subject to a lien                     $55,000.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       c/o Dan Proscia
       5 Yarmouth Drive
       Chatham, NJ 07928
       Creditor's mailing address                     Describe the lien
                                                      Equipment lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 0     Stephen Kunkle                                 Describe debtor's property that is subject to a lien                     $12,970.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       dba Stephen Kunkle
       Carpentry
       98 Forrett Drive
       Vernon, VT 05354
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment and Order of Approval
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 1     SVT Masonry Incorporated                       Describe debtor's property that is subject to a lien                     $89,450.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       1185 Glasenbury Road
       Shaftsbury, VT 05262
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 21 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    33 of 766/09/19 11:39AM
                         Desc    Main Document             Page      39 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 2     Swan Electric, Inc.                            Describe debtor's property that is subject to a lien                     $55,922.28   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       18 Coldbrook Rd
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Contractor's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 3     Sysco Albany, LLC                              Describe debtor's property that is subject to a lien                     $14,460.28   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       One Liebich Lane
       Clifton Park, NY 12065
       Creditor's mailing address                     Describe the lien
                                                      Judgment Order
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 22 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    34 of 766/09/19 11:39AM
                         Desc    Main Document             Page      40 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

 2.5   Terex Financial Services,
 4     Inc.                                           Describe debtor's property that is subject to a lien                           $1.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       200 Nyala Farm Road
       Westport, CT 06880
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 5     TFT Holdings, LLC                              Describe debtor's property that is subject to a lien                 $1,458,249.00     $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: Gary Greenstein
       8 Upland Lane
       Armonk, NY 10504
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Thomas Whit & Eliz
 6     Armstrong                                      Describe debtor's property that is subject to a lien                     $148,242.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       c/o Gravel & Shea PC
       76 St. Paul Street, 7th Floor
       Burlington, VT 05401
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment and Order of Approval
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 23 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    35 of 766/09/19 11:39AM
                         Desc    Main Document             Page      41 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 7     Trinity Engineering &                          Describe debtor's property that is subject to a lien                     $13,557.75   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Technical Services LLC
       Attn President or General
       Mgr
       751 Main Road
       Stamford, VT 05352
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 8     Trinity Engineering &                          Describe debtor's property that is subject to a lien                      $9,743.65   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Technical Services LLC
       Attn President or General
       Mgr
       751 Main Road
       Stamford, VT 05352
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 24 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    36 of 766/09/19 11:39AM
                         Desc    Main Document             Page      42 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

 2.5
 9     Triple T Trucking                              Describe debtor's property that is subject to a lien                     $34,634.31   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       437 Vernon Street
       Brattleboro, VT 05301
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 0     TRUE WORLD FOODS                               Describe debtor's property that is subject to a lien                     $10,790.58   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       22 Food Mart Road
       Boston, MA 02118
       Creditor's mailing address                     Describe the lien
                                                      Order
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 1     Tyler and Rose Dickson                         Describe debtor's property that is subject to a lien                 $1,005,000.00    $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       9 Hunter Lane
       Rye, NY 10580
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 25 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    37 of 766/09/19 11:39AM
                         Desc    Main Document             Page      43 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Vareschi Plumbing &
 2     Heating                                        Describe debtor's property that is subject to a lien                      $15,220.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       1151 Massachusetts
       North Adams, MA 01247
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 3     Vermont Department of Tax                      Describe debtor's property that is subject to a lien                 $1,286,000.00     $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       133 State Street
       Montpelier, VT 05633
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 4     W&W Building Supply                            Describe debtor's property that is subject to a lien                     $121,999.00   $44,698,750.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 26 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    38 of 766/09/19 11:39AM
                         Desc    Main Document             Page      44 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       434 Rte 100
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 5     Walker Kimball                                 Describe debtor's property that is subject to a lien                 $1,585,604.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       200 Mending Walls Road
       Manchester Center, VT
       05255
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Western Equipment
 6     Finance, Inc                                   Describe debtor's property that is subject to a lien                     $2,788.60     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       503 HIGHWAY 2 WEST
       Devils Lake, ND 58301
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 27 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    39 of 766/09/19 11:39AM
                         Desc    Main Document             Page      45 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)       19-20903
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    Windham Architectural
 7      Metals                                        Describe debtor's property that is subject to a lien                      $16,209.16     $27,000,000.00
        Creditor's Name                               Schedule A/B, Part 9
        Attn President or General
        Mgr
        86 Brook Street
        Whitingham, VT 05361
        Creditor's mailing address                    Describe the lien
                                                      Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $46,537,965.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       68

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Barnstormer Summit Lift, LLC
         c/o Zeisler & Zeisler                                                                                  Line   2.5
         10 Middle Street, 15th Floor
         Bridgeport, CT 06604




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 28 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case
               Case
                  19-20903
                    19-10214Doc
                              Doc
                                25 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                        Entered
                                                           06/09/19 12:24:05
                                                                       06/09/19Page
                                                                                12:47:07
                                                                                     40 of 766/09/19 11:39AM
                          Desc    Main Document             Page      46 of 231
 Fill in this information to identify the case:

 Debtor name         Hermitage Inn Real Estate Holding Company, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)           19-20903
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $162.00         $0.00
           Internal Revenue Service                                  Check all that apply.
           Central Insolvency Operation                                 Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $1.00      $1.00
           Town of Dover                                             Check all that apply.
           Attn: Tax Collector                                          Contingent
           PO Box 527                                                   Unliquidated
           West Dover, VT 05356-0527                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   32302                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    41 of 766/09/19 11:39AM
                         Desc    Main Document             Page      47 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                                  Case number (if known)          19-20903
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1.00    $1.00
           Town of Wilmington                                        Check all that apply.
           Attn: Tax Collector                                          Contingent
           Wilmington Town Hall                                         Unliquidated
           2 East Main Street                                           Disputed
           Wilmington, VT 05363
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $70,639.97    $70,639.97
           US Dept of Labor                                          Check all that apply.
           The Curtis Center Ste 850 West                               Contingent
           170 S. Independence Mall West                                Unliquidated
           Philadelphia, PA 19106-3323                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     H2B Employee Fines
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $161,102.82
           8 Stags Leap LLC                                                            Contingent
           400 Beach Drive #2405                                                       Unliquidated
           Attn: President or General Mgr                                              Disputed
           St Petersburgh, FL 33617
                                                                                   Basis for the claim:     Rent
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $100,000.00
           Aaron Kehoe                                                                 Contingent
           325 North End Avenue Apt 22B                                                Unliquidated
           New York, NY 10282                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     100k Club Member
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $100,000.00
           Adrian & Nikki Hamburger                                                    Contingent
           15 Bridgette                                                                Unliquidated
           Westerly, RI 02891                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     100k Club Member
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    42 of 766/09/19 11:39AM
                         Desc    Main Document             Page      48 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,227.13
          AFCO                                                                  Contingent
          5600 North River Road Ste 400                                         Unliquidated
          Attn: President or General Mgr                                        Disputed
          Rosemont, IL 60018-5187
                                                                             Basis for the claim:    Insurance Premium Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Alan & Diane Kurzer                                                   Contingent
          17 Smith Farm Road                                                    Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Albert Subbloie                                                       Contingent
          908 Rainbow Trail                                                     Unliquidated
          Orange, CT 06477                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $275,000.00
          Albert Subbloie                                                       Contingent
          908 Rainbow Trail                                                     Unliquidated
          Orange, CT 06477                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Alex Hammett                                                          Contingent
          318 West 71st St Apt 1                                                Unliquidated
          New York, NY 10023                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Alexandric & Kim Ho                                                   Contingent
          20 Parkerville Rd                                                     Unliquidated
          Southborough, MA 01772                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Andrea & David Hekemian                                               Contingent
          91 Fox Hedge Road                                                     Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    43 of 766/09/19 11:39AM
                         Desc    Main Document             Page      49 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Andrew & Yvonne Rebak                                                 Contingent
          830 Seneca Road                                                       Unliquidated
          Franklin Lakes, NJ 07417                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Anthony & Nicole Graziano                                             Contingent
          42 Deep Run                                                           Unliquidated
          Cohasset, MA 02025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Arpad & Madeleine Fejos                                               Contingent
          69 Broadfield Rd                                                      Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,000.00
          ASSURANCE AGENCY, LTD.                                                Contingent
          P O BOX 5653                                                          Unliquidated
          Attn: President or General Mgr                                        Disputed
          CAROL STREAM, IL 60197-5653
                                                                             Basis for the claim:    Insurance Agent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,881.25
          Austin Design Inc.                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          2 Mead Street                                                         Disputed
          Greenfield, MA 01301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Barry & Jill Goldberg                                                 Contingent
          82 Four Mile Road                                                     Unliquidated
          West Hartford, CT 06107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Barry & Joy Schwartz                                                  Contingent
          118 Dogwood Court                                                     Unliquidated
          Stamford, CT 06903                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    44 of 766/09/19 11:39AM
                         Desc    Main Document             Page      50 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Becky Esposito                                                        Contingent
          11 Birch Rd                                                           Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Benjamin Willemstyn                                                   Contingent
          11 Hasler Lane                                                        Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Betsy & Dan Vogel Friedman                                            Contingent
          240 Gregory Rd                                                        Unliquidated
          Franklin Lakes, NJ 07417                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bettima & Douglas Bosma                                               Contingent
          59 Wrights Mill Rd                                                    Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bill & Ali Charon                                                     Contingent
          17 2nd Avenue,nue                                                     Unliquidated
          Bayville, NY 11709                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bill & Joyce Allen                                                    Contingent
          31 Aunt Pattys Lane,                                                  Unliquidated
          Bethel, CT 06801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bill & Yvonne Deakins                                                 Contingent
          144 Washington Avenue                                                 Unliquidated
          Dobbs Ferry, NY 10522                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    45 of 766/09/19 11:39AM
                         Desc    Main Document             Page      51 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bill and Tatiana Geist                                                Contingent
          933 Tryon St                                                          Unliquidated
          South Glastonbury, CT 06073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100K Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Bill Russell                                                          Contingent
          1085 Sasco Hill Rd                                                    Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bob Fisher                                                            Contingent
          535 Shearer Hill Rd                                                   Unliquidated
          Brattleboro, VT 05301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bradley & Amy Morris                                                  Contingent
          71 Woodford Hill Dr                                                   Unliquidated
          Avon, CT 06081                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Brian & Allison Lorber                                                Contingent
          6 Rolling Hill Rd                                                     Unliquidated
          Old Westbury, NY 11568                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Brian Costello                                                        Contingent
          5 Nolen Lane,                                                         Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Bryan & Barbara Rosen                                                 Contingent
          40 Vanderbilt Rd                                                      Unliquidated
          Manhasset, NY 11030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    46 of 766/09/19 11:39AM
                         Desc    Main Document             Page      52 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Carina Calia                                                          Contingent
          4 Deer Park Rd                                                        Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Carl Ferenbach                                                        Contingent
          2 Commonwealth Avenue                                                 Unliquidated
          Boston, MA 02116                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $300,000.00
          Carmen Martocchio & W Siracusa                                        Contingent
          151 Bamforth Road                                                     Unliquidated
          Vernon, CT 06066                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Carter & Anne Sullivan                                                Contingent
          434 Mansfield Avenue                                                  Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,065.75
          CHAMONIX STAG'S LEAP HOA
          C/O TPW MANAGEMENT LLC                                                Contingent
          PO BOX 60666                                                          Unliquidated
          Attn: President or General Mgr                                        Disputed
          PHOENIX, AZ 85082-0666
                                                                             Basis for the claim:    Developer Home owner association
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $75,000.00
          Charles & Sheri Daknis                                                Contingent
          34 Rivers Edge Drive                                                  Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Charles Collins                                                       Contingent
          20 Prospect Avenue                                                    Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    47 of 766/09/19 11:39AM
                         Desc    Main Document             Page      53 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Cheryl LaFlamme                                                       Contingent
          126 Whites Rd                                                         Unliquidated
          PO Box 1044                                                           Disputed
          Wilmington, VT 05363
                                                                             Basis for the claim:    100k Club Member
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Chip Wood                                                             Contingent
          95 Cayuga Avenue                                                      Unliquidated
          Oceanport, NJ 07757                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Chris & Ellen Nakatani                                                Contingent
          161 Grand St Apt 4A                                                   Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Chris & Jill Drury                                                    Contingent
          133 West 17th PHC                                                     Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Christopher & Beth Ann Perrone                                        Contingent
          23 Wallace St PH1                                                     Unliquidated
          Red Bank, NJ 07701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Christopher & Paula Pink                                              Contingent
          186 E 93rd St                                                         Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Christopher & Sharon Neuner                                           Contingent
          166 Washington Avenue                                                 Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    48 of 766/09/19 11:39AM
                         Desc    Main Document             Page      54 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Christopher Croft                                                     Contingent
          60 E 96th St 4E                                                       Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,603.00
          Cincinnati Insurance                                                  Contingent
          PO Box 145620                                                         Unliquidated
          Attn: President or General Mgr                                        Disputed
          Cincinnati, OH 45250-5620
                                                                             Basis for the claim:    Commercial Package Insurance Premium
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,315.46
          Coldbrook Fire District No. 1                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          18 Coldbrook Road                                                     Disputed
          Wilmington, VT 05363-9624
                                                                             Basis for the claim:    Water and Sewer District Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Commonwealth Financial Group                                          Contingent
          35 Overlook Drive                                                     Unliquidated
          Attn: President or General Mgr                                        Disputed
          Framingham, MA 01701
                                                                             Basis for the claim:    100k Club Member
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Craig Doersch                                                         Contingent
          9 King Philip Tr                                                      Unliquidated
          Sandy Hook, CT 06482                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Dan & Karen Proscia                                                   Contingent
          5 Yarmouth Dr                                                         Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Dan & Stacy Weinstein                                                 Contingent
          31 Mockingbird Lane                                                   Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    49 of 766/09/19 11:39AM
                         Desc    Main Document             Page      55 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $350,000.00
          Dan McLeod                                                            Contingent
          411 Soundview Avenue                                                  Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Dana Nielsen                                                          Contingent
          87 Sunset Dr                                                          Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Daniel & Jeannine Thomasch                                            Contingent
          21 Pen Mor Drive                                                      Unliquidated
          Muttontown, NY 11732                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Dave Otfinoski                                                        Contingent
          49 Parkers Point                                                      Unliquidated
          Chester, CT 06412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David & James Green Taylor                                            Contingent
          175 Milton St #7                                                      Unliquidated
          Milton, MA 02186                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David Bliss                                                           Contingent
          58 Compo Mill Cove                                                    Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David Cameron                                                         Contingent
          2 Sequan Road                                                         Unliquidated
          Watch Hill, RI 02891                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    50 of 766/09/19 11:39AM
                         Desc    Main Document             Page      56 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David Cohen                                                           Contingent
          410 Hidden Valley Ct                                                  Unliquidated
          Wyckoff, NJ 07481                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David Koch                                                            Contingent
          148 Weeburn Drive                                                     Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David Marks                                                           Contingent
          779 Prospect Avenue                                                   Unliquidated
          West Hartford, CT 06105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          David Mercier                                                         Contingent
          32 Horizon Lane                                                       Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Debra Malloy                                                          Contingent
          11 Upper Highlands Loop                                               Unliquidated
          PO Box 2172                                                           Disputed
          West Dover, VT 05356
                                                                             Basis for the claim:    100k Club Member
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,175.45
          DECORATIVE INTERIORS                                                  Contingent
          4566 MAIN Street                                                      Unliquidated
          Attn: President or General Mgr
                                                                                Disputed
          MANCHESTER CENTER, VT 05255
          Date(s) debt was incurred
                                                                             Basis for the claim:    Furniture
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Deidre Kimble                                                         Contingent
          10 Stafford Place                                                     Unliquidated
          White Plains, NY 10604                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    51 of 766/09/19 11:39AM
                         Desc    Main Document             Page      57 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Dennis & Tarah Bellamy                                                Contingent
          17 Main St                                                            Unliquidated
          Vernon, CT 06066                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Dennis Stanek                                                         Contingent
          1A Gleneagles Dr                                                      Unliquidated
          Farmington, CT 06032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Derek & Stacey Tietjen                                                Contingent
          21 Vista Dr                                                           Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Diane McCormick                                                       Contingent
          24 Bourne Avenue                                                      Unliquidated
          Sandwich, MA 02563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,300,000.00
          Don Griesdorn                                                         Contingent
          8787 Bay Colony Drive                                                 Unliquidated
          Apt 2002                                                              Disputed
          Naples, FL 34108
                                                                             Basis for the claim:    Deposit on Real estate
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Donald Jabro                                                          Contingent
          27 Brimmer St #3                                                      Unliquidated
          Boston, MA 02108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $500,000.00
          Douglas Hollenbeck                                                    Contingent
          29 Timothy Drive                                                      Unliquidated
          Westerly, RI 02891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    52 of 766/09/19 11:39AM
                         Desc    Main Document             Page      58 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Douglas Long                                                          Contingent
          18 White Tail Way                                                     Unliquidated
          Littleton, MA 01460                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,538.45
          DUNCAN CABLE TV                                                       Contingent
          PO Box 685                                                            Unliquidated
          Attn: President or General Mgr                                        Disputed
          WILMINGTON, VT 05363-0685
                                                                             Basis for the claim:    Internet service provider fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Dwight Long                                                           Contingent
          363 King St                                                           Unliquidated
          Littleton, MA 01460                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Elliot Cooperstone                                                    Contingent
          6 Marvin Place                                                        Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $492.00
          EPHRAIM MOUNTAIN FARM                                                 Contingent
          400 DUTTON DISTRICT Road                                              Unliquidated
          Attn: President or General Mgr                                        Disputed
          SPRINGFIELD, VT 05156
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Eric Roemer                                                           Contingent
          49 Birch Rd                                                           Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,024.64
          EXXON                                                                 Contingent
          PO BOX 78001                                                          Unliquidated
          Attn: President or General Mgr
                                                                                Disputed
          PHOENIX, AZ 85062-8001
          Date(s) debt was incurred
                                                                             Basis for the claim:    Gas Card
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    53 of 766/09/19 11:39AM
                         Desc    Main Document             Page      59 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Frank Cotrona                                                         Contingent
          5 Laurelwood Dr                                                       Unliquidated
          Wallingford, CT 06492                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Fred & Susan Pazmino                                                  Contingent
          185 S County Rd                                                       Unliquidated
          Leyden, MA 01301                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $410,012.33
          G2 Capital                                                            Contingent
          535 Boylston Street 11th Floor                                        Unliquidated
          Attn: President or General Mgr                                        Disputed
          Boston, MA 02116
                                                                             Basis for the claim:    Advisory Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Garold Miller                                                         Contingent
          4 Mohawk Dr                                                           Unliquidated
          West Hartford, CT 06117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Gary Rothschild                                                       Contingent
          141 Loring Avenue                                                     Unliquidated
          Pelham, NY 10803                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Greg Rosen                                                            Contingent
          170 East End Avenue, Apt 8D                                           Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Gregg Clark                                                           Contingent
          8 Willowmere Avenue                                                   Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    54 of 766/09/19 11:39AM
                         Desc    Main Document             Page      60 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,500,000.00
          Haymaker Investments, LLC                                             Contingent
          c/o Louis Chenevert                                                   Unliquidated
          8 Atwater Terrace                                                     Disputed
          Farmington, CT 06032
                                                                             Basis for the claim:    100k Club Member / Family Legacy Memberships
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Howard Kotkin                                                         Contingent
          8 Baileys Mill Rd                                                     Unliquidated
          Basking Ridge, NJ 07920                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,231.00
          HUTTER CONSTRUCTION CORPORATIO
          810 TURNPIKE Road                                                     Contingent
          Rte 124 POBOX 257                                                     Unliquidated
          Attn: President or General Mgr                                        Disputed
          NEW IPSWICH, NH 03071
                                                                             Basis for the claim:    Construction Quotes
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Ian Dilts                                                             Contingent
          7 Woods End Rd                                                        Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $600,000.00
          IVJMA, LLC - Tanaglia Brothers                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          6805 Atlantic Ave                                                     Disputed
          Wildwood, NJ 08260
                                                                             Basis for the claim:    100k Club Member
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jack Murphy                                                           Contingent
          140 Stoneleigh Rd                                                     Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $9,200,000.00
          James R Barnes 2009 Irrev GRAT                                        Contingent
          John DelNegro, Esq.                                                   Unliquidated
          71 Nook Farms Road                                                    Disputed
          Windsor, CT 06095
                                                                             Basis for the claim:    100k Club Member
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    55 of 766/09/19 11:39AM
                         Desc    Main Document             Page      61 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $1,500,000.00
          James R. Barnes                                                       Contingent
          145 Deercliff Road                                                    Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $1,925,000.00
          James R. Barnes                                                       Contingent
          145 Deercliff Road                                                    Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Wages Earned
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $45,457,262.00
          James R. Barnes                                                       Contingent
          145 Deercliff Road                                                    Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subordinated Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $100,000.00
          James Winiarski                                                       Contingent
          115 Drumlin Hill Rd                                                   Unliquidated
          Bolton, MA 01740                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $100,000.00
          Jan Linhart                                                           Contingent
          7 Orchard Dr                                                          Unliquidated
          Purchase, NY 10577                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $100,000.00
          Jaroslaw Kalecinski                                                   Contingent
          4 Viewpoint Rd                                                        Unliquidated
          Ellington, CT 06029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $100,000.00
          Jason Barnett                                                         Contingent
          48 Arasley Avenue                                                     Unliquidated
          West Irvington, NY 10533                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 16 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    56 of 766/09/19 11:39AM
                         Desc    Main Document             Page      62 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jason Gies                                                            Contingent
          64 Knollwood Lane                                                     Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jeff & Jill Bornstein                                                 Contingent
          174 Branchville Road                                                  Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jeff Koslowsky                                                        Contingent
          6 Brookline Rd                                                        Unliquidated
          Scarsdale, NY 10583                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jeremiah O'Dwyer                                                      Contingent
          85 Bayberry Hill Road                                                 Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,079.75
          Jeremy C. Powers                                                      Contingent
          c/o Jess T Schwidde, Esq.                                             Unliquidated
          PO Box 28                                                             Disputed
          Rutland, VT 05702-0028
                                                                             Basis for the claim:    Deposit - Wedding
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jim & Emily Boshart                                                   Contingent
          296 Mountain Avenue                                                   Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jim Ryan                                                              Contingent
          P O Box 663                                                           Unliquidated
          Bondville, VT 05340                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    57 of 766/09/19 11:39AM
                         Desc    Main Document             Page      63 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Joe Pastore                                                           Contingent
          86 Peaceable St                                                       Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Joel Koral                                                            Contingent
          253 Woodlands Drive                                                   Unliquidated
          Tuxedo Park, NY 10987                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Johannes Boeckmann                                                    Contingent
          140 Davis Street                                                      Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John & Crista Gannon                                                  Contingent
          68 Hall Rd                                                            Unliquidated
          Wilmington, VT 05363                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $670,000.00
          John & Ioanna Donohue                                                 Contingent
          25 Jennifer Lane                                                      Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit on Unfinished Townhome in Grenoble Way
          Last 4 digits of account number                                    Development
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John & Theresa Curran                                                 Contingent
          1 Captain Copeland Rd                                                 Unliquidated
          East Dover, VT 10504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Arege                                                            Contingent
          17 Paag Lane                                                          Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    58 of 766/09/19 11:39AM
                         Desc    Main Document             Page      64 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Doyle                                                            Contingent
          224 Hamilton Rd                                                       Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          John Fitzgerald                                                       Contingent
          36 Kane Avenue                                                        Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Heneghan                                                         Contingent
          14 Hewlett Avenue                                                     Unliquidated
          Point Lookout, NY 11569                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Maher                                                            Contingent
          82 Whipstick Rd                                                       Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Maraganore                                                       Contingent
          49 Constellation Warf                                                 Unliquidated
          Charlestown, MA 02129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Nesland                                                          Contingent
          400 Beechwood Road                                                    Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          John Visgilio                                                         Contingent
          6 Whitman Lane                                                        Unliquidated
          Old Lyme, CT 06371                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    59 of 766/09/19 11:39AM
                         Desc    Main Document             Page      65 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jon & Kate Kaplan                                                     Contingent
          280 Hollow Tree Ridge Rd                                              Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jonathan Chason                                                       Contingent
          16 Huckleberry Road                                                   Unliquidated
          Hopkinton, MA 01748                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jonathan Cody                                                         Contingent
          131 Thayer Pond Rd                                                    Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Joseph Busuttil                                                       Contingent
          19 Hunting Hollow Ct                                                  Unliquidated
          Dix Hills, NY 11746                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Joseph Conti                                                          Contingent
          76 Marlborough Road                                                   Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $250,000.00
          Joseph Willen                                                         Contingent
          29 Bluff Point Rd                                                     Unliquidated
          Northport, NY 11768                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Justine Robertson                                                     Contingent
          7 Gull Point                                                          Unliquidated
          Monmouth Beach, NJ 07750                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    60 of 766/09/19 11:39AM
                         Desc    Main Document             Page      66 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,807.54
          KENLAN, A. JAY, ESQ.,PLLC                                             Contingent
          25 WASHINGTON Street                                                  Unliquidated
          Attn: President or General Mgr                                        Disputed
          RUTLAND, VT 05701
                                                                             Basis for the claim:    Permitting Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Kenneth Corriveau                                                     Contingent
          15 Old Orchard Road                                                   Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Kevin Heneghan                                                        Contingent
          14 Hewlett Avenue                                                     Unliquidated
          Point Lookout, NY 11569                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Kevin Siebrecht                                                       Contingent
          8 Whispering Way                                                      Unliquidated
          Brookfield, CT 06804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Kimberly & Bob Anderson                                               Contingent
          335 West Beach Rd                                                     Unliquidated
          Charlestown, RI 02813                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,027.03
          KraftCPA's PLLC                                                       Contingent
          555 Great Circle Road                                                 Unliquidated
          Attn: President or General Mgr                                        Disputed
          Nashville, TN 37228
                                                                             Basis for the claim:    Tax preparation services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Laurence Russian                                                      Contingent
          39 Keofferam Road                                                     Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    61 of 766/09/19 11:39AM
                         Desc    Main Document             Page      67 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,036.00
          Law Offcs of John Del Negro                                           Contingent
          71 Nook Farms Road                                                    Unliquidated
          Attn: John Del Negro, Esq.                                            Disputed
          Windsor, CT 06106
                                                                             Basis for the claim:    Legal Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Lawrence Hesse                                                        Contingent
          356 West Lake Avenue                                                  Unliquidated
          Bay Head, NJ 08742                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Lawrence Kingsley                                                     Contingent
          5 Pine Island Rd                                                      Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Len Kunin                                                             Contingent
          149 Emery Dr                                                          Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,174,560.40
          LH VT House, LLC
          Attn: President or General Mgr                                        Contingent
          101 N. Plains Industrial Road                                         Unliquidated
          Building 1B Ste 3                                                     Disputed
          Wallingford, CT 06492
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Linda Goddard                                                         Contingent
          18 Hemlock Drive                                                      Unliquidated
          Essex, CT 06426                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Lisa Yurko                                                            Contingent
          51 Crafts Road                                                        Unliquidated
          Carmel, NY 10512                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    62 of 766/09/19 11:39AM
                         Desc    Main Document             Page      68 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,174,560.40
          Lorista Holdings
          Attn: President or General Mgr                                        Contingent
          101 N. Plains Industrial Road                                         Unliquidated
          Building 1B Ste 3                                                     Disputed
          Wallingford, CT 06492
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Lou Garcia                                                            Contingent
          128 West Hills Road                                                   Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Lucas Turton                                                          Contingent
          32 Rutland St 1R                                                      Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Luke Walsh                                                            Contingent
          65 Edgewater Drive                                                    Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mag Hassan                                                            Contingent
          436 Frogtown Rd                                                       Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,177.00
          Makiaris Media Services                                               Contingent
          101 Centerpoint Dr SUITE 101                                          Unliquidated
          Attn: President or General Mgr                                        Disputed
          Middletown, CT 06457
                                                                             Basis for the claim:    Marketing Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,667.23
          Mansfield Hotel & Spa                                                 Contingent
          5800 St Denis Suite 402                                               Unliquidated
          Montreal QC H2S 3L5                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    63 of 766/09/19 11:39AM
                         Desc    Main Document             Page      69 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $285,158.00
          Marcum LLP                                                            Contingent
          Attn: Joseph Natarelli                                                Unliquidated
          555 Long Wharf Drive                                                  Disputed
          New Haven, CT 06511
                                                                             Basis for the claim:    Accounting Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mark & Karen Amanti                                                   Contingent
          PO Box 1325                                                           Unliquidated
          East Otis, MA 01029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mark Buschmann                                                        Contingent
          359 Dan's Hwy                                                         Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mark Shafir & Hillary Shafer                                          Contingent
          113 East 90th Street                                                  Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mary Anne Stets                                                       Contingent
          369 Taugwonk Road                                                     Unliquidated
          Stonington, CT 06378                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $47.80
          MassDOT
          EZDriveMA Pymt Processing Ctr                                         Contingent
          PO BOX 847840                                                         Unliquidated
          Attn: President or General Mgr                                        Disputed
          Boston, MA 02241-7448
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Matthew Stepanski                                                     Contingent
          19 Conover Lane                                                       Unliquidated
          Rumson, NJ 07760                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    64 of 766/09/19 11:39AM
                         Desc    Main Document             Page      70 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,150.00
          McCluskey, John & Co. P.C.
          ROUTE 100                                                             Contingent
          P O BOX 188                                                           Unliquidated
          Attn: President or General Mgr                                        Disputed
          WEST DOVER, VT 05356
                                                                             Basis for the claim:    Accounting fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Michael & Ann Quattrochi                                              Contingent
          26 Bentley Lane                                                       Unliquidated
          Syosset, NY 11791                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Michael & Kara Lech                                                   Contingent
          26-2 Cove Road                                                        Unliquidated
          Lyme, CT 06371                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Michael & Noemi Radziemski                                            Contingent
          633 North Broadway                                                    Unliquidated
          Nyack, NY 10960                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Michael Posillico                                                     Contingent
          1750 New Highway                                                      Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mike & Lourdes Culnen                                                 Contingent
          32 School House Lane,                                                 Unliquidated
          Morristown, NJ 07960                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mike Quinn                                                            Contingent
          745 Magic Circle                                                      Unliquidated
          Londenderry, VT 05148
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    65 of 766/09/19 11:39AM
                         Desc    Main Document             Page      71 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mike Slomsky                                                          Contingent
          9 Boulder Trail                                                       Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Mike Tokarz                                                           Contingent
          2525 Purchase St                                                      Unliquidated
          Purchase, NY 10577                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,885.75
          Murtha Cullina LLP                                                    Contingent
          Attn: Edward B. Whittemore                                            Unliquidated
          185 Asylum Street, 29th Floor                                         Disputed
          Hartford, CT 06103
                                                                             Basis for the claim:    Attorney Fees - Financial Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Nancy Morris                                                          Contingent
          137 Remington Road                                                    Unliquidated
          Manhasset, NY 11030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Neil Blumenthal                                                       Contingent
          37 West 12th Street, Apt 8J                                           Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Nick & Kat Beevers                                                    Contingent
          751 Lake Ave                                                          Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Nick Botta                                                            Contingent
          28 Warewoods Road                                                     Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    66 of 766/09/19 11:39AM
                         Desc    Main Document             Page      72 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Noah Goodman                                                          Contingent
          90 Crestview Cir                                                      Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Membership Resignation - On Wait List, 100k Club
          Last 4 digits of account number                                    Member
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $256.73
          NORTHBRANCH FIRE DIST #1                                              Contingent
          78 DOOR FITCH Road                                                    Unliquidated
          Attn: President or General Mgr                                        Disputed
          WEST DOVER, VT 05356
                                                                             Basis for the claim:    Sewer and Water Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $430,000.00
          Oakleaf Marine Management Corp
          Attn: President or General Mgr                                        Contingent
          c/o Inc Services, Ltd                                                 Unliquidated
          1125 West St., Ste 229                                                Disputed
          Annapolis, MD 21401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $133,749.68
          OPCO Americas, LLC dba Aethos
          Costello Valente Gentry PC                                            Contingent
          PO BOX 483                                                            Unliquidated
          Attn: President or General Mgr                                        Disputed
          Brattleboro, VT 05302
                                                                             Basis for the claim:    Recruiting Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,191.00
          Open Table, Inc.                                                      Contingent
          29109 Network Place                                                   Unliquidated
          Attn: President or General Mgr                                        Disputed
          Chicago, IL 60673-1291
                                                                             Basis for the claim:    Software service provider
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Patrick Aubry                                                         Contingent
          29 Contessa Court                                                     Unliquidated
          Port Jefferson, NY 11777                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Paul & Shannon Weymouth                                               Contingent
          317 Wrights Mill Rd                                                   Unliquidated
          Coventry, CT 06238                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    67 of 766/09/19 11:39AM
                         Desc    Main Document             Page      73 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Paul Scheier                                                          Contingent
          210 Central Park South                                                Unliquidated
          Apt 20                                                                Disputed
          New York, NY 10019
                                                                             Basis for the claim:    100k Club Member
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Paul Verrochi                                                         Contingent
          33 Beaver Place                                                       Unliquidated
          Boston, MA 02108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Peter Chase                                                           Contingent
          273 Southdown Road                                                    Unliquidated
          Lloyd Harbor, NY 11743                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Peter Coleman                                                         Contingent
          65 Pinehurst St                                                       Unliquidated
          Lido Beach, NY 11561                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Peter Harding                                                         Contingent
          1050 Old Academy Road                                                 Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Peter Lovell                                                          Contingent
          48 Point Lookout                                                      Unliquidated
          East Milford, CT 06460                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Peter Mundheim                                                        Contingent
          22 Beach Avenue                                                       Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    68 of 766/09/19 11:39AM
                         Desc    Main Document             Page      74 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Peter Schwarz                                                         Contingent
          2 Hickory Lane                                                        Unliquidated
          Mount Kisco, NY 10549                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,922.00
          PREMIER COPPER PRODUCTS LLC
          23910 N 19TH Avenue                                                   Contingent
          BLDG 4 SUITE 62                                                       Unliquidated
          Attn: President or General Mgr                                        Disputed
          PHOENIX, AZ 85085
                                                                             Basis for the claim:    Building Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Ralph Guardiano                                                       Contingent
          391 Boston Post Rd                                                    Unliquidated
          Madison, CT 06443                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $728.94
          RFID HOTEL                                                            Contingent
          55 Skyline Drive Suite 2850                                           Unliquidated
          Attn: President or General Mgr                                        Disputed
          Lake Mary, FL 32746
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Richard & Darcy Katz                                                  Contingent
          55 Farrington St                                                      Unliquidated
          Closter, NJ 07624                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Richard Baudouin                                                      Contingent
          9 Indian Springs Road                                                 Unliquidated
          Rowayton, CT 06853                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Richard Goldman                                                       Contingent
          10 Quintard Avenue                                                    Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    69 of 766/09/19 11:39AM
                         Desc    Main Document             Page      75 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Richard St. Jean                                                      Contingent
          32 Lowell Road                                                        Unliquidated
          Concord, MA 01742                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,471.74
          RITZ-CRAFT CORPORATION OF PA,                                         Contingent
          15 Industrial Park Road                                               Unliquidated
          Attn: President or General Mgr                                        Disputed
          Mifflinburg, PA 17844-7992
                                                                             Basis for the claim:    Construction Plans
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Rob Aubin                                                             Contingent
          91 Old Sawmill Road                                                   Unliquidated
          Londonderry, VT 05148                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $700,000.00
          Rob Girschek                                                          Contingent
          40 Joy Street                                                         Unliquidated
          Boston, MA 02114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Rob Krzanowski                                                        Contingent
          22 Links Court                                                        Unliquidated
          Sparta, NJ 07871                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Robert & Jennifer King                                                Contingent
          83 Walbridge Road                                                     Unliquidated
          West Hartford, CT 06119                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Robert & Rebecca Coffin                                               Contingent
          38 Beacon St Unit 63                                                  Unliquidated
          Boston, MA 02108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    70 of 766/09/19 11:39AM
                         Desc    Main Document             Page      76 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $400,000.00
          Robert Rubin                                                          Contingent
          4 Alpine Loop                                                         Unliquidated
          West Dover, VT 05356                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Roger Cardinal                                                        Contingent
          24 Bourne Avenue                                                      Unliquidated
          Sandwich, MA 02563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Rogger & Isabelle Alvarado                                            Contingent
          4 Farrell Road                                                        Unliquidated
          Weston, CT 06883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Rosario Ruffino                                                       Contingent
          4 Trailside Place                                                     Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Sandra Manzke                                                         Contingent
          12 Bishop Park Road                                                   Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Scott & Debbie Bigman                                                 Contingent
          58 Farmington Lane                                                    Unliquidated
          Melville, NY 11747                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Scott Johnston                                                        Contingent
          27 Beach Drive                                                        Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    71 of 766/09/19 11:39AM
                         Desc    Main Document             Page      77 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Sean McHugh                                                           Contingent
          42 Oak Hill Terrace                                                   Unliquidated
          Haddam, CT 06438                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $150,000.00
          Sean Winters                                                          Contingent
          10 Stillwater Road                                                    Unliquidated
          St James, NY 11780                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Seth Goodman                                                          Contingent
          65 Pendleton Lane                                                     Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,996.24
          SHEFFIELD FINANCIAL                                                   Contingent
          PO BOX 580229                                                         Unliquidated
          Attn: President or General Mgr
                                                                                Disputed
          CHARLOTTE, NC 28258-0229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Sheila Talty                                                          Contingent
          3 Bailey Drive                                                        Unliquidated
          Guilford, CT 06437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,059.68
          SOLAR SENSE VT XIII LLC
          CRESTMARK BANK                                                        Contingent
          PO BOx 5935 Drawer 309                                                Unliquidated
          Attn: President or General Mgr                                        Disputed
          TROY, MI 48007-5935
                                                                             Basis for the claim:    Solar Energy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,594.11
          SOLARSENSE VT VIII LLC
          CRESTMARK BANK                                                        Contingent
          PO BOX 5935 Drawer 303                                                Unliquidated
          Attn: President or General Mgr                                        Disputed
          TROY, MI 48007-5935
                                                                             Basis for the claim:    Solar Energy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    72 of 766/09/19 11:39AM
                         Desc    Main Document             Page      78 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,231.04
          SOLARSENSE VT XII LLC                                                 Contingent
          CRESTMARK BANK                                                        Unliquidated
          PO BOX 5935 Drawer 302                                                Disputed
          TROY, MI 48007-5935
                                                                             Basis for the claim:    Solar Energy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          SOUTHERN VERMONT SPRINKLER SER                                        Contingent
          35 WILLIAMS Street                                                    Unliquidated
          Attn: President or General Mgr                                        Disputed
          BRATTLEBORO, VT 05301
                                                                             Basis for the claim:    Fire Suppression Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Stan Szczepanik                                                       Contingent
          52 Foxcroft Court                                                     Unliquidated
          Southington, CT 06489                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,131.20
          STATE OF VERMONT                                                      Contingent
          440 ASA BLOOMER STATE OFFICE B                                        Unliquidated
          Attn: President or General Mgr                                        Disputed
          RUTLAND, VT 05701-0503
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Steven Albert                                                         Contingent
          17 Frog Rock Road                                                     Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Stuart Kovensky                                                       Contingent
          18 Long Pond Road                                                     Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,000.00
          SUBURBAN COMBINED ACCOUNTS                                            Contingent
          4 MILL Street                                                         Unliquidated
          Attn: President or General Mgr                                        Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:    Heating and fuel
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    73 of 766/09/19 11:39AM
                         Desc    Main Document             Page      79 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,239.97
          SUNDANCE SPAS, INC.                                                   Contingent
          7283 COLLECTION CENTER DR                                             Unliquidated
          Attn: President or General Mgr                                        Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:    Hot Tub Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,200.63
          SUPERIOR WALLS OF NORTHEAST LL                                        Contingent
          PO BOX 759 824 EAST MAIN Stre                                         Unliquidated
          Attn: President or General Mgr                                        Disputed
          EPHRATA, PA 17522
                                                                             Basis for the claim:    PreFab Concrete Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Susan McCann                                                          Contingent
          153 Middle Haddam Road                                                Unliquidated
          Middle Haddam, CT 06456                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Terence & Laura Linehan                                               Contingent
          8 Johnson Place                                                       Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Thano & Alison Chaltas                                                Contingent
          75 Loring Avenue                                                      Unliquidated
          Providence, RI 02906                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65.00
          THE PORT AUTHORITY OF NY & NJ
          VIOLATIONS PROCESSING CENTER                                          Contingent
          PO BOX 15186                                                          Unliquidated
          Attn: President or General Mgr                                        Disputed
          ALBANY, NY 12212-5186
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $423.89
          The Portland Group                                                    Contingent
          390 Franklin St                                                       Unliquidated
          Attn: President or General Mgr                                        Disputed
          Framingham, MA 01702
                                                                             Basis for the claim:    A/C Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    74 of 766/09/19 11:39AM
                         Desc    Main Document             Page      80 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Thomas & Sharon Quinn                                                 Contingent
          96 High Street                                                        Unliquidated
          Plainville, MA 02762                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Timothy Babineau                                                      Contingent
          2 Holly Lane                                                          Unliquidated
          Barrington, RI 02806                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Timothy Treanor                                                       Contingent
          10 Shady Lane                                                         Unliquidated
          Chappqua, NY 10514                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Timothy Walding                                                       Contingent
          4 Mckesson Hill Road                                                  Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Tom DeLitto                                                           Contingent
          38 Edinburg Lane                                                      Unliquidated
          Trumbull, CT 06611                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Tom Garten                                                            Contingent
          77 Bluff Point Road                                                   Unliquidated
          South Glastonbury, CT 06073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $217.60
          TOUGH MUDDER INCORPORATED                                             Contingent
          15 METROTECH CENTER 7TH FLOOR                                         Unliquidated
          Attn: President or General Mgr                                        Disputed
          BROOKLYN, NY 11201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    75 of 766/09/19 11:39AM
                         Desc    Main Document             Page      81 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Tracy Smith                                                           Contingent
          38 Stonefield Rd                                                      Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          TRANZON AUCTION PROPERTIES
          93 EXCHANGE Street                                                    Contingent
          P O BOX 4508                                                          Unliquidated
          Attn: President or General Mgr                                        Disputed
          PORTLAND, ME 04112-4508
                                                                             Basis for the claim:    Auction Dealer
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,184.00
          TWIN PINES CONSTRUCTION LLC                                           Contingent
          304 OLD NEWPORT Road                                                  Unliquidated
          Attn: President or General Mgr                                        Disputed
          CLAREMONT, NH 03743
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Tyler Dickson                                                         Contingent
          9 Hunter Lane                                                         Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $91,905.00
          VERTITECH IT                                                          Contingent
          4 OPEN SQUARE WAY SUITE 310                                           Unliquidated
          Attn: President or General Mgr                                        Disputed
          HOLYOKE, MA 01040
                                                                             Basis for the claim:    IT Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Virany Hillard                                                        Contingent
          29 Gray Rock Lane                                                     Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20.00
          VT Secretary of State                                                 Contingent
          128 State Street                                                      Unliquidated
          Montpelier, VT 05633-1101                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case
              Case
                 19-20903
                   19-10214Doc
                             Doc
                               25 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:24:05
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    76 of 766/09/19 11:39AM
                         Desc    Main Document             Page      82 of 231
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                          Case number (if known)            19-20903
              Name

 3.242     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $10,075.72
           W & B MAINTENANCE                                                    Contingent
           PO BOX 18                                                            Unliquidated
           Attn: President or General Mgr                                       Disputed
           EAST DOVER, VT 05341
                                                                             Basis for the claim:    Property Maintenance Services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.243     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $100,000.00
           Walker Kimball                                                       Contingent
           200 Mending Walls Road                                               Unliquidated
           Manchester Center, VT 05255                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.244     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $2,753.80
           WATERSHED MANAGEMENT DIVISION,                                       Contingent
           1 NATIONAL LIFE DRIVE                                                Unliquidated
           MAIN BUILDING SECOND FLOOR                                           Disputed
           MONTPELIER, VT 05620-3522
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.245     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $100,000.00
           Whitney Peterson                                                     Contingent
           485 Whitfield Street                                                 Unliquidated
           Guilford, CT 06437                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       70,803.97
 5b. Total claims from Part 2                                                                            5b.   +    $                   87,725,856.15

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      87,796,660.12




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 37 of 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
Case 19-10214 Doc    78 Filed 06/09/19 Entered      06/09/19 12:47:07
           Desc   Main Document           Page      83 of 231




                         Hermitage Club, LLC
                       Schedules A/B, D, and E/ F
Case
 Case19-20904
      19-10214 Doc
                Doc22 Filed
                        78 Filed
                            06/09/19
                                 06/09/19
                                       Entered
                                           Entered
                                               06/09/19 12:32:33
                                                          06/09/19 12:47:07
                                                                   Page 1 of 3
            Desc     Main Document             Page      84 of 231
                    Case
                     Case19-20904
                          19-10214 Doc
                                    Doc22 Filed
                                            78 Filed
                                                06/09/19
                                                     06/09/19
                                                           Entered
                                                               Entered
                                                                   06/09/19 12:32:33
                                                                              06/09/19 12:47:07
                                                                                       Page 2 of 3 6/08/19 3:43PM
                                Desc     Main Document             Page      85 of 231

 Fill in this information to identify the case:
 Debtor name Hermitage Club, LLC
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                19-20904                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Robert Coffin                                                   Family Legacy /                                                                                      $1,946,000.00
 38 Beacon St., Unit                                             Secondary
 63                                                              Memberships
 Boston, MA 02108
 Peter Coleman                                                   Family Legacy /                                                                                      $1,471,000.00
 65 Pinehurst St                                                 Secondary
 Lido Beach, NY                                                  Memberships
 11561
 Lorista Holdings                                                Judgment                                                                                             $1,174,560.40
 LH VT House, LLC
 Attn: President or
 General Mgr
 101 N. Plains
 Industrial Road
 Building 1B Ste 3
 Wallingford, CT
 06492
 Dale Ribaudo                                                    Family Legacy                                                                                          $487,063.36
 26 Country Club
 Lane
 East Granby, CT
 06026
 Mark Brett                                                      Family Legacy                                                                                          $486,000.00
 1 Four Mile Riker
 Rd.
 Old Lyme, CT 06371
 Laurence Russian                                                Family Legacy /                                                                                        $347,000.00
 39 Keofferam Rd.                                                Secondary
 Old Greenwich, CT                                               Memberships
 06870
 David Pinney                                                    Family Legacy                                                                                          $285,735.00
 5 Woodside Circle
 Hartford, CT 06105
 Joel Koral                                                      Family Legacy /                                                                                        $221,000.00
 253 Woodlands                                                   Secondary
 Drive                                                           Membership
 Tuxedo Park, NY
 10987

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case
                     Case19-20904
                          19-10214 Doc
                                    Doc22 Filed
                                            78 Filed
                                                06/09/19
                                                     06/09/19
                                                           Entered
                                                               Entered
                                                                   06/09/19 12:32:33
                                                                              06/09/19 12:47:07
                                                                                       Page 3 of 3 6/08/19 3:43PM
                                Desc     Main Document             Page      86 of 231

 Debtor    Hermitage Club, LLC                                                                                Case number (if known)         19-20904
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Aaron Kehoe                                                     Family Legacy                                                                                          $208,000.00
 325 North End Ave.
 Apt. 22B
 New York, NY 10282
 Lou Garcia                                                      Family Legacy                                                                                          $178,750.00
 128 West Hills Rd.
 New Canaan, CT
 06840
 David Koch                                                      Family Legacy                                                                                          $173,950.00
 148 Weeburn Drive
 New Canaan, CT
 06840
 Walker Kimball                                                  Family Legacy                                                                                          $164,400.00
 200 Mending Walls
 Rd.
 Manchester Center,
 VT 05255
 Mark Shafir & Hillary                                           Family Legacy                                                                                          $163,000.00
 Schafer
 113 East 90th Street
 New York, NY 10128
 Scott Johnston                                                  Family Legacy                                                                                          $157,000.00
 27 Beach Drive
 Darien, CT 06820
 Paul Scheier                                                    Family Legacy                                                                                          $157,000.00
 210 Central Park
 South Apt 20A
 New York, NY 10019
 Mike Tokarz                                                     Family Legacy                                                                                          $157,000.00
 2525 Purchase St.
 Purchase, NY 10577
 Jan Linhart                                                     Family Legacy                                                                                          $141,000.00
 7 Orchard Dr.
 Purchase, NY 10577
 David Bliss                                                     Family Legacy                                                                                          $133,000.00
 58 Compo Mill Cove
 Westport, CT 06880
 Anthony Graziano                                                Family Legacy                                                                                          $133,000.00
 42 Deep Run
 Cohasset, MA 02025
 Robert Brody                                                    Family Legacy                                                                                          $129,520.00
 63 Quorn Hunt Rd
 West Simsbury, CT
 06092




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case
  Case
     19-20904
       19-10214Doc
                 Doc
                   21 Filed
                        78 06/09/19
                            Filed 06/09/19
                                      Entered
                                           Entered
                                              06/09/19 12:28:44
                                                          06/09/19Page
                                                                   12:47:07
                                                                        1 of 143
             Desc    Main Document             Page      87 of 231
            Case
              Case
                 19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:28:44
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    2 of 1436/09/19 11:41AM
                         Desc    Main Document             Page      88 of 231
 Fill in this information to identify the case:

 Debtor name         Hermitage Club, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)         19-20904
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     TD Bank                                                 Checking                         9944                                     $1,403.11



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                       $1,403.11
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                            4,410,442.63    -                     2,126,599.81 =....                            $2,283,842.82
                                              face amount                        doubtful or uncollectible accounts



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
              Case
                 19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:28:44
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    3 of 1436/09/19 11:41AM
                         Desc    Main Document             Page      89 of 231
 Debtor         Hermitage Club, LLC                                                           Case number (If known) 19-20904
                Name


 12.       Total of Part 3.                                                                                                        $2,283,842.82
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture (see attached)                                           $993,917.47     Net Book                            $993,917.47



 40.       Office fixtures
           Office fixtures (see attached)                                             $65,592.43     Net Book                             $65,592.43



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment (see attached)                                         $1,620,810.20     Net Book                          $1,620,810.20



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $2,680,320.10
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case
              Case
                 19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:28:44
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    4 of 1436/09/19 11:41AM
                         Desc    Main Document             Page      90 of 231
 Debtor         Hermitage Club, LLC                                                           Case number (If known) 19-20904
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Other machinery, fixtures, and equipment (see
            attached)                                                              $3,768,818.84                                       $3,768,818.84




 51.        Total of Part 8.                                                                                                       $3,768,818.84
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            to be provided                                                                  $0.00                                           $5,000.00



 61.        Internet domain names and websites


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case
              Case
                 19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                    78 06/09/19
                                        Filed 06/09/19
                                                  Entered
                                                       Entered
                                                          06/09/19 12:28:44
                                                                      06/09/19Page
                                                                               12:47:07
                                                                                    5 of 1436/09/19 11:41AM
                         Desc    Main Document             Page      91 of 231
 Debtor         Hermitage Club, LLC                                                          Case number (If known) 19-20904
                Name

            www.hermitageclub.com
            other URLs to be provided                                                       $0.00                                       $2,500.00



 62.        Licenses, franchises, and royalties
            Right to use facilities owned by Hermitage Inn
            Real Estate Holding Company, LLC                                                $0.00                                             $1.00



 63.        Customer lists, mailing lists, or other compilations
            Customer lists, mailing lists, or other
            compilations                                                                    $0.00                                       $2,500.00



 64.        Other intangibles, or intellectual property
            Membership agreements with five hundred
            twenty five individuals and/or entities for use
            of facilities owned by the Debtor and
            Hermitage Inn Real Estate Holding Company,
            LLC                                                                             $0.00                                $27,139,000.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                  $27,149,001.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case
               Case
                  19-20904
                    19-10214Doc
                              Doc
                                21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                        Entered
                                                           06/09/19 12:28:44
                                                                       06/09/19Page
                                                                                12:47:07
                                                                                     6 of 1436/09/19 11:41AM
                          Desc    Main Document             Page      92 of 231
 Debtor          Hermitage Club, LLC                                                                                 Case number (If known) 19-20904
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,403.11

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,283,842.82

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $2,680,320.10

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $3,768,818.84

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                            $27,149,001.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $35,883,385.87             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $35,883,385.87




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                       Case
                         Case
                            19-20904
                              19-10214Doc
                                        Doc
                                          21 Filed
                                               78 06/09/19
                                                   Filed 06/09/19
                                                             Entered
                                                                  Entered
                                                                     06/09/19 12:28:44
                                                                                 06/09/19Page
                                                                                          12:47:07
                                                                                               7 of 143
                                    Desc    Main Document             Page      93 of 231


                                                                 HERMITAGE CLUB, LLC
                                                                   Case No. 19-20904
                                                                  Schedule AB - Part 7

                                                  Place in                                     Current Run         LTD             YTD
                                                   Service       Begin Year                   Depreciation Depreciation Depreciation             Net Book
           Asset Description            Book ID     Date           Cost          Cost Basis        Amount         Amount          Amount          Value
all decorative interiors is furniture   BOOK      10/30/2014 $    400,000.00 $ 400,000.00 $              -    $    86,666.67 $           -   $    313,333.33
Base Lodge Furniture                    BOOK      12/10/2014 $    201,947.05 $ 201,947.05 $              -    $    42,072.31 $           -   $    159,874.74
Golf Course Furn. & Fixtures            BOOK        7/1/2014 $    145,794.24 $ 145,794.24 $              -    $    36,448.55 $           -   $    109,345.69
Nordic Hills Fit Up                     BOOK        7/1/2015 $    130,361.00 $ 130,361.00 $              -    $     4,888.54 $           -   $    125,472.46
Club House Patio Furniture              BOOK        7/1/2015 $    106,821.57 $ 106,821.57 $              -    $    16,023.24 $           -   $     90,798.33
all decorative interiors is furniture   BOOK       9/24/2014 $     92,976.07 $ 92,976.07 $               -    $    20,919.62 $           -   $     72,056.45
massage tables and similar products     BOOK      10/27/2014 $     46,623.18 $ 46,623.18 $               -    $    14,430.98 $           -   $     32,192.20
massage tables and similar products     BOOK      10/27/2014 $     46,623.18 $ 46,623.18 $               -    $    14,430.98 $           -   $     32,192.20
Club House Furniture                    BOOK        7/1/2015 $     27,421.89 $ 27,421.89 $               -    $     4,113.28 $           -   $     23,308.61
Furniture & Fixtures                    BOOK       9/22/2014 $     26,393.20 $ 26,393.20 $               -    $     5,938.47 $           -   $     20,454.73
Doveberry Construction & Fit Up         BOOK        7/1/2015 $      8,067.00 $     8,067.00 $            -    $       302.52 $           -   $      7,764.48
Snow Goose Furniture & Fixtures         BOOK       8/31/2016 $      5,881.84 $     5,881.84 $         588.18 $        784.24 $      588.18 $        5,097.60
Adirondack Chairs                       BOOK      12/20/2013 $      2,782.00 $     2,782.00 $         278.20 $      1,112.80 $      278.20 $        1,669.20
massage tables and similar products     BOOK       12/3/2014 $        482.49 $       482.49 $            -    $       143.60 $           -   $       338.89
massage tables and similar products     BOOK      11/14/2014 $         26.88 $           26.88 $         -     $         8.32 $         -    $       18.56
                                                                                                    Part 7, Line 39 (Office Furniture) Total   993,917.47
Hermitage Inn F&F                       BOOK       9/30/2017 $     44,370.00 $ 44,370.00 $               -    $          -    $          -   $     44,370.00
Bar Top                                 BOOK       10/2/2014 $     16,293.13 $ 16,293.13 $               -    $     2,443.97 $           -   $     13,849.16
1ST DIRECT PRODUCTS LLC                 BOOK       6/24/2014 $      7,045.00 $     7,045.00 $            -    $     5,870.83 $           -   $      1,174.17
Shelving                                BOOK        7/1/2015 $      6,646.48 $     6,646.48 $            -    $       996.97 $           -   $      5,649.51
Popcorn Poppers                         BOOK        7/1/2015 $        418.81 $       418.81 $            -    $        62.82 $           -   $       355.99
Furniture & Fixtures (Ecolab)           BOOK      10/16/2014 $        247.16 $       247.16 $            -     $       53.56 $          -    $       193.60
                                                                                                     Part 7, Line 40 (Office Fixtures) Total      65,592.43
Accounting System                       BOOK        3/1/2014 $    673,866.72 $ 673,866.72 $              -    $ 190,928.90 $             -   $    482,937.82
NEC Fin Svcs Lse PhoneAV                BOOK       8/24/2014 $    587,491.92 $ 587,491.92 $              -    $ 195,830.65 $             -   $    391,661.27
NEC Phone Sytm/AV Equip/Signage         BOOK       5/31/2015 $    302,335.99 $ 302,335.99 $              -    $    47,869.87 $           -   $    254,466.12
VT Tax Audit Add'l Cost                 BOOK      11/15/2012 $    167,812.00 $ 167,812.00 $ 16,781.20 $            86,702.87 $ 16,781.20 $         81,109.13
DELL-IT Infastructure/Upgrades          BOOK       11/1/2013 $    137,369.85 $ 137,369.85 $ 13,736.99 $            57,237.46 $ 13,736.99 $         80,132.39
                     Case
                       Case
                          19-20904
                            19-10214Doc
                                      Doc
                                        21 Filed
                                             78 06/09/19
                                                 Filed 06/09/19
                                                           Entered
                                                                Entered
                                                                   06/09/19 12:28:44
                                                                               06/09/19Page
                                                                                        12:47:07
                                                                                             8 of 143
                                  Desc    Main Document             Page      94 of 231


                                                             HERMITAGE CLUB, LLC
                                                               Case No. 19-20904
                                                              Schedule AB - Part 7

                                              Place in                                    Current Run        LTD            YTD
                                               Service       Begin Year                   Depreciation Depreciation Depreciation          Net Book
          Asset Description         Book ID     Date           Cost          Cost Basis     Amount          Amount         Amount          Value
Computer Equipment-Dell             BOOK       6/30/2016 $    100,315.11 $ 100,315.11 $ 10,031.51 $          15,047.27 $ 10,031.51 $        85,267.84
NEC Phone Sytm/AV Equip/Signage     BOOK       5/31/2015 $     82,276.28 $ 82,276.28 $            -     $    13,027.08 $          -   $     69,249.20
Dell Lease #505                     BOOK        7/1/2015 $     71,356.77 $ 71,356.77 $            -     $    10,703.52 $          -   $     60,653.25
Computer Equipment                  BOOK       9/30/2017 $     21,757.44 $ 21,757.44 $            -     $          -   $          -   $     21,757.44
NEC -TV Phones & Monitors           BOOK       10/2/2014 $     19,611.16 $ 19,611.16 $            -     $     6,303.58 $          -   $     13,307.58
Computer Equipment Dell             BOOK        3/1/2014 $     19,282.89 $ 19,282.89 $            -     $    18,211.62 $          -   $      1,071.27
Accounting System                   BOOK       4/30/2017 $     19,014.87 $ 19,014.87 $            -     $          -   $          -   $     19,014.87
Direct TV Receiver                  BOOK       11/6/2014 $     14,923.44 $ 14,923.44 $            -     $     4,619.16 $          -   $     10,304.28
Resort Suite                        BOOK       1/31/2014 $     13,195.00 $ 13,195.00 $            -     $    13,195.00 $          -   $            -
Dell Lease #508                     BOOK        7/1/2015 $     10,239.07 $ 10,239.07 $            -     $     1,535.86 $          -   $      8,703.21
Computer Equipment-Dell             BOOK      12/31/2016 $      8,413.27 $     8,413.27 $         -     $          -   $          -   $      8,413.27
Dell Lease #507                     BOOK        7/1/2015 $      7,727.10 $     7,727.10 $         -     $     1,159.07 $          -   $      6,568.03
Dell Lease #511                     BOOK        7/1/2015 $      5,730.73 $     5,730.73 $         -     $      859.61 $           -   $      4,871.12
Computer Equipment Dell             BOOK       10/1/2014 $      5,453.85 $     5,453.85 $         -     $     4,090.39 $          -   $      1,363.46
NEC - TV Phones & Monitors          BOOK       9/17/2014 $      4,900.00 $     4,900.00 $         -     $     1,575.00 $          -   $      3,325.00
Dell Lease #509                     BOOK        7/1/2015 $      4,764.42 $     4,764.42 $         -     $      714.66 $           -   $      4,049.76
Surveillance Cameras at Gatehouse   BOOK      10/23/2013 $      4,555.00 $     4,555.00 $      455.50 $       1,897.92 $     455.50 $        2,657.08
Office Equipment                    BOOK      12/31/2014 $      4,498.56 $     4,498.56 $         -     $     1,799.42 $          -   $      2,699.14
Dell Lease #510                     BOOK        7/1/2015 $      3,915.63 $     3,915.63 $         -     $      587.34 $           -   $      3,328.29
Radios                              BOOK       1/20/2012 $      2,998.00 $     2,998.00 $      299.80 $       1,773.82 $     299.80 $        1,224.18
Dell Lease #506                     BOOK        7/1/2015 $      2,580.01 $     2,580.01 $         -     $      387.00 $           -   $      2,193.01
Radio for marketing office          BOOK       1/10/2013 $        964.39 $       964.39 $        96.44 $         482.20 $     96.44 $       482.19
                                                                                            Part 7, Line 41 (Office Equipment) Total 1,620,810.20
                     Case
                       Case
                          19-20904
                            19-10214Doc
                                      Doc
                                        21 Filed
                                             78 06/09/19
                                                 Filed 06/09/19
                                                           Entered
                                                                Entered
                                                                   06/09/19 12:28:44
                                                                               06/09/19Page
                                                                                        12:47:07
                                                                                             9 of 143
                                  Desc    Main Document             Page      95 of 231


                                                                HERMITAGE CLUB, LLC
                                                                   Case No. 19-20904
                                                                 Schedule AB - Part 8



                                            Place in                                    Current Run        LTD            YTD
                                            Service       Begin Year                    Depreciation Depreciation Depreciation
             Asset Description               Date           Cost          Cost Basis      Amount          Amount         Amount     Net Book Value
Snowmakers                                  12/1/2013 $ 1,588,879.34 $ 1,588,879.34 $ 158,887.93 $ 648,792.38 $ 158,887.93 $            940,086.96
Technoplin Guns                              1/1/2012 $ 586,000.00 $ 586,000.00 $          58,600.00 $ 351,600.00 $       58,600.00 $   234,400.00
Snowguns                                   10/17/2013 $ 520,800.00 $ 520,800.00 $          52,080.00 $ 217,000.00 $       52,080.00 $   303,800.00
Sky Track Taj Lift                          9/16/2012 $ 470,000.00 $ 470,000.00 $          47,000.00 $ 246,750.00 $       47,000.00 $   223,250.00
Snow Cat Kassbohrer- Catillac                1/1/2012 $ 343,445.00 $ 343,445.00 $          34,344.50 $ 206,067.00 $       34,344.50 $   137,378.00
Snow Guns                                    1/1/2012 $ 195,000.00 $ 195,000.00 $          19,500.00 $ 117,000.00 $       19,500.00 $    78,000.00
Snowguns                                    12/1/2013 $ 195,000.00 $ 195,000.00 $          19,500.00 $    82,841.67 $     19,500.00 $   112,158.33
Snow Making Equipment                        7/1/2015 $ 183,345.00 $ 183,345.00 $               -     $   27,501.75 $           -   $   155,843.25
Black Pipe Snowmaking                       10/2/2012 $ 173,946.00 $ 173,946.00 $           8,697.30 $    45,660.83 $      8,697.30 $   128,285.17
fitness equipment ie weight machines and    10/8/2014 $ 165,381.41 $ 165,381.41 $               -     $   37,210.82 $           -   $   128,170.59
Sky Track Taj Lift                          9/14/2012 $ 160,840.00 $ 160,840.00 $          16,084.00 $    85,781.33 $     16,084.00 $    75,058.67
Lawn Mowers                                 12/1/2013 $ 158,662.94 $ 158,662.94 $          15,866.29 $    64,787.35 $     15,866.29 $    93,875.59
Food Service Equipment -- 10 year life      7/23/2014 $ 140,877.50 $ 140,877.50 $               -     $   34,045.40 $           -   $   106,832.10
5 Towers                                   12/27/2012 $ 120,000.00 $ 120,000.00 $           6,000.00 $    30,000.00 $      6,000.00 $    90,000.00
Lances (Technoalpine)                       3/29/2013 $     90,000.00 $     90,000.00 $     9,000.00 $    42,750.00 $      9,000.00 $    47,250.00
Food Service Equipment -- 10 year life     10/16/2014 $     86,630.06 $     86,630.06 $         -     $   18,769.85 $           -   $    67,860.21
liftline Haystack Taj                       9/21/2012 $     85,288.00 $     85,288.00 $     8,528.80 $    44,776.20 $      8,528.80 $    40,511.80
Bowling Lane                               10/31/2014 $     71,463.30 $     71,463.30 $         -     $   15,483.72 $           -   $    55,979.58
Food Service Equipment -- 10 year life      7/23/2014 $     70,438.75 $     70,438.75 $         -     $   17,022.71 $           -   $    53,416.04
Witches Lift Ski                            1/31/2012 $     59,176.00 $     59,176.00 $     5,917.60 $    35,012.47 $      5,917.60 $    24,163.53
Seat Pads Chair Lifts                      11/27/2012 $     55,080.00 $     55,080.00 $     5,508.00 $    27,999.00 $      5,508.00 $    27,081.00
Air compressor                               1/1/2012 $     55,000.00 $     55,000.00 $     5,500.00 $    33,000.00 $      5,500.00 $    22,000.00
Chairlifts                                   1/1/2013 $     49,396.40 $     49,396.40 $     4,939.64 $    24,698.20 $      4,939.64 $    24,698.20
Pipe Snowmaking                              1/1/2012 $     47,658.00 $     47,658.00 $     2,382.90 $    14,297.40 $      2,382.90 $    33,360.60
Child Care Equipment                        11/6/2014 $     41,164.04 $     41,164.04 $         -     $   12,741.26 $           -   $    28,422.78
Golf Course-Course Equipment               12/31/2016 $     40,318.95 $     40,318.95 $         -     $          -   $          -   $    40,318.95
Snowmobiles                                  2/1/2015 $     39,711.00 $     39,711.00 $         -     $    7,611.28 $           -   $    32,099.72
                     Case
                       Case
                          19-20904
                             19-10214Doc
                                       Doc
                                         21 Filed
                                               78 06/09/19
                                                   Filed 06/09/19
                                                             Entered
                                                                   Entered
                                                                     06/09/19 12:28:44
                                                                                  06/09/19Page
                                                                                           12:47:07
                                                                                               10 of 143
                                   Desc     Main Document             Page       96 of 231


                                                              HERMITAGE CLUB, LLC
                                                                 Case No. 19-20904
                                                               Schedule AB - Part 8



                                          Place in                                    Current Run        LTD            YTD
                                          Service       Begin Year                    Depreciation Depreciation Depreciation
              Asset Description            Date           Cost          Cost Basis      Amount          Amount         Amount     Net Book Value
towers                                   12/26/2012 $     39,500.00 $     39,500.00 $     1,975.00 $     9,875.00 $     1,975.00 $     29,625.00
Snowmobiles                              12/21/2017 $     38,270.55 $     38,270.55 $         -     $          -   $          -   $    38,270.55
Snowmobiles                              12/31/2014 $     28,090.80 $     28,090.80 $     5,618.16 $    16,854.48 $     5,618.16 $     11,236.32
Food Service Equipment -- 10 year life   10/16/2014 $     27,311.75 $     27,311.75 $         -     $    5,917.56 $           -   $    21,394.19
Snow Guns                                12/11/2012 $     25,286.00 $     25,286.00 $     2,528.60 $    12,853.72 $     2,528.60 $     12,432.28
Int'l Harvester Pickup Truck             11/30/2014 $     25,000.00 $     25,000.00 $         -     $   10,416.67 $           -   $    14,583.33
Equipment-New England Fitness             12/1/2013 $     24,921.50 $     24,921.50 $     2,492.15 $    10,176.28 $     2,492.15 $     14,745.22
Hermitage Lift                            11/1/2012 $     22,747.00 $     22,747.00 $     2,274.70 $    11,752.62 $     2,274.70 $     10,994.38
Pad Mounts                                 1/1/2012 $     21,900.00 $     21,900.00 $     1,095.00 $     6,570.00 $     1,095.00 $     15,330.00
Food Service Equipment -- 10 year life    12/5/2014 $     21,612.08 $     21,612.08 $         -     $    4,502.52 $           -   $    17,109.56
Food Service Equipment -- 10 year life    12/5/2014 $     21,612.08 $     21,612.08 $         -     $    4,502.52 $           -   $    17,109.56
Food Service Equipment -- 10 year life    9/30/2014 $     21,013.62 $     21,013.62 $         -     $    4,728.06 $           -   $    16,285.56
Food Service Equipment -- 10 year life   10/16/2014 $     20,435.93 $     20,435.93 $         -     $    4,427.78 $           -   $    16,008.15
Chairlifts                               11/18/2013 $     19,327.03 $     19,327.03 $     1,932.70 $     7,891.86 $     1,932.70 $     11,435.17
Snow Guns                                 4/10/2012 $     18,000.00 $     18,000.00 $     1,800.00 $    10,350.00 $     1,800.00 $      7,650.00
Utility Carts Golf                        6/21/2012 $     17,977.00 $     17,977.00 $     1,797.70 $     9,887.35 $     1,797.70 $      8,089.65
Snow Guns                                 1/12/2012 $     16,176.00 $     16,176.00 $     1,617.60 $     9,705.60 $     1,617.60 $      6,470.40
Utility Carts-Golf Carts                  12/1/2013 $     15,099.75 $     15,099.75 $     1,509.98 $     6,165.75 $     1,509.98 $      8,934.00
Witches Lift Ski                          1/12/2012 $     14,865.00 $     14,865.00 $     1,486.50 $     8,919.00 $     1,486.50 $      5,946.00
Food Service Equipment -- 10 year life    7/23/2014 $     12,756.00 $     12,756.00 $         -     $    3,082.70 $           -   $     9,673.30
Lifts Taj                                  3/8/2012 $     12,480.00 $     12,480.00 $     1,248.00 $     7,280.00 $     1,248.00 $      5,200.00
Kubota RTU900X                             8/9/2012 $     12,243.00 $     12,243.00 $     1,224.30 $     6,631.63 $     1,224.30 $      5,611.37
Food Service Equipment -- 10 year life    9/22/2014 $     11,479.09 $     11,479.09 $         -     $    2,582.80 $           -   $     8,896.29
Food Service Equipment -- 10 year life    9/22/2014 $     11,479.08 $     11,479.08 $         -     $    2,582.80 $           -   $     8,896.28
Food Service Equipment -- 10 year life   10/27/2014 $     11,143.03 $     11,143.03 $         -     $    2,414.32 $           -   $     8,728.71
3 phase pad                              11/30/2012 $     10,864.00 $     10,864.00 $      543.20 $      2,761.27 $       543.20 $      8,102.73
Electrical Work                            1/1/2013 $     10,864.00 $     10,864.00 $      271.60 $      1,358.00 $       271.60 $      9,506.00
                   Case
                     Case
                        19-20904
                           19-10214Doc
                                     Doc
                                       21 Filed
                                             78 06/09/19
                                                 Filed 06/09/19
                                                           Entered
                                                                 Entered
                                                                   06/09/19 12:28:44
                                                                                06/09/19Page
                                                                                         12:47:07
                                                                                             11 of 143
                                 Desc     Main Document             Page       97 of 231


                                                              HERMITAGE CLUB, LLC
                                                                 Case No. 19-20904
                                                               Schedule AB - Part 8



                                          Place in                                    Current Run        LTD            YTD
                                          Service       Begin Year                    Depreciation Depreciation Depreciation
              Asset Description            Date           Cost          Cost Basis      Amount          Amount         Amount     Net Book Value
Ski Lifts                                  1/1/2013 $     10,600.00 $     10,600.00 $     1,060.00 $     5,300.00 $     1,060.00 $      5,300.00
Food Service Equipment -- 10 year life    9/30/2014 $     10,507.41 $     10,507.41 $         -     $    2,364.17 $           -   $     8,143.24
Polaris Crew Cab                           6/3/2013 $     10,488.00 $     10,488.00 $     1,048.80 $     4,807.00 $     1,048.80 $      5,681.00
Food Service Equipment -- 10 year life    9/30/2014 $      9,746.01 $      9,746.01 $         -     $    2,192.85 $           -   $     7,553.16
Foundations for Towers                   10/25/2012 $      9,165.00 $      9,165.00 $      458.25 $      2,367.63 $       458.25 $      6,797.37
Food Service Equipment -- 10 year life   10/27/2014 $      8,825.00 $      8,825.00 $         -     $    1,912.08 $           -   $     6,912.92
Food Service Equipment -- 10 year life   10/15/2014 $      8,736.55 $      8,736.55 $         -     $    1,965.73 $           -   $     6,770.82
Portable Radios                            1/1/2013 $      7,345.26 $      7,345.26 $      734.53 $      3,672.65 $       734.53 $      3,672.61
Ski Racks                                  7/1/2015 $      7,181.83 $      7,181.83 $         -     $    1,077.27 $           -   $     6,104.56
Sleigh                                    6/25/2014 $      7,000.00 $      7,000.00 $         -     $    2,500.00 $           -   $     4,500.00
Food Service Equipment -- 10 year life    9/30/2014 $      6,948.44 $      6,948.44 $         -     $    1,563.39 $           -   $     5,385.05
Food Service Equipment -- 10 year life   10/15/2014 $      5,896.77 $      5,896.77 $         -     $    1,326.78 $           -   $     4,569.99
Ski Racks                                 1/11/2013 $      5,760.00 $      5,760.00 $      576.00 $      2,880.00 $       576.00 $      2,880.00
Coupling Element Grip Lift Witches        2/14/2012 $      5,699.36 $      5,699.36 $      569.94 $      3,372.14 $       569.94 $      2,327.22
Generator Summit Cabin                   12/14/2012 $      5,550.00 $      5,550.00 $      555.00 $      2,821.25 $       555.00 $      2,728.75
Ski Lift Electrical Taj                  12/12/2012 $      5,476.00 $      5,476.00 $      547.60 $      2,783.63 $       547.60 $      2,692.37
Witches Lift Ski                          2/22/2012 $      5,178.00 $      5,178.00 $      517.80 $      3,020.50 $       517.80 $      2,157.50
Food Service Equipment -- 10 year life   10/15/2014 $      4,867.86 $      4,867.86 $         -     $    1,095.28 $           -   $     3,772.58
Kitchen Upgrades                           1/1/2017 $      3,890.64 $      3,890.64 $         -     $          -   $          -   $     3,890.64
Food Service Equipment -- 10 year life   10/15/2014 $      3,442.19 $      3,442.19 $         -     $     774.49 $            -   $     2,667.70
Food Service Equipment -- 10 year life   10/16/2014 $      3,365.55 $      3,365.55 $         -     $     729.21 $            -   $     2,636.34
Rescue Tobagans & Gates                   2/11/2013 $      3,323.50 $      3,323.50 $      332.35 $      1,634.05 $       332.35 $      1,689.45
Camera at Base                            7/24/2012 $      2,779.00 $      2,779.00 $      277.90 $      1,505.29 $       277.90 $      1,273.71
Snowmobile                                1/21/2013 $      2,665.50 $      2,665.50 $      266.55 $      1,310.54 $       266.55 $      1,354.96
Equipment                                 12/1/2013 $      2,442.89 $      2,442.89 $      244.29 $       997.52 $        244.29 $      1,445.37
Equipment                                 1/21/2012 $      2,351.00 $      2,351.00 $        39.18 $     2,351.00 $       39.18 $            -
Food Service Equipment -- 10 year life   10/15/2014 $      2,201.74 $      2,201.74 $         -     $     495.38 $            -   $     1,706.36
                 Case
                   Case
                      19-20904
                         19-10214Doc
                                   Doc
                                     21 Filed
                                           78 06/09/19
                                               Filed 06/09/19
                                                         Entered
                                                               Entered
                                                                 06/09/19 12:28:44
                                                                              06/09/19Page
                                                                                       12:47:07
                                                                                           12 of 143
                               Desc     Main Document             Page       98 of 231


                                                              HERMITAGE CLUB, LLC
                                                                 Case No. 19-20904
                                                               Schedule AB - Part 8



                                          Place in                                    Current Run        LTD          YTD
                                          Service       Begin Year                    Depreciation Depreciation Depreciation
            Asset Description              Date           Cost          Cost Basis      Amount          Amount       Amount     Net Book Value
Food Service Equipment -- 10 year life   10/15/2014 $      1,783.64 $      1,783.64 $          -    $     401.31 $          -   $       1,382.33
Rescue Defibrillator Package               1/2/2013 $      1,762.00 $      1,762.00 $       176.20 $      881.00 $      176.20 $         881.00
Food Service Equipment -- 10 year life    9/30/2014 $      1,479.68 $      1,479.68 $          -    $     332.93 $          -   $       1,146.75
Generator                                  2/6/2012 $      1,390.00 $      1,390.00 $       139.00 $      822.42 $      139.00 $         567.58
Food Service Equipment -- 10 year life    7/23/2014 $      1,300.00 $      1,300.00 $          -    $     314.17 $          -   $        985.83
Food Service Equipment -- 10 year life   10/15/2014 $      1,110.66 $      1,110.66 $          -    $     249.91 $          -   $        860.75
Polaris Bench Seat                        10/2/2012 $        984.00 $        984.00 $        98.40 $      516.60 $       98.40 $         467.40
Air compressor                             3/2/2012 $        971.00 $        971.00 $        97.10 $      566.42 $       97.10 $         404.58
Food Service Equipment -- 10 year life   10/15/2014 $        918.91 $        918.91 $          -    $     206.75 $          -   $        712.16
Food Service Equipment -- 10 year life   12/12/2014 $        895.07 $        895.07 $          -    $     186.48 $          -   $        708.59
Food Service Equipment -- 10 year life    9/30/2014 $        861.35 $        861.35 $          -    $     193.81 $          -   $        667.54
Food Service Equipment -- 10 year life    9/30/2014 $        789.89 $        789.89 $          -    $     177.73 $          -   $        612.16
Golf Cart                                 7/12/2012 $        719.00 $        719.00 $        71.90 $      395.45 $       71.90 $         323.55
Golf Cart                                 8/11/2012 $        719.00 $        719.00 $        71.90 $      389.46 $       71.90 $         329.54
Golf Cart                                 9/10/2012 $        719.00 $        719.00 $        71.90 $      383.47 $       71.90 $         335.53
Golf Cart                                10/11/2012 $        719.00 $        719.00 $        71.90 $      377.48 $       71.90 $         341.52
Food Service Equipment -- 10 year life   10/15/2014 $        380.21 $        380.21 $          -    $      85.55 $          -   $        294.66
Food Service Equipment -- 10 year life   10/15/2014 $        377.16 $        377.16 $          -    $      84.87 $          -   $        292.29
Food Service Equipment -- 10 year life   10/15/2014 $        124.22 $        124.22 $          -    $      27.95 $          -   $          96.27
Food Service Equipment -- 10 year life   11/20/2014 $        118.04 $        118.04 $          -    $      24.58 $          -   $          93.46
Food Service Equipment -- 10 year life   10/31/2014 $         89.00 $         89.00 $          -    $      19.28 $          -   $          69.72
Food Service Equipment -- 10 year life   10/15/2014 $         86.31 $         86.31 $           -    $      19.42 $         -    $         66.89
                                                                                         Part 8, Line 50 (Other Machinery) Total $ 3,768,818.84
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     13 of 143
                                                                                             6/09/19 11:41AM
                         Desc     Main Document             Page       99 of 231
 Fill in this information to identify the case:

 Debtor name         Hermitage Club, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)             19-20904
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Berkshire Bank                                 Describe debtor's property that is subject to a lien                     Unknown                       $0.00
       Creditor's Name                                Personal Property
       Attn: President or General
       Mgr
       1259 E Columbus Ave Ste
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Dell Financial Services,
 2.2                                                                                                                           Unknown                       $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name
       Attn: President or General
       Mgr
       Mail Stop-PS2DF-23
       One Dell Way
       Round Rock, TX 78682
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     14 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      100 of 231
 Debtor       Hermitage Club, LLC                                                                      Case number (if know)    19-20904
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       NEC Financial Services
 2.3                                                  Describe debtor's property that is subject to a lien                     Unknown           $0.00
       LLC
       Creditor's Name
       Attn President or General
       Mgr
       250 Pehle Ave Ste 704
       Saddle Brook, NJ
       07663-5806
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Reinhart Foodservice, LLC                      Describe debtor's property that is subject to a lien                     Unknown           $0.00
       Creditor's Name
       Attn: President or General
       Mgr
       6250 N River Rd Ste 9000
       Des Plaines, IL 60018
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement and Writ of
                                                      Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Sysco Albany, LLC                              Describe debtor's property that is subject to a lien                     Unknown           $0.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     15 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      101 of 231
 Debtor       Hermitage Club, LLC                                                                      Case number (if know)    19-20904
              Name

       Creditor's Name
       Attn: President or General
       Mgr
       One Liebich Lane
       Clifton Park, NY 12065
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   TCF Equipment Finance                          Describe debtor's property that is subject to a lien                     Unknown           $0.00
       Creditor's Name
       TCF National Bank
       Attn: President or General
       Mgr
       1111 W San Marnan Dr Ste
       A2
       Waterloo, IA 50701-8926
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Webbank                                        Describe debtor's property that is subject to a lien                     Unknown           $0.00
       Creditor's Name
       Attn: President or General
       Mgr
       6440 S Wasatch Blvd, Ste
       300
       Salt Lake City, UT 84121
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     16 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      102 of 231
 Debtor       Hermitage Club, LLC                                                                      Case number (if know)   19-20904
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  $0.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case
              Case
                 19-20904
                    19-10214Doc
                              Doc
                                21 Filed
                                      78 06/09/19
                                          Filed 06/09/19
                                                    Entered
                                                          Entered
                                                            06/09/19 12:28:44
                                                                         06/09/19Page
                                                                                  12:47:07
                                                                                      17 of 143
                                                                                              6/09/19 11:41AM
                         Desc     Main Document              Page      103 of 231
 Fill in this information to identify the case:

 Debtor name         Hermitage Club, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)           19-20904
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1                                                                                                                                                                   $1,473,269.
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $1,473,269.62          62
           State of Vermont                                          Check all that apply.
           Department of Taxes                                          Contingent
           133 State Street                                             Unliquidated
           Montpelier, VT 05633                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $15,000.00
           3 OLD WITNESS TREE LANE, LLC                                                Contingent
           Attn: President or General Mgr                                              Unliquidated
           18 White Tail Way                                                           Disputed
           Littleton, MA 01460
                                                                                   Basis for the claim:     Rental Income
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $208,000.00
           Aaron Kehoe                                                                 Contingent
           325 North End Ave. Apt. 22B                                                 Unliquidated
           New York, NY 10282                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Family Legacy
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   32302                                           Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     18 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      104 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.00
          AARONS PEST CONTROL                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 158                                                            Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,387.50
          ABACUS                                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          55 STAMP FARM Road                                                    Disputed
          CRANSTON, RI 02921-3401
                                                                             Basis for the claim:    401k Third Party Administrator
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,730.00
          ACE GROUP - CHUBB                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 3556                                                           Disputed
          Orlando, FL 32802-3556
                                                                             Basis for the claim:    Workers Comp Insurance Premium
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,536.60
          ACTIVE BRANDS NO AMERICA INC
          Attn: President or General Mgr                                        Contingent
          100 TECHNOLOGY DR                                                     Unliquidated
          SUITE 100-B                                                           Disputed
          BROOMFIELD, CO 80021
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Adrian & Nikki Hamburger                                              Contingent
          15 Bridgette                                                          Unliquidated
          Westerly, RI 02891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          ADVANCED ONSITE SERVICES, LLC.                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 124                                                            Disputed
          MILTON, VT 05468
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,711.85
          ADVENTURE IN FOOD TRADING                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 11610                                                          Disputed
          Albany, NY 12211
                                                                             Basis for the claim:    Food Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 2 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     19 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      105 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,208.55
          Air Compressor Eng. Co., Inc.                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 738                                                            Disputed
          Westfield, MA 01086
                                                                             Basis for the claim:    Services Rendered on air compressors
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,050.00
          AKG PROPERTY SERVICES LLC                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 1710                                                           Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:    Property Maintenance Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Alan & Diane Kurzer                                                   Contingent
          17 Smith Farm Road                                                    Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Alastair & Alisa Wood                                                 Contingent
          8 East 96th Street, Apt. 9c                                           Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,000.00
          Albert Subbloie                                                       Contingent
          908 Rainbow Trail                                                     Unliquidated
          Orange, CT 06477                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,430.00
          Alec & Melanie Borisoff                                               Contingent
          353 4th Street                                                        Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Alex Hammett                                                          Contingent
          318 West 71st st, apt 1                                               Unliquidated
          New York, NY 10023                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 3 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     20 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      106 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,216.00
          Alex Naboicheck                                                       Contingent
          38 W 22nd St., Apt. 5                                                 Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,000.00
          Alexandric & Kim Ho                                                   Contingent
          20 Parkerville Rd                                                     Unliquidated
          Southborough, MA 01772                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Alfred & Jennifer Barbagallo                                          Contingent
          120 Long Neck Point Rd.                                               Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,842.24
          ALLY                                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 78234                                                          Disputed
          PHOENIX, AZ 85062-8234
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,020.64
          ALP-N-ROCK LLC                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          6138 INNOVATION WAY                                                   Disputed
          CARLSBAD, CA 92009
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,761.25
          ALPINE PROMOTIONS INC.                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          2963 South Adams Garden Cove                                          Disputed
          Salt Lake City, UT 84106
                                                                             Basis for the claim:    Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,590.00
          AMERICAN ARBITRATION ASSOC.                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          1301 Atwood Avenue                                                    Disputed
          Johnston, RI 02919
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     21 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      107 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187.50
          AMERICAN FUNDS                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 659530                                                         Disputed
          SAN ANTONIO, TX 78265-9530
                                                                             Basis for the claim:    401k Fund Administrator
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,935.57
          AMERICAN NEEDLE INC.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          8156 SOLUTIONS CENTER                                                 Disputed
          BUFFALO GROVE, IL 60677-8001
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,150.00
          Amy & Brett Harsch                                                    Contingent
          26 Bates Road                                                         Unliquidated
          Harrison, NY 10528                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Andrea & David Hekemian                                               Contingent
          91 Fox Hedge Road                                                     Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Andrew & Cindy Aran                                                   Contingent
          102 Morley Dr.                                                        Unliquidated
          Wyckoff, NJ 07481                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,189.60
          Andrew & Elizabeth Banever                                            Contingent
          12 West Lane                                                          Unliquidated
          Niantic, CT 06357                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,500.00
          Andrew & Yvonne Rebak                                                 Contingent
          830 Seneca Road                                                       Unliquidated
          Franklin Lakes, NJ 07417                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     22 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      108 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,160.00
          Anthony & Janice Yanni                                                Contingent
          35 Memery Lane                                                        Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Anthony & Tara Coniglio                                               Contingent
          373 Greenley Rd.                                                      Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $133,000.00
          Anthony Graziano                                                      Contingent
          42 Deep Run                                                           Unliquidated
          Cohasset, MA 02025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,357.59
          ANTIGUA GROUP                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          2903 PAYSPHERE CIRCLE                                                 Disputed
          CHICAGO, IL 00060-6074
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Archer Group Investments, Ltd                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          200 South Orange Avenue
                                                                                Disputed
          Sarasota, FL 34230-3258
          Date(s) debt was incurred
                                                                                             Corporate- National Membership
                                                                             Basis for the claim:
                                                                             (Christian Urciuoli and Richard Jacoby)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,750.00
          ARMSTER RECLAIMED LUMBER                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 347                                                            Disputed
          GUILFORD, CT 06437
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Arpad & Madeleine Fejos                                               Contingent
          69 Broadfield Rd                                                      Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 6 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     23 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      109 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,200.00
          Arrowwood Environmental                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          950 Bert White Road                                                   Disputed
          Huntington, VT 05462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,275.96
          ARTWORKS, THE                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          21 BLISH Road                                                         Disputed
          MARLBOROUGH, CT 06447-1111
                                                                             Basis for the claim:    Signs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,195.74
          ASCENTIUM CAPITAL                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          23970 HWY 59 N                                                        Disputed
          KINGWOOD, TX 77339
                                                                             Basis for the claim:    Financing for Bowling Lane, data
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,620.00
          Ashleigh Banfield                                                     Contingent
          128 Mansfield Ave.                                                    Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          B&B Forms                                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 67                                                             Disputed
          East Dover, VT 05341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,505.37
          BABOR COSMETICS                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          430 S Congress Avenue                                                 Disputed
          Delray, FL 33445
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          BALLOONS OVER NEW ENGLAND                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 101                                                            Disputed
          QUECHEE, VT 05059
                                                                             Basis for the claim:    Services Rendered for entertainment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 7 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     24 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      110 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $475.00
          BALOON GAL JENNY                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 1715                                                           Disputed
          TROY, NY 12181
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,020.00
          Barbara & Lisa Pacheco Robb                                           Contingent
          258 Shawmut Ave., #1                                                  Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,300.00
          Barbara Chace                                                         Contingent
          15 River Ridge Lane                                                   Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Barry & Jill Goldberg                                                 Contingent
          82 Four Mile Road                                                     Unliquidated
          West Hartford, CT 06107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Barry & Joy Schwartz                                                  Contingent
          118 Dogwood Court                                                     Unliquidated
          Stamford, CT 06903                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,255.00
          BART J. RUGGIERE SPRTS CTR.                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 2232                                                          Disputed
          MANCHESTER CTR, VT 05255
                                                                             Basis for the claim:    Services performed for special needs athletes
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,206.26
          BAY STATE ELEVATOR COMPANY                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 5                                                              Disputed
          DALTON, MA 01227
                                                                             Basis for the claim:    Elevator inspection and repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 8 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     25 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      111 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          BEAR CREEK ENVIRONMENTAL, LLC                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          149 STATE Street                                                      Disputed
          MONTPELIER, VT 05602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $332.75
          BEARDSLEY, INC.                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          76 Hartness Avenue Ste 1                                              Disputed
          Springfield, VT 05156
                                                                             Basis for the claim:    Publishing Company for marketing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,131.66
          BELVAL REFRIGERATION                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 194                                                            Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:    Local services on small machines
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,200.00
          Ben & Margot Fooshee                                                  Contingent
          205 Stone Hill Rd.                                                    Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Benjamin & Kim Willemstyn                                             Contingent
          11 Hasler Lane                                                        Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,316.50
          BERGERON CONSTRUCTION CO.INC.                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          27 MATTHEWS Road                                                      Disputed
          KEENE, NH 03431
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,320.00
          BEST SEPTIC SERVICE, LLC                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          153 BIRCHVIEW EXT                                                     Disputed
          WESTMINSTER, VT 05158
                                                                             Basis for the claim:    Portable Restroom Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 9 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     26 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      112 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,449.85
          BEST TILE-VERMONT                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          287 Leroy Road                                                        Disputed
          Williston, VT 05495
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11.17
          BEST TILE-VERMONT                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          287 Leroy Road                                                        Disputed
          Williston, VT 05495
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,500.00
          Betsy & Dan Vogel Friedman                                            Contingent
          240 Gregory Rd.                                                       Unliquidated
          Franklin Lakes, NJ 07417                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Bettima & Douglas Bosma                                               Contingent
          59 Wrights Mill Rd.                                                   Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.00
          BHS EDUCATION                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          10 WHITNEY Lane                                                       Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Bill & Ali Charon                                                     Contingent
          17 2nd Avenue                                                         Unliquidated
          Bayville, NY 11709                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Bill & Erin Russell                                                   Contingent
          1085 Sasco Hill Rd.                                                   Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 10 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     27 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      113 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Bill & Joyce Allen                                                    Contingent
          31 Aunt Pattys Lane                                                   Unliquidated
          Bethel, CT 06801                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,000.00
          Bill & Linda Rambow                                                   Contingent
          32 Island Circle North                                                Unliquidated
          Groton Long Pt., CT 06340                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Bill & Marnie Schwartz                                                Contingent
          8 Upland Lane                                                         Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Bill & Renee Hughes                                                   Contingent
          2440 Redding Road                                                     Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,640.00
          Bill & Tatiana Geist                                                  Contingent
          933 Tryon St.                                                         Unliquidated
          South Glastonbury, CT 06073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,500.00
          Bill & Yvonne Deakins                                                 Contingent
          144 Washington Ave                                                    Unliquidated
          Dobbs Ferry, NY 10522                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,962.50
          Birch Island Assoc                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 552                                                            Disputed
          WEST DOVER, VT 05356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 11 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     28 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      114 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Blake & Maria Underhill                                               Contingent
          6 Oak Circle                                                          Unliquidated
          Dover, MA 02080                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Bob & Sarah Fisher                                                    Contingent
          535 Shearer Hill Rd.                                                  Unliquidated
          Brattleboro, VT 05301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,339.15
          Bobbi Resek                                                           Contingent
          PO BOX 74                                                             Unliquidated
          East Dover, VT 05341                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Commissions
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,333.75
          BOGNER OF AMERICA                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          185 Allen Brook Lane                                                  Disputed
          Williston, VT 05495
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,520.42
          BOOKING.COM B.V.                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          5295 PAYSPHERE CIRCLE                                                 Disputed
          CHICAGO, IL 60674-5295
                                                                             Basis for the claim:    Services for marketing of hotel rooms
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,880.00
          Brad & Melissa Porter                                                 Contingent
          12 Halls Rd                                                           Unliquidated
          Westbrook, CT 06498                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Bradley & Amy Morris                                                  Contingent
          71 Woodford Hill Dr.                                                  Unliquidated
          Avon, CT 06081                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 12 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     29 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      115 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,600.00
          Brant & Jamie Behr                                                    Contingent
          67 Highland Ave                                                       Unliquidated
          Norwalk, CT 06853                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Brendan & Renee Gunderson                                             Contingent
          97 Old Washington Rd.                                                 Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Brett & Susan Tejpaul                                                 Contingent
          12 Meadowcroft Lane                                                   Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Brian & Ali Kreiter                                                   Contingent
          83 Roton Ave                                                          Unliquidated
          Rowayton, CT 06853                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Brian & Allison Lorber                                                Contingent
          6 Rolling Hill Rd.                                                    Unliquidated
          Old Westbury, NY 11568                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Brian & Courtney O'Connor                                             Contingent
          63 Salem Straits                                                      Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Brian & Katherine Coverdale                                           Contingent
          662 Linton Hill Rd.                                                   Unliquidated
          Newtown, PA 18440                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equity
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 13 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     30 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      116 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,090.00
          Brian & Lesley Sondey                                                 Contingent
          74 Reade St.                                                          Unliquidated
          New York, NY 10007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Brian & Linda Costello                                                Contingent
          5 Nolen Lane                                                          Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Brown Advisory                                                        Contingent
          99 High Street                                                        Unliquidated
          Attn: Dune and Neville Thorne
                                                                                Disputed
          Boston, MA 02110
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate Membership
                                                                             (Dune Thorne)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,572.00
          BROWN ENTEPRISES, INC.                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          50 SMITH HAVEN Lane                                                   Disputed
          SOUTH LONDONDERRY, VT 05155
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Bruce & Carole Blueweiss                                              Contingent
          45 East End Ave.                                                      Unliquidated
          New York, NY 10028                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Bruce & Yanet Theuerkauf                                              Contingent
          17 Heather Hill Way                                                   Unliquidated
          Mendham, NJ 07945                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Bryan & Barbara Rosen                                                 Contingent
          40 Vanderbilt Rd                                                      Unliquidated
          Manhasset, NY 11030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 14 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     31 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      117 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,530.00
          BURR AND MCCALLUM ARCHITECTS                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 345                                                           Disputed
          WILLIAMSTOWN, MA 01267
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,767.45
          BURRIS VENDING                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          475 WEST HOUSATONIC Street                                            Disputed
          DALTON, MA 01226
                                                                             Basis for the claim:    Vending machine and arcade supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,886.60
          C & R FLOORING                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          378 WASHINGTON ST                                                     Disputed
          WESTWOOD, MA 02090
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,711.99
          CANANDAIGUA NAT'L BANK & TRUST                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          72 S MAIN ST                                                          Disputed
          CANANDAIGUA, NY 14424-1999
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,274.84
          CAPTIVE-AIRE SYSTEMS, INC.                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          350 FAIRFIELD Avenue                                                  Disputed
          BRIDGEPORT, CT 06604
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,305.00
          CARBON'S GOLDEN MALTED                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 129                                                           Disputed
          CONDORDVILLE, PA 19331
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Carina & Fabio Calia                                                  Contingent
          4 Deer Park Road                                                      Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 15 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     32 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      118 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,000.00
          Carl & Ginger Stickel                                                 Contingent
          2 Birch Ln.                                                           Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Carl & Judy Ferenbach                                                 Contingent
          2 Commonwealth Ave                                                    Unliquidated
          Boston, MA 02116                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Carmen Martocchio & W Siracusa                                        Contingent
          151 Bamforth Road                                                     Unliquidated
          Vernon, CT 06066                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Carmino & Kelly Santomaro                                             Contingent
          85 5th St.                                                            Unliquidated
          Stamford, CT 06905                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,400.00
          Carol & John Virzi Moleti                                             Contingent
          36-33 209th Street                                                    Unliquidated
          Bayside, NY 11361                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Caroline & Fell Herdeg                                                Contingent
          120 Barnegat Road                                                     Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Carter & Anne Sullivan                                                Contingent
          434 Mansfield Ave                                                     Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 16 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     33 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      119 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,778.00
          CASCADE RESCUE                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          1808 INDUSTRIAL Drive                                                 Disputed
          SANDPOINT, ID 83864
                                                                             Basis for the claim:    Supplies purchased for Ski Patrol
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Casey & Jennifer Donovan                                              Contingent
          95 Pine Ridge Dr                                                      Unliquidated
          Putney, VT 05346                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $273.89
          CASTAWAY MARINA                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          2546 Route 9L                                                         Disputed
          Queensbury, NY 12804
                                                                             Basis for the claim:    Boat Maintenance and Repairs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          Catamount Carpet Cleaning                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 566                                                            Disputed
          Wilmington, VT 05363
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,152.00
          Cavoli's Grinding                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          1921 BRoad                                                            Disputed
          SCHENECTADY, NY 12306
                                                                             Basis for the claim:    Services performed for knife sharpening
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,065.75
          CHAMONIX STAG'S LEAP ASSOC.                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          C/O TPW MANAGEMENT LLC                                                Disputed
          PHOENIX, AZ 85082-0666
                                                                             Basis for the claim:    Developer Home owner association
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Charles & Ana Collins                                                 Contingent
          20 Prospect Ave                                                       Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 17 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     34 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      120 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,510.34
          Charles & Kim Magloire Nafie                                          Contingent
          400 E 70th St. #3301                                                  Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,000.00
          Charles & Sheri Daknis                                                Contingent
          34 Rivers Edge Drive                                                  Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          CHARLES FISHER                                                        Contingent
          147 RIDGEWOOD DR                                                      Unliquidated
          MYSTIC, CT 06355                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Musician performance payment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Cheryl & Tom LaFlamme                                                 Contingent
          126 Whites Rd., PO Box 1044                                           Unliquidated
          Wilmington, VT 05363                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $114.72
          CHESHIRE HORSE, THE                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          8 WHITTEMORE FARM Road                                                Disputed
          SWANZEY, NH 03446
                                                                             Basis for the claim:    Feed and services for Horses
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,650.00
          CHIEF EXECUTIVE GROUP LLC                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          Nine West Broad Street Ste 430                                        Disputed
          Stamford, CT 06902
                                                                             Basis for the claim:    Integrated Executive Meetings Program
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Chip & Ilda Wood                                                      Contingent
          95 Cayuga Ave.                                                        Unliquidated
          Oceanport, NJ 07757                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 18 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     35 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      121 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,500.00
          Chip & Vanessa Lewis                                                  Contingent
          15 Thornbrook Lane                                                    Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,600.00
          Chris & Charlotte Morello                                             Contingent
          12 Woodland Pl.                                                       Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,064.32
          Chris & Chrstina Jagel                                                Contingent
          151 Riverview Rd.                                                     Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Chris & Cindy Lynch                                                   Contingent
          313 Landons Way                                                       Unliquidated
          Guilford, CT 06437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,950.00
          Chris & Danielle Hasenbein                                            Contingent
          128 Lake Dr.                                                          Unliquidated
          East Wayne, NJ 07470                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,912.80
          Chris & Denise Salafia                                                Contingent
          318 Roast Meat Hill                                                   Unliquidated
          Killingworth, CT 06419                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Chris & Ellen Nakatani                                                Contingent
          161 Grand St. Apt 4A                                                  Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 19 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     36 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      122 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,500.00
          Chris & Haylee Milligan                                               Contingent
          300 North End Ave., Apt 3F                                            Unliquidated
          New York, NY 10282                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Chris & Heidi Zizza                                                   Contingent
          274 Winch Street                                                      Unliquidated
          Framingham, MA 01701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Chris & Jennifer Lasusa                                               Contingent
          302 Rosenbrook Rd.                                                    Unliquidated
          New Canaan, CT 06413                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Chris & Jill Drury                                                    Contingent
          133 West 17th PHC                                                     Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,000.00
          Chris & Kara Davis                                                    Contingent
          313 Commonwealth Ave. #3                                              Unliquidated
          Boston, MA 02115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Chris & Lee Franzek                                                   Contingent
          60 Fox Wood Run                                                       Unliquidated
          Middletown, NJ 07748                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,800.00
          Chris & Lisa Lawrence                                                 Contingent
          112 Meeting House Rd.                                                 Unliquidated
          Haddam, CT 06438                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 20 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     37 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      123 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Chris & Patricia O'Neill                                              Contingent
          85 Asharoken Ave                                                      Unliquidated
          Asharoken, NY 11768                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Chris & Robin Biasotti                                                Contingent
          31 Beech Rd.                                                          Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Chris & Tammy Gessay                                                  Contingent
          22 Valky Falls Rd.                                                    Unliquidated
          Vernon, CT 05360                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Christine & Peter Whang Ko                                            Contingent
          377 Saint Ronan St                                                    Unliquidated
          New Haven, CT 06511                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Christopher & Andriene Johnson                                        Contingent
          6 Cardinal Lane                                                       Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,090.00
          Christopher & Anna Toomey                                             Contingent
          30 Mayhew Ave.                                                        Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Christopher & Beth Ann Perrone                                        Contingent
          23 wallace st PH1                                                     Unliquidated
          red bank, NJ 07701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 21 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     38 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      124 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Christopher & Lori Croft                                              Contingent
          60 E. 96th St., 4E                                                    Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Christopher & Paula Pink                                              Contingent
          186 E. 93rd St.                                                       Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Christopher & Sharon Neuner                                           Contingent
          166 Washington Ave                                                    Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Christopher & Sue Kurek                                               Contingent
          248 Old Stage Road                                                    Unliquidated
          Essex Junction, VT 05452                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Christopher Nicotra                                                   Contingent
          196 Pine Creek Avenue                                                 Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate-National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,589.64
          CIGNA Healthcare                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          1700 Lincoln St LL3                                                   Disputed
          Denver, CO 80274
                                                                             Basis for the claim:    Health Insurance Premium
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,655.00
          CIRQUE MOUNTAIN APPAREL                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 9691                                                           Disputed
          Avon, CO 81620
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 22 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     39 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      125 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $37.70
          Citrix Online, LLC                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 50264                                                          Disputed
          LOS ANGELES, CA 90074-0264
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $98,724.90
          Clark - Mortenson Agency Inc.                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          102 Main Street
                                                                                Disputed
          Keene, NH 03431
          Date(s) debt was incurred
                                                                                            Corporate Membership
                                                                             Basis for the claim:
                                                                             D&O Insurance tail policy, Membership Initiation Fee Redemption
          Last 4 digits of account number                                    Value
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,368.27
          Clarke Distribution Corp                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          393 Fortune Boulevard                                                 Disputed
          Milford, MA 01757
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Clarke Distribution Corporatio                                        Contingent
          Attn: Jay & Michelle Clarke                                           Unliquidated
          393 Fortune Boulevard
                                                                                Disputed
          Milford, MA 01757
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate - National
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $454.52
          Claudia Cortez                                                        Contingent
          5589 Kings Mills Road                                                 Unliquidated
          Mason, OH 45040                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Employee Wages Earned
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Clifford & Lynn Gurnham                                               Contingent
          12 Brook Lane                                                         Unliquidated
          Guilford, CT 06437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,582.20
          CloudAlly Ltd                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 393                                                            Disputed
          Kfar Saba Isreal 4410301
                                                                             Basis for the claim:    Mail and Salesforce Backup
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 23 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     40 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      126 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,434.10
          Cocoplum, Inc.                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          1300 Putney Road                                                      Disputed
          Brattleboro, VT 05301-9104
                                                                             Basis for the claim:    Equipment purchased for construction projects
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,608.39
          Code42                                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          100 Washington Ave S Ste 2000                                         Disputed
          Minneapolis, MN 55401
                                                                             Basis for the claim:    Backup Workstations and Power Offiste
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,465.52
          Coffee Barn                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          321 ROUTE 100                                                         Disputed
          WEST DOVER, VT 05356
                                                                             Basis for the claim:    Third party vendor for coffee sales to consumer
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,000.00
          Colin & Jessie McFadzen                                               Contingent
          38 Kitchel Rd                                                         Unliquidated
          Mount Kisco, NY 10549                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,047.50
          Collin De La Bruere                                                   Contingent
          82 Myrtle Street APT 5                                                Unliquidated
          Boston, MA 02114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit - Wedding
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          COMMERCIAL CONS GROUP, LLC                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          61-1 BUTTONBALL Road                                                  Disputed
          OLD LYME, CT 06371
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          COMMONS, THE                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          139 Main St                                                           Disputed
          BRATTLEBORO, VT 05301
                                                                             Basis for the claim:    Services for print advertising
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 24 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     41 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      127 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Commonwealth Financial Group                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          101 Federal Street Ste 800
                                                                                Disputed
          Boston, MA 02110
          Date(s) debt was incurred
                                                                                             Corporate Membership
                                                                             Basis for the claim:
                                                                             (Eric & Jen Spindt)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Communication Corp of CT                                              Contingent
          dba Makiaris Media Srvcs                                              Unliquidated
          101 Centerpoint Drive
                                                                                Disputed
          Middletown, CT 06457
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate - National
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $122.61
          COUNTRY CLUB ENTERPRISES                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 670                                                            Disputed
          W WAREHAM, MA 02576
                                                                             Basis for the claim:    Supplies purchased for Golf Cart repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $220.00
          COUNTRYSIDE LOCK & ALRMS, INC.                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          495 Old Turnpike Road                                                 Disputed
          Mount Holly, VT 05758
                                                                             Basis for the claim:    Fire alarm monitoring testing performed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,056.44
          COX BUSINESS                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          DEPT 781110 PO BOX 78000                                              Disputed
          DETROIT, MI 48278-1110
                                                                             Basis for the claim:    Communications expense for Hartford Office
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Craig & Allison Werder                                                Contingent
          83 Duxbury Ln.                                                        Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,800.00
          Craig & Anne Doersch                                                  Contingent
          9 King Philip Tr.                                                     Unliquidated
          Sandy Hook, CT 06482                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 25 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     42 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      128 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Craig & Theresa Bowling                                               Contingent
          627 Laurel Rd                                                         Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $76,434.00
          CRAIG DOERSCH PAINTING                                                Contingent
          9 KING PHILLIP TRAIL                                                  Unliquidated
          SANDY HOOK, CT 06482                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Painting Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,518.49
          CRIQUET SHIRTS                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          1603 S 1ST Street                                                     Disputed
          AUSTIN, TX 78704
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,520.06
          Crop Production Services                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          4923 VT Route 22A                                                     Disputed
          Addison, VT 05491
                                                                             Basis for the claim:    Golf Course Turf supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154.40
          Crystal Rock                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 10028                                                          Disputed
          Waterbury, CT 06725-0028
                                                                             Basis for the claim:    Water Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Curtis & Suzanne Spacavento                                           Contingent
          25 Whippoorwill Rd.                                                   Unliquidated
          East Armonk, NY 10504                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $680.00
          DAF SERVICES, INC.                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          20 LAWNACRE Road                                                      Disputed
          WINDSOR LOCKS, CT 06096
                                                                             Basis for the claim:    Field Technician Labor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 26 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     43 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      129 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,488.35
          DAISY STONE STUDIO                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          48 Pomeroy Avenue                                                     Disputed
          Pittsfield, MA 01201
                                                                             Basis for the claim:    Miscellaneous supplies purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,682.79
          DALE OF NORWAY                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          20 WINTERSPORT Lane                                                   Disputed
          Williston, 05495
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $487,063.36
          Dale Ribaudo                                                          Contingent
          26 Country Club Lane                                                  Unliquidated
          East Granby, CT 06026                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,800.00
          Dan & Barbara McLeod                                                  Contingent
          411 Soundview Ave.                                                    Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Dan & Carrie Chandra                                                  Contingent
          437 Brookside Rd.                                                     Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Dan & Cheryl Earle                                                    Contingent
          18 Edwin Court                                                        Unliquidated
          Guilford, CT 06437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,390.00
          Dan & Connie Geoghan                                                  Contingent
          500 E 85th St. Apt. 18A                                               Unliquidated
          New York, NY 10028                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 27 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     44 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      130 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,960.00
          Dan & Jennifer Malone                                                 Contingent
          46 Linden Place                                                       Unliquidated
          Summit, NJ 07901                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Dan & Karen Proscia                                                   Contingent
          5 Yarmouth Dr                                                         Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Dan & Stacy Weinstein                                                 Contingent
          31 Mockingbird Lane                                                   Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,520.00
          Dan & Terri Janki                                                     Contingent
          3 Pump Ln.                                                            Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy - Suspended through 9/30/18
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Dan & Tracy Nichols                                                   Contingent
          32 River Bend Rd.                                                     Unliquidated
          Trumbull, CT 06611                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,600.00
          Dan Donnelly                                                          Contingent
          252 E. 57th Street, Apt. 57B                                          Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Dan Kilmurray                                                         Contingent
          17 Cedarcliff Road                                                    Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 28 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     45 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      131 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Dana & Sarah Nielsen                                                  Contingent
          87 Sunset Dr.                                                         Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Dana O'Brien                                                          Contingent
          60 Richardson Rd.                                                     Unliquidated
          Dublin, NH 03444                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guest 5 Year
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Daniel & Jeannine Thomasch                                            Contingent
          21 Pen Mor Drive                                                      Unliquidated
          Muttontown, NY 11732                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Daniel & Jill Gordon Malkoun                                          Contingent
          77 Frogtown Rd                                                        Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,090.00
          Daniel & Jody Googel                                                  Contingent
          15 Jeffery Lane                                                       Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,850.00
          Daniel & Kurt Slye Ramnes                                             Contingent
          30 Bradford St.                                                       Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          Daniel O'Connor & Sons Inc.                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 500 45 BETHANY Road                                            Disputed
          Monson, MA 01057
                                                                             Basis for the claim:    Ski ChairLift Maintenance Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 29 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     46 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      132 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $425.00
          Daryl Johnson                                                         Contingent
          93 MOUNTAIN Road                                                      Unliquidated
          ERVING, MA 01344                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Construction
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Dave & Maria Otfinoski                                                Contingent
          49 Parkers Point                                                      Unliquidated
          Chester, CT 06412                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          David & Ann Sagalyn Marks                                             Contingent
          779 Prospect Ave.                                                     Unliquidated
          West Hartford, CT 06105                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $125,000.00
          David & Beth Mercier                                                  Contingent
          32 Horizon Ln.                                                        Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          David & Elizabeth Klein                                               Contingent
          18 Middle Rd.                                                         Unliquidated
          Southborough, MA 01772                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          David & Elizabeth Renehan                                             Contingent
          211 River Drive                                                       Unliquidated
          Tequesta, FL 33469                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          David & James Green Taylor                                            Contingent
          175 Milton St. # 7                                                    Unliquidated
          Milton, MA 02186                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 30 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     47 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      133 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          David & Lauren Cohen                                                  Contingent
          410 Hidden Valley Ct.                                                 Unliquidated
          Wyckoff, NJ 07481                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          David & Lily Strine                                                   Contingent
          42 Dan's Highway                                                      Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,000.00
          David & Melissa Verlizzo                                              Contingent
          17 Stonehurst Lane                                                    Unliquidated
          Dix Hill, NY 11746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          David & Tracy Marra                                                   Contingent
          16 Sunswyck Rd                                                        Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $133,000.00
          David Bliss                                                           Contingent
          58 Compo Mill Cove                                                    Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          David Cameron                                                         Contingent
          2 Sequan Road                                                         Unliquidated
          Watch Hill, RI 02891                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $173,950.00
          David Koch                                                            Contingent
          148 Weeburn Drive                                                     Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 31 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     48 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      134 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $285,735.00
          David Pinney                                                          Contingent
          5 Woodside Circle                                                     Unliquidated
          Hartford, CT 06105                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,739.72
          DAVIS FRAME COMPANY                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          513 RIVER Road                                                        Disputed
          CLAREMONT, NH 03743
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Dawn & Tod Pike                                                       Contingent
          26 Orchard Lane                                                       Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Deb Malloy                                                            Contingent
          11 Upper Highlands Loop, 2                                            Unliquidated
          PO Box 217                                                            Disputed
          West Dover, VT 05356
                                                                             Basis for the claim:    Family Legacy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Deidre & Matthew Kimble                                               Contingent
          10 Stafford Place                                                     Unliquidated
          White Plains, NY 10604                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,237.60
          Dennis & Frances Bresnan                                              Contingent
          36 Valley Rd.                                                         Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Dennis & Tarah Bellamy                                                Contingent
          17 Main St.                                                           Unliquidated
          Vernon, CT 06066                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 32 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     49 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      135 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Dennis Stanek                                                         Contingent
          1A Gleneagles Dr                                                      Unliquidated
          Farmington, CT 06032
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Derek & Stacy Tietjen                                                 Contingent
          21 Vista Dr.                                                          Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,160.00
          Derek Grimes                                                          Contingent
          125 Fells Rd.                                                         Unliquidated
          Essex Fells, NJ 07021                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Single Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,270.20
          DESCENTE NORTH AMERICA                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          334 N MARSHALL SUITES A&B                                             Disputed
          LAYTON, UT 84041
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,245.00
          DESTAFANO & CHAMBERLAIN                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          50 THORPE Street                                                      Disputed
          FAIRFIELD, CT 06824
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Devin & Laura Maher                                                   Contingent
          40 Broad Street Apr. 18D                                              Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Devon & Allison Rausch                                                Contingent
          498 Flax Hill Rd.                                                     Unliquidated
          Norwalk, CT 06854                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 33 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     50 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      136 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          DFT CONSTRUCTION                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          16 Gladstone Avenue                                                   Disputed
          Wareham, MA 02571
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,984.49
          DGE MECHANICAL ON NH LLC                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 366                                                            Disputed
          MARLBOROUGH, NH 03455
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Diane McCormick                                                       Contingent
          24 Bourne Avenue                                                      Unliquidated
          Sandwich, MA 02563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,557.00
          DINSE, KNAPP & McANDREW, P.C.                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          209 BATTERY Street                                                    Disputed
          BURLINGTON, VT 05402
                                                                             Basis for the claim:    Attorney fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $525.00
          DISANTO PROPANE                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          11098 Route 31                                                        Disputed
          NY, 14433
                                                                             Basis for the claim:    Propane providor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26.88
          DLL FINANCIAL SOLUTION PARTNER                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 14535                                                          Disputed
          DES MOINES, IA 50306-3535
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,900.00
          DOCUSIGN                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          221 MAIN Street                                                       Disputed
          San Francisco, CT 94105
                                                                             Basis for the claim:    IT provider for document creation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 34 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     51 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      137 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Don & Denise Trooien                                                  Contingent
          38 W. Medow Rd.                                                       Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Don & Joanne Ouchterloney                                             Contingent
          5 Tioga Court                                                         Unliquidated
          New York, NY 10956                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Don & Savanna Jabro                                                   Contingent
          27 Brimmer St. #3                                                     Unliquidated
          Boston, MA 02108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,135.34
          DONALD ROSS SPORTSWEAR                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 4377                                                          Disputed
          PINEHURST, NC 28374
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Donna & Mike Staples                                                  Contingent
          21 Sycamore Way                                                       Unliquidated
          Wallingford, CT 06492                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,101.29
          DOONEY WOODWORKS LLC                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          105 River Road                                                        Disputed
          Cos Cob, CT 06807
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $267.07
          DOPPELMAYR                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          3160 WEST 500                                                         Disputed
          South Salt Lake City, UT 84104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 35 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     52 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      138 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Douglas & Eve Fishkin                                                 Contingent
          73 Burning Tree Rd.                                                   Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,950.00
          Douglas & Sheri Donaldson                                             Contingent
          1 Glen Lane                                                           Unliquidated
          Laurel Hollow, NY 11791                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Douglas Hollenbeck                                                    Contingent
          29 Timothy Drive                                                      Unliquidated
          Westerly, RI 02891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,400.00
          Dover Painting Company                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 481                                                            Disputed
          West Dover, VT 05356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,338.04
          DUBOIS & KING INC.                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 339                                                            Disputed
          RANDOLPH, VT 05060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175.00
          DWYER FLOOR COVERING                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          7 CATTIN Drive                                                        Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,218.75
          EAS CONSULTING, LLC                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          32 Thorton Road                                                       Disputed
          Londonderry, NH 03053
                                                                             Basis for the claim:    Accounting Software Consulting services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 36 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     53 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      139 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,000.00
          Eddie & Carolyn Blumenthal                                            Contingent
          121 Stoner Drive                                                      Unliquidated
          West Hartford, CT 06107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Edward & Pamela Tomer                                                 Contingent
          60 Sundance Dr.                                                       Unliquidated
          Cos Cob, CT 06807                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Edward & Sun Wishik                                                   Contingent
          44 Ackerman Rd                                                        Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,000.00
          Eliseo & Debbie Sampayo                                               Contingent
          39 Woodbing Ave.                                                      Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,249.18
          Eliz Beloff & Greg Masterson                                          Contingent
          91 Middle Rd.                                                         Unliquidated
          Southborough, MA 01772                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          Elizabeth Eileen Walker                                               Contingent
          12792 Cinnamon Way                                                    Unliquidated
          Palm City, FL 34990                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,080.95
          ELLIS BOXER BLAKE PLLC ATTYS                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          24 SUMMER HILL Street                                                 Disputed
          SPRINGFIELD, VT 05156
                                                                             Basis for the claim:    Attorney Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 37 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     54 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      140 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Emilio & Janice Mignanelli                                            Contingent
          732 Whitebirch Road                                                   Unliquidated
          Washington Twp, NJ 07676                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,090.00
          Emily & Chad Dreas                                                    Contingent
          5 Craw Ave                                                            Unliquidated
          Rowayton, CT 06853                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,750.00
          ENGLISH WOLF MUSIC LLC                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          61 High View Circle                                                   Disputed
          Gilford, NH 03249
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,200.00
          Enzo & Connie Reale                                                   Contingent
          139 New Road                                                          Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Eric & Ellen Cantos                                                   Contingent
          109 Firestone Circle                                                  Unliquidated
          Roslyn, NY 11576                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,500.00
          Eric & Heather Boyriven                                               Contingent
          5 Glen Terrace                                                        Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Eric & Jeanne Bickford                                                Contingent
          5 Laurel Lane                                                         Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 38 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     55 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      141 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,520.00
          Eric Roemer                                                           Contingent
          49 Birch Rd                                                           Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,500.00
          Erica & David Napach                                                  Contingent
          21 Roberts Road                                                       Unliquidated
          New City, NY 10956                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,525.40
          ESI                                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          55 CHAMBERLAIN ST                                                     Disputed
          WELLSVILLE, NY 14895
                                                                             Basis for the claim:    Employee Assistance Programs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,648.51
          EUROSOCKS INTERNATIONAL                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          4575 S COACH DR                                                       Disputed
          TUCSON, AZ 85714-3403
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Eva & Chris Hessert                                                   Contingent
          15 Pebblebrook                                                        Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $469.45
          EZ WAY RENTAL CENTER                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          115 COUNTY Street                                                     Disputed
          BENNINGTON, VT 05201
                                                                             Basis for the claim:    Kitchen Supplies Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $668.75
          F.W. WEBB COMPANY                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          160 MIDDLESEX Turnpike                                                Disputed
          BEDFORD, MA 01730
                                                                             Basis for the claim:    Supplies purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 39 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     56 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      142 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,230.78
          Fairpoint Communications                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 5200                                                           Disputed
          White River Junction, VT 05001-5200
                                                                             Basis for the claim:    Internet and Phone service provider fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,846.72
          FALVEY POOLS & SPAS                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          234 ELLIOT ST                                                         Disputed
          BRATTLEBORO, VT 05301-3115
                                                                             Basis for the claim:    Pool and Spa services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293.64
          FASTENAL COMPANY                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 1286                                                          Disputed
          WINONA, MN 55987-1286
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,592.50
          FATBOY COOKIE COMPANY                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          140 GREENWOOD Avenue UNIT 2A                                          Disputed
          MIDLAND PARK, NJ 07432
                                                                             Basis for the claim:    Food Product
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,454.44
          FEAD CONSTRUCTION LAW                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          1233 SHELBURNE Road Ste 300                                           Disputed
          SOUTH BURLINGTON, VT 05403
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,295.36
          FedEx                                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 371461                                                         Disputed
          Pittsburgh, PA 15250-7461
                                                                             Basis for the claim:    Shipping services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Fintan & Helen Ryan                                                   Contingent
          40 Oriole St.                                                         Unliquidated
          Pearl River, NY 10905                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 40 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     57 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      143 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,915.60
          FIRSTLIGHT                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 495                                                            Disputed
          BELLOWS FALLS, VT 05101-0495
                                                                             Basis for the claim:    Internet service provider fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,172.32
          FIS GROUPE SPORTS                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          35 LEA SORBIERA LAVAL                                                 Disputed
          QC H7R 1E5
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,859.23
          FIVE STAR GOLF & UT'Y VEHICLES                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          29 HIDDEN CREEK Drive                                                 Disputed
          SCARBOROUGH, ME 04074
                                                                             Basis for the claim:    Golf Cart repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,567.98
          FLEISHMAN-HILLARD INC.                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          855 BOYLSTON Street 5th FL                                            Disputed
          BOSTON, MA 02116
                                                                             Basis for the claim:    Publishing Company for marketing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,942.39
          Ford Credit                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          93 EXCHANGE Street                                                    Disputed
          PORTLAND, ME 04112-4508
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,977.19
          Ford Credit                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 220564                                                         Disputed
          PITTSBURGH, PA 15257-2564
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,340.92
          Foster Materials                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          1778 Old Concord Road                                                 Disputed
          Henniker, NH 03242
                                                                             Basis for the claim:    Rock/Sand Material Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 41 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     58 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      144 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Frank & Allison Stadelmaier                                           Contingent
          40 East 94th Street, Apt. 70                                          Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Frank & Karen Knapp                                                   Contingent
          39 Cedar Gate Rd.                                                     Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,025.00
          Frank & Susan Wilk                                                    Contingent
          354 Pennock Lane                                                      Unliquidated
          Rutland, VT 05701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Frank Cotrona                                                         Contingent
          5 Laurelwood Dr                                                       Unliquidated
          Wallingford, CT 06492                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Frank DeCarlo                                                         Contingent
          145 Stowe Gate Trail                                                  Unliquidated
          Cresskill, NJ 07626                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Fred & Susan Pazmino                                                  Contingent
          185 S. County Rd.                                                     Unliquidated
          Leyden, MA 01301                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Frederick & Sylvia Fogel                                              Contingent
          45 Old Farm Rd.                                                       Unliquidated
          Wellesley, MA 02481                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 42 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     59 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      145 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,520.00
          Frederik & Jan Van Der Weijden                                        Contingent
          4 Cook Rd                                                             Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,045.69
          FRIENDS OF THE SUN, LTD.                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          532 PUTNEY Road                                                       Disputed
          BRATTLEBORO, VT 05301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,675.86
          FROST WELL & PUMPS, INC.                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 476                                                           Disputed
          EAST DORSET, VT 05253
                                                                             Basis for the claim:    Well Service and repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          G. Housen & Co, Inc.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          1568 Putney Road
                                                                                Disputed
          Brattleboro, VT 05304
          Date(s) debt was incurred
                                                                             Basis for the claim:    National Corporate Membership
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,038.00
          Galvin Green                                                          Contingent
          35 Tower LN-Lower Level                                               Unliquidated
          Avon, Ct 00600-1423                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Retail Product Purchased
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Garold & Katharine Miller                                             Contingent
          4 Mohawk Dr.                                                          Unliquidated
          West Hartford, CT 06117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Gary & Andrea McLaughlin                                              Contingent
          11 Van Duyne Road                                                     Unliquidated
          Mountain Lakes, NJ 07046
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Membership Initiation Fee Redemption Value
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 43 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     60 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      146 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Gary & Maia Elfont                                                    Contingent
          103 79th St.                                                          Unliquidated
          New York, NY 11209                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,000.00
          Gary Rothschild                                                       Contingent
          141 Loring Avenue                                                     Unliquidated
          Pelham, NY 10803
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,138.63
          GC BUILDERS                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          349 Russell Road                                                      Disputed
          Langdon, NH 03602
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,105.25
          GEAR FOR SPORTS, INC.                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          9700 COMMERCE PARKWAY                                                 Disputed
          LENEXA, KS 66219
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.00
          GEISE ENGINEERING, INC.                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          375 LINCOLN ST                                                        Disputed
          NORTHUMBERLAND, PA 17857
                                                                             Basis for the claim:    Ski ChairLift Maintenance Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,800.00
          George & Celeste Shapiro                                              Contingent
          25 Old Sprain Rd.                                                     Unliquidated
          Ardsley, NY 10502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,950.00
          George & Karen Kaltner                                                Contingent
          Avatar Technologies                                                   Unliquidated
          2 Dickel Road                                                         Disputed
          Scarsdale, NY 10583
                                                                             Basis for the claim:    Family Legacy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 44 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     61 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      147 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          George & Patricia Fay                                                 Contingent
          1925 Main Street                                                      Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,583.66
          GETSNO LLC                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          1778 VT RTE 105                                                       Disputed
          NEWPORT, VT 05855
                                                                             Basis for the claim:    Equipment Repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,060.00
          GILMAN & BRIGGS ENVIRO, INC.                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          1 CONTI CIRCLE SUITE 5                                                Disputed
          BARRE, VT 05641
                                                                             Basis for the claim:    Evnironmental Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,493.89
          GIS Benefits                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          NEED ADDRESS                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance Premium
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,900.00
          Glen & Alexis Mclachlan                                               Contingent
          7 Squirrel Hill Rd.                                                   Unliquidated
          Wayland, MA 01778                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Glen & Ayelet Pollner                                                 Contingent
          29 Hitching Post Lane                                                 Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,800.00
          Glenn & Laura Tobias                                                  Contingent
          315 Stanwich Rd.                                                      Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 45 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     62 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      148 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Gordon & Christina Schmidt                                            Contingent
          74 Warren Glen                                                        Unliquidated
          Burlington, CT 06013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $241.45
          GRAINGER                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          DEPT 882648231                                                        Disputed
          PALATINE, IL 60038-0001
                                                                             Basis for the claim:    Safety Parts Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,936.53
          Grassland Equipment                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          892-898 Troy-Schenectady Road                                         Disputed
          Latham, NY 12110
                                                                             Basis for the claim:    Equipment Repari parts purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,602.01
          GREEN MOUNTAIN TENT RENTALS                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O Box 58                                                            Disputed
          Townshend, VT 05353
                                                                             Basis for the claim:    Event Rentals
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,835.51
          GREEN MTN. CONCERT SVCS INC.                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 4208                                                           Disputed
          BURLINGTON, VT 05406
                                                                             Basis for the claim:    Event Setup Labor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,200.00
          Greg & Abbie Park                                                     Contingent
          357 w. 12th st.                                                       Unliquidated
          New York, NY 10014                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,520.00
          Greg & Colleen Gewirtz                                                Contingent
          110 Country View Dr.                                                  Unliquidated
          Freehold, NJ 07728                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 46 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     63 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      149 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,800.00
          Greg & Julia Gilbert                                                  Contingent
          121 Doubling Rd                                                       Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Greg & Kelly Tschantz Butz                                            Contingent
          18 Old Wagon Rd                                                       Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,640.00
          Greg & Lori Dyer                                                      Contingent
          25 Mead Rd                                                            Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,800.00
          Greg & Meghan Rosen                                                   Contingent
          170 East End Ave., Apt. 8D                                            Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Gregg & Danielle Clark                                                Contingent
          8 Willowmere Ave.                                                     Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Gregory & Sara Parent                                                 Contingent
          227 Hollow Tree Ridge Road                                            Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,618.06
          Guy E. Nido, Inc.                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          193 Route 100                                                         Disputed
          Wilmington, VT 05363
                                                                             Basis for the claim:    Heating Fuel Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 47 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     64 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      150 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,336.00
          GW Sk, Inc dba First Trax Spor                                        Contingent
          Attn John Grush & Mark Wallace                                        Unliquidated
          5 Mountain Park Plaza                                                 Disputed
          Dover, VT 05356
                                                                                            Corporate- Local
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             (Mark Wallace/John Grush)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,640.00
          H2O GUY                                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          256 DOVER HILL Road                                                   Disputed
          EAST DOVER, VT 05341
                                                                             Basis for the claim:    Water testing service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Hardin & Jenn Gray                                                    Contingent
          9 Tipping Rock Rd.                                                    Unliquidated
          Stonington, CT 06378                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,156.00
          HARRINGTON STEEL LLC                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          1185 Glastenbury Road                                                 Disputed
          Shaftsbury, VT 05262
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175.00
          HARTFORD STEAM BOILER                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          21045 NETWORK PLACE                                                   Disputed
          CHICAGO, IL 60673
                                                                             Basis for the claim:    HVAC services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,000.00
          HAYDEN PLMB & HEATING, INC.                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          268 Benmont Avenue                                                    Disputed
          BENNINGTON, VT 05201
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $734.00
          HCAREERS                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          C/O BANK OF AMERICA                                                   Disputed
          CHICAGO, IL 60674-8242
                                                                             Basis for the claim:    Recruiting Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 48 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     65 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      151 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $868.63
          HEAD TOYROLIA WINTERSPORTS                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          25829 NETWORK PLACE                                                   Disputed
          CHICAGO, IL 60673-1258
                                                                             Basis for the claim:    Ski Rental Forms Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Heather Frahm & Bill Cronin                                           Contingent
          7 Lawrence Road                                                       Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,916.75
          Helena Chemical Co.                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          225 Schilling Blvd Suite 300                                          Disputed
          Collierville, TN 38017
                                                                             Basis for the claim:    Turf Chemicals Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,000.00
          HELMHOLZ FINE ART, LLC.                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          315 PEACE Street                                                      Disputed
          DORSET, VT 05251
                                                                             Basis for the claim:    Sculpture purchase
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,355.83
          HESTRA GLOVES LLC                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          600 CORPORATE CIRCLE UNIT H                                           Disputed
          GOLDEN, CO 80401
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,002.53
          Higgins                                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          777 Broadway                                                          Disputed
          South Portland, ME 04106
                                                                             Basis for the claim:    Printing Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          HIGH PEAKS SOUND INC                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          386 BURGOYNE Road                                                     Disputed
          SARATOGA SPRINGS, NY 12866
                                                                             Basis for the claim:    Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 49 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     66 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      152 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,948.35
          HOLLISTER HILL CNSLT, LLC.                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          3061 Hollister Hill Road                                              Disputed
          Marshfield, VT 05658
                                                                             Basis for the claim:    Environmental ANR Consulting Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,933.72
          HOLLMAN                                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          1825 W WALNUT HILL Lane                                               Disputed
          IRVING, TX 75038
                                                                             Basis for the claim:    Lockers
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,660.00
          HORIZON FORESTRY, LLC                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          18154 Brentwood Lane                                                  Disputed
          Gordonsville, VA 22942
                                                                             Basis for the claim:    Trail Brush cutting services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Howard & Ellyn Kotkin                                                 Contingent
          8 Baileys Mill Rd                                                     Unliquidated
          Basking Ridge, NJ 07920                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $945.10
          Hunter Amenities Int'l LTD                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          1205 Corporate Drive                                                  Disputed
          Burlington, Ontario L7L 5V5
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,376.05
          Hunter Douglas Fab. Co. Inc                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 405756                                                         Disputed
          Atlanta, GA 30384-5756
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,602.36
          HUNTINGTON NATIONAL BANK                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 182519                                                         Disputed
          COLUMBUS, OH 43218-2519
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 50 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     67 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      153 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Ian & Kaili Dilts                                                     Contingent
          7 Woods End Rd.                                                       Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $915.92
          IMPLUS/ICETREKKERS                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 13925                                                          Disputed
          Durham, NC 27709-3925
                                                                             Basis for the claim:    Safety Parts Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Independent Outdoor III LLC                                           Contingent
          Attn: Dave Gannon                                                     Unliquidated
          4 Peach Hill Dr
                                                                                Disputed
          Wallingford, CT 06492
          Date(s) debt was incurred
                                                                                             Corporate Membership
                                                                             Basis for the claim:
                                                                             (Dave & Nadine Gannon)
          Last 4 digits of account number                                    (Jim & Jeanine Johnsen)
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $780.97
          Inkspot Press                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          736 MAIN Street                                                       Disputed
          BENNINGTON, VT 05201
                                                                             Basis for the claim:    Office Supplies Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,858.55
          INSPERITY                                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 846055                                                        Disputed
          DALLAS, TX 75284
                                                                             Basis for the claim:    Payroll Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,000.00
          Integra Companies                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          18 White Tail Way
                                                                                Disputed
          Littleton, MA 01460
          Date(s) debt was incurred
                                                                                            Corporate Membership
                                                                             Basis for the claim:
                                                                             (Doug & Eileen Long)
          Last 4 digits of account number                                    (Dwight Long & Mary-Lu Rizzardi)
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $324.17
          Iron Mountain                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          1000 CAMPUS DR                                                        Disputed
          COLLEGEVILLE, PA 19426
                                                                             Basis for the claim:    Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 51 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     68 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      154 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,555.85
          ISUZU FINANCE OF AMERICA, INC.                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          7865 SOLUTION CENTER                                                  Disputed
          CHICAGO, IL 60677-7008
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Jack & Jennifer Murphy                                                Contingent
          140 Stoneleigh Rd.                                                    Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,800.00
          Jack & Judi Remondi                                                   Contingent
          258 Bridle Trail Road                                                 Unliquidated
          Needham, MA 02492                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          James & Ann Jacobs                                                    Contingent
          5 Eagles Glen                                                         Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          James & Caroline Maynard                                              Contingent
          51 Elm Streer                                                         Unliquidated
          Westerly, RI 02891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          James & Catherine Winters                                             Contingent
          319 Old Mill Rd.                                                      Unliquidated
          St. James, NY 11780                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          James & Emily Boshart                                                 Contingent
          296 Mountain Ave                                                      Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 52 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     69 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      155 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,298.34
          James & Heather Smith                                                 Contingent
          14 Stoner Drive                                                       Unliquidated
          West Hartford, CT 06107                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          James & Jane Macri                                                    Contingent
          2109 Broadway, Apt 1579                                               Unliquidated
          New York, NY 10023                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          James & Kathleen Winiarski                                            Contingent
          115 Drumlin Hill Rd                                                   Unliquidated
          Bolton, MA 01740                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          James & Marcela Grover                                                Contingent
          21 Spring Street                                                      Unliquidated
          Riverside, CT 06878
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy - Suspended
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          James & Rachel Tully                                                  Contingent
          6 Sharlin Dr                                                          Unliquidated
          West Simsbury, CT 06052                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          James & Suzanne Jesse                                                 Contingent
          3 Rustic Lane                                                         Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          JAMES NIEHUES, LLC                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 1913                                                           Disputed
          LOVELAND, CO 80539
                                                                             Basis for the claim:    Trail Map production
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 53 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     70 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      156 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          James Reyes                                                           Contingent
          4655 Hawthorne Lane NW                                                Unliquidated
          Washington, DC 20014                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number                                    (Reinhart)
                                                                             Is the claim subject to offset?     No       Yes

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $141,000.00
          Jan Linhart                                                           Contingent
          7 Orchard Dr.                                                         Unliquidated
          Purchase, NY 10577                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Jaroslaw & Jadwiga Kalecinski                                         Contingent
          4 Viewpoint Rd.                                                       Unliquidated
          Ellington, CT 06029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,800.00
          Jason & Becca Sherrill Hedberg                                        Contingent
          176 S. Mountain Ave.                                                  Unliquidated
          Montclair, NJ 07042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Jason & Brooke Gies                                                   Contingent
          64 Knollwood Lane                                                     Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Jason & Lauren Gross                                                  Contingent
          155 Mill Rd.                                                          Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Jason & Suzy Barnett                                                  Contingent
          48 Arasley Ave West                                                   Unliquidated
          Irvington, NY 10533                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equity
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 54 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     71 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      157 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,020.00
          Jay & Stephanie Gromek                                                Contingent
          309 3rd Street, Apt 1 J                                               Unliquidated
          New York, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,950.00
          JEDRZIEWSKI DESIGNS                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          1537 East Yale Avenue                                                 Disputed
          Salt Lake City, UT 84105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Jeff & Denise Koslowsky                                               Contingent
          6 Brookline Rd.                                                       Unliquidated
          Scarsdale, NY 10583                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,420.00
          Jeff & Jessica Wheeler                                                Contingent
          745 Old Academy Rd.                                                   Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Jeff & Jill Bornstein                                                 Contingent
          174 Branchville Road                                                  Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Jeff & Sam Lowe                                                       Contingent
          91 Deerfield Lane North                                               Unliquidated
          Pleasantville, NY 10570                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,000.00
          Jeff & Sara Colodny                                                   Contingent
          58 Red Coat Road                                                      Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 55 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     72 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      158 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,250.00
          Jeff Schor & Alex Trinkoff                                            Contingent
          1 Briarcliff Drive                                                    Unliquidated
          Port Washington, NY 11050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,000.00
          Jefferson & Juliette Ginieres                                         Contingent
          235 Easy 87th St. Apt. 2C                                             Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,500.00
          Jeffrey & Allison Wolf                                                Contingent
          5 Hickory Hill                                                        Unliquidated
          Roslyn Estates, NY 15576                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Jeffrey & Diane Lipes                                                 Contingent
          122 Farmstead Dr                                                      Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Jeffrey & Lisa Alter                                                  Contingent
          3 Woodland Rd.                                                        Unliquidated
          Belle Terre, NY 11777                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,900.00
          Jenna Kieley & Nicholas Teeson                                        Contingent
          22 Pleasant St.                                                       Unliquidated
          Dover, MA 02030                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Jeremy & Elizabeth Bixenman                                           Contingent
          325 North End Ave. Apt. 15Q                                           Unliquidated
          New York, NY 10282                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 56 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     73 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      159 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,000.00
          Jeremy Piccini                                                        Contingent
          60 Cloverdale Ave.                                                    Unliquidated
          Paramus, NJ 07652                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Jerry ODwyer & Roberta Garceau                                        Contingent
          85 Bayberry Hill Rd                                                   Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,660.00
          Jess & Mike Marullo-Dell'Aera                                         Contingent
          117 Goslee Rd                                                         Unliquidated
          Bantam, CT 06750                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Jesse & Jessica Hiney                                                 Contingent
          51 Sherwood Dr.                                                       Unliquidated
          Shoreham, NY 11786                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,256.25
          JFP Consulting Services, P.C.                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 10                                                             Disputed
          Chester, VT 05143
                                                                             Basis for the claim:    Engineering Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,200.00
          Jim & Carrie Czapiga                                                  Contingent
          68 Knolwood Dr.                                                       Unliquidated
          Hebron, CT 06248                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Jim & Jennifer McCarroll                                              Contingent
          599 Lexington Ave. 26th Fl                                            Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 57 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     74 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      160 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Jim Ryan                                                              Contingent
          P.O. Box 663                                                          Unliquidated
          Bondville, VT 05340                                                   Disputed
          Date(s) debt was incurred
                                                                                           Corporate - Local
                                                                             Basis for the claim:
          Last 4 digits of account number                                    (Landscape Construction Srvcs)
                                                                             Is the claim subject to offset?     No       Yes

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Joe & Kathy Busuttil                                                  Contingent
          19 Hunting Hollow Ct.                                                 Unliquidated
          Dix Hills, NY 11746                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,685.60
          Joe & Donna Pastore                                                   Contingent
          86 Peaceable St                                                       Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Joe & Gina Lodi                                                       Contingent
          47 Masterton Rd.                                                      Unliquidated
          Bronxville, NY 10708                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Joe & Kerryn Dowling                                                  Contingent
          32 Vernon Street                                                      Unliquidated
          Nahant, MA 01908                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,872.00
          Joe Bardenheier & Cam Bradley                                         Contingent
          30 Moorland Rd.                                                       Unliquidated
          Newport, RI 02840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $221,000.00
          Joel Koral                                                            Contingent
          253 Woodlands Drive                                                   Unliquidated
          Tuxedo Park, NY 10987                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy / Secondary Membership
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 58 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     75 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      161 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Johannes Boeckman                                                     Contingent
          140 davis street                                                      Unliquidated
          Hamden, CT 06517                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          John & Cecilia Kennedy                                                Contingent
          198 Kings Rd.                                                         Unliquidated
          Madison, NJ 07940                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          John & Christine Maraganore                                           Contingent
          49 Constellation Warf                                                 Unliquidated
          Charlestown, MA 02129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          John & Crista Gannon                                                  Contingent
          68 Hall Rd.                                                           Unliquidated
          Wilmington, VT 05363                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          John & Eilene Grayken                                                 Contingent
          100 Whitehead Rd.                                                     Unliquidated
          Cohasset, MA 02025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          John & Geraldine Arege                                                Contingent
          17 Paag Lane                                                          Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          John & Ioanna Donohue                                                 Contingent
          25 Jennifer Ln.                                                       Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 59 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     76 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      162 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          John & Karen Doyle                                                    Contingent
          224 Hamilton Rd                                                       Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          John & Karen Heneghan                                                 Contingent
          14 Hewlett Avenue                                                     Unliquidated
          Point Lookout, NY 11569                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,146.60
          John & Katie Fitzgerald                                               Contingent
          36 Kane Ave                                                           Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          John & Lesley Osborn                                                  Contingent
          29 Arrowhead Way                                                      Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          John & Martha Babitt                                                  Contingent
          121 Commodore Rd.                                                     Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          John & Maureen Maher                                                  Contingent
          82 Whipstick Rd.                                                      Unliquidated
          Ridgefield, CT 06877                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,800.00
          John & Molly Reilly                                                   Contingent
          188 Hoyt Farm Road                                                    Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 60 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     77 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      163 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          John & Rebecca Nesland                                                Contingent
          400 Beechwood Road                                                    Unliquidated
          Ridgewood, NJ 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          John & Rebeccca Larkin                                                Contingent
          140 Franklin St. 2A                                                   Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,500.00
          John & Rob Milligan                                                   Contingent
          30 Union Park St. #304                                                Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,336.45
          John & Robin Pavia                                                    Contingent
          311 Silver Hill Rd                                                    Unliquidated
          Easton, CT 06612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,336.00
          John & Shirley Grush                                                  Contingent
          1752 East Dover Rd.                                                   Unliquidated
          East Dover, VT 05356                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- Local
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,400.00
          John & Stephanie Brodacki                                             Contingent
          558 Williams Street                                                   Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          John & Theresa Curran                                                 Contingent
          1 Captain Copeland Rd.                                                Unliquidated
          East Dover, VT 10504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 61 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     78 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      164 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          John & Trisha Stull                                                   Contingent
          438 Thompson St.                                                      Unliquidated
          Glastonbury, CT 06038                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          John & Wendy Visgilio                                                 Contingent
          6 Whitman Lane                                                        Unliquidated
          Old Lyme, CT 06371                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,118.75
          John Guminak                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          51 Harris Road                                                        Disputed
          East Dover, VT 05341
                                                                             Basis for the claim:    Architecture Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,336.45
          John Pavia                                                            Contingent
          311 Silver Hill Road                                                  Unliquidated
          Easton, CT 06612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental program revenue
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,090.00
          Jon & Catherine Levine                                                Contingent
          264 Salem Road                                                        Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Jon & Kate Kaplan                                                     Contingent
          280 Hollow Tree Ridge Rd.                                             Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Jon & Kathy Savastano                                                 Contingent
          3 Saddle Lane                                                         Unliquidated
          Saint James, NY 11780                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 62 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     79 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      165 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,300.00
          Jon & Lara Rockman                                                    Contingent
          55 Huckleberry Hill Rd.                                               Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Jonathan & Heather Cody                                               Contingent
          131 Thayer Pond Rd                                                    Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,950.00
          Jonathan & Jo Cain                                                    Contingent
          8114 Avalon Dr. East                                                  Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Jonathan & Traci Chason                                               Contingent
          16 Huckleberry Road                                                   Unliquidated
          Hopkinton, MA 01748                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,278.40
          Jonathan Shockley                                                     Contingent
          91 Joralemon St. Apt. 4                                               Unliquidated
          New York, NY 11201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Junior Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,040.00
          Jordan & Laura Frank                                                  Contingent
          95 President Ave                                                      Unliquidated
          Providence, RI 02906                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Joseph & Janine Conti                                                 Contingent
          76 Marlborough Road                                                   Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 63 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     80 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      166 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,438.00
          Joseph & Jill Molko                                                   Contingent
          245 East 72nd St. # 16F                                               Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Joseph & Kara Artiglere                                               Contingent
          1 Overlook Road                                                       Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Joseph & Kimberly Willen                                              Contingent
          29 Bluff Point Road                                                   Unliquidated
          Northport, NY 11768                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equity
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Joshua & Bernadette Lane                                              Contingent
          6 Harvard St.                                                         Unliquidated
          Garden City, NY 11530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,084.00
          Joshua & Jennifer Solomon                                             Contingent
          80 Emerson Rd.                                                        Unliquidated
          Needham, MA 02492                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          JP & Anne Van Arsdale                                                 Contingent
          18 Split Tree Rd                                                      Unliquidated
          Scarsdale, NY 10583                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Justin & Mina Meng                                                    Contingent
          10 Rock Hill Lane                                                     Unliquidated
          Scarsdale, NY 10583                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 64 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     81 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      167 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Justine & Jim Robertson                                               Contingent
          7 Gull Point                                                          Unliquidated
          Monmouth Beach, NJ 07750                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Kaity & Ken Allen                                                     Contingent
          95 Edwardel Road                                                      Unliquidated
          Needham, MA 02492                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,036.16
          Kassbohrer                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          8850 Double Diamond Parkway                                           Disputed
          Reno, NV 89521
                                                                             Basis for the claim:    Vehicle Maintenance Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,625.06
          Kate & Kevin Ward                                                     Contingent
          783 Hale St                                                           Unliquidated
          Beverly Farms, MA 01915                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Kathleen & Bradley Hay                                                Contingent
          33 Briar Brae Road                                                    Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,520.00
          Katie & Chris Brooks                                                  Contingent
          3039 Route 30                                                         Unliquidated
          Dorset, VT 05251                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,500.00
          Kaumil & Monica Gajrawala                                             Contingent
          24 Cambridge Way                                                      Unliquidated
          Weehawken, NY 07086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 65 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     82 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      168 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Kayvan & Amanda Heravi                                                Contingent
          104 Beach Avenue                                                      Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Keith & Elizabeth Getchell                                            Contingent
          27 Old Farm Rd.                                                       Unliquidated
          Hopkinton, MA 01748                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,160.00
          Keith & Rosanna Dougherty                                             Contingent
          7 Davis Dr.                                                           Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Ken & Kaity Geren                                                     Contingent
          28 Windrose Way                                                       Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,000.00
          Kenneth & Pamela Corriveau                                            Contingent
          15 Old Orchard Road                                                   Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Keri Jaye & Dave Fontano                                              Contingent
          336 Olde Stage Rd.                                                    Unliquidated
          Glastonbury, CT 06033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Kerry & James Plutte                                                  Contingent
          25 Brushy Hill Road                                                   Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 66 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     83 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      169 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Kevin & Angela Siebrecht                                              Contingent
          8 Whispering Way                                                      Unliquidated
          Brookfield, CT 06804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Kevin & Eileen Heneghan                                               Contingent
          177 Bayside Drive                                                     Unliquidated
          Point Lookout, NY 11569                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,961.60
          Kevin & Evonne Dunne                                                  Contingent
          76 Cowdin Lane                                                        Unliquidated
          Chappaqua, NY 10514
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy - Suspended
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,200.00
          Kevin & Judy Yao                                                      Contingent
          9 The Glen                                                            Unliquidated
          Tenafly, NJ 07670                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Kevin & Kristie Smith                                                 Contingent
          107 Devonwood Lane                                                    Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,640.00
          Kevin & Sharon Boucher                                                Contingent
          216 Bosque Rd.                                                        Unliquidated
          Farmington, CT 06032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Kim & Rob Haisch                                                      Contingent
          8 Meadow Lane                                                         Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 67 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     84 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      170 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,160.00
          Kimberly & Bob Anderson                                               Contingent
          335 West Beach Rd.                                                    Unliquidated
          Charlestown, RI 02813                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,771.57
          KINROSS CASHMERE                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 10546                                                          Disputed
          Albany, NY 12201-0546
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,410.00
          Kirk & Claire Lehneis                                                 Contingent
          21 Benenson Dr.                                                       Unliquidated
          Cos Cob, CT 06807                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,194.32
          KJUS NORTH AMERICA, INC.                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          4940 Pearl East Circle STE 300                                        Disputed
          BOULDER, CO 80301
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,750.00
          KRAFT ENTERPRISE SYSTEMS, LLC                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          TEN CADILLAC DRIVE SUITE 380                                          Disputed
          BRENTWOOD, TN 37027
                                                                             Basis for the claim:    Accounting Software Consulting services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,060.65
          KRIMSON KLOVER                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 214                                                            Disputed
          BOULDER, CO 80306
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,750.00
          Kris & Lauren Erickson                                                Contingent
          93 Thayer Dr.                                                         Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 68 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     85 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      171 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105.09
          LA RESERVE, INC.                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O Box 7689                                                          Disputed
          New York, NY 10150
                                                                             Basis for the claim:    Food Product
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,750.00
          LABADORF ASSOCIATES, INC.                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          9248 Moose County Place                                               Disputed
          LAS VEGAS, NV 89178
                                                                             Basis for the claim:    Construction Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Landscape Construction Srvcs                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 663                                                            Disputed
          Bondville, VT 05340
                                                                                           Corporate Membership
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             (James Ryan and Eryn Badger)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,113.50
          LANDSCAPE CONSTRUCTIONS INC.                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          POST OFFICE BOX 663                                                   Disputed
          BONDVILLE, VT 05340
                                                                             Basis for the claim:    Landscape Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,575.40
          LANG DOOR & HARDWARE, LLC                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          2 BROOKSIDE WEST                                                      Disputed
          HOOKSET, NH 03106-2518
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Larry & Christine Hesse                                               Contingent
          356 West Lake Ave                                                     Unliquidated
          Bay Head, NJ 08742                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Larry & Diane Kingsley                                                Contingent
          5 Pine Island Rd.                                                     Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 69 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     86 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      172 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Laura Hesse                                                           Contingent
          12 Harbor View Dr                                                     Unliquidated
          Atlantic Highlands, NJ 07716                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $347,000.00
          Laurence Russian                                                      Contingent
          39 Keofferam Rd.                                                      Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy / Secondary Memberships
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Lawrence & Eliz Wertheimer                                            Contingent
          124 East 93rd St.                                                     Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Laz Parking                                                           Contingent
          Attn: Michael J. Kuziak                                               Unliquidated
          15 Lewis Street
                                                                                Disputed
          Hartford, CT 06103
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,595.30
          Leader Distribution Systems                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 8285                                                           Disputed
          Brattleboro, VT 05304
                                                                             Basis for the claim:    Beverage distribution
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Leader Distribution Systems                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          1556 Putney Road
                                                                                Disputed
          Brattleboro, VT 05304
          Date(s) debt was incurred
                                                                                             Corporate Membership
                                                                             Basis for the claim:
                                                                             (Daniel & Jennifer Donovan)
          Last 4 digits of account number                                    (John & Marcia Leader)
                                                                             Is the claim subject to offset?     No       Yes

 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $625.66
          LEDUC GIFTS & SPEC PROD, LLC                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          15102 MINNETONKA IND. Rd                                              Disputed
          MINNETONKA, MN 55345
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 70 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     87 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      173 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Leigh & Amy Small                                                     Contingent
          73 Sunset Beach Rd.                                                   Unliquidated
          Branford, CT 06405                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          Leitner-Poma Service, Inc.                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          Dept 0819                                                             Disputed
          Denver, CO 80256-0819
                                                                             Basis for the claim:    Ski ChairLift Maintenance Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Len & Susan Kunin                                                     Contingent
          149 Emery Dr. E                                                       Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Lenny Veneziano                                                       Contingent
          54 Reynal Road                                                        Unliquidated
          White Plains, NY 10605                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,174,560.40
          LH VT House, LLC
          Attn: President or General Mgr                                        Contingent
          101 N. Plains Industrial Road                                         Unliquidated
          Building 1B Ste 3                                                     Disputed
          Wallingford, CT 06492
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Linda & Charlie Goddard                                               Contingent
          18 Hemlock Drive                                                      Unliquidated
          Essex, CT 06426                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Lisa & Brian Yurko                                                    Contingent
          51 Crafts Road                                                        Unliquidated
          Carmel, NY 10512                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 71 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     88 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      174 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Liviu & Giselle Vogel                                                 Contingent
          257 Lyons Plain Rd.                                                   Unliquidated
          Weston, CT 06883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,803.13
          LOCKE LORD LLP                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 301170                                                        Disputed
          DALLAS, TX 75303-1170
                                                                             Basis for the claim:    Attorney fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,387.10
          LOGMEIN.COM                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 50264                                                          Disputed
          LOS ANGELES, CA 90074
                                                                             Basis for the claim:    Business software service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,174,560.40
          Lorista Holdings
          Attn: President or General Mgr                                        Contingent
          101 N. Plains Industrial Road                                         Unliquidated
          Building 1B Ste 3                                                     Disputed
          Wallingford, CT 06492
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $178,750.00
          Lou Garcia                                                            Contingent
          128 West Hills Rd.                                                    Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,000.00
          LOUD CANVAS                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          2 ALEX COURT                                                          Disputed
          SOMERSWORTH, NH 03878
                                                                             Basis for the claim:    Web Hosting Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Louis Chenevert                                                       Contingent
          8 Atwater Terrace                                                     Unliquidated
          Farmington, CT 06032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 72 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     89 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      175 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,173.00
          LOVE SAM                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          225 WEST 35 ST                                                        Disputed
          NEW YORK, NY 10001
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Lucas & Caitlin Turton                                                Contingent
          32 Rutland St. 1R                                                     Unliquidated
          Boston, MA 02118                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Luke & Caitlin Walsh                                                  Contingent
          57 Chichester Rd                                                      Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $392.64
          LYNDE WELL DRILLING INC.                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          5345 Hinesburg Road                                                   Disputed
          Guilford, VT 05301
                                                                             Basis for the claim:    Well Service and repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,160.00
          Mackae & Carisa Sykes                                                 Contingent
          35 Keoffevlam Rd.                                                     Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Mag & Cecilia Hassan                                                  Contingent
          436 Frogtown Rd                                                       Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,500.00
          Manny & Minerva Rodrigues                                             Contingent
          131 Old Kings Highway                                                 Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 73 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     90 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      176 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Marc & Lauren Slayton                                                 Contingent
          500 West End Ave, Apt GA                                              Unliquidated
          New York, NY 10024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,900.00
          Marc & Maggie Anderson                                                Contingent
          185 Iron Ore Hill Rd.                                                 Unliquidated
          Bridgewater, CT 06752                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Marc & MaryAnn Beliveau                                               Contingent
          115 Silo Drive                                                        Unliquidated
          Rocky Hill, CT 06067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,569.31
          Margaret Metz                                                         Contingent
          206 Roxbury Street, Apt 1                                             Unliquidated
          Keene, NH 03431                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Employee Wages Earned
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Maria & Andrew Lund                                                   Contingent
          37 Maher Ave                                                          Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Marie & Raymond Morena                                                Contingent
          24 The Fairway                                                        Unliquidated
          Oak Beach, NY 11702                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Marisa & Peter Dooney                                                 Contingent
          55 Conyers Farm Dr.                                                   Unliquidated
          Greenwich, CT 06831                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 74 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     91 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      177 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Mark & Jamie Buschmann                                                Contingent
          359 Dan's Hwy                                                         Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,400.00
          Mark & Jennifer Unferth                                               Contingent
          26 Barberry Lane                                                      Unliquidated
          Short Hills, NJ 07078                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Mark & Karen Amanti                                                   Contingent
          PO Box 1325                                                           Unliquidated
          East Otis, MA 01029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Mark & Kristen Wallace                                                Contingent
          193 Dover Hill Road                                                   Unliquidated
          East Dover, VT 05341                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Mark & Megan Abrahamsen                                               Contingent
          7 Rolling Ridge Road                                                  Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Mark & Tara Metcalf                                                   Contingent
          11 Revere Rd                                                          Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $486,000.00
          Mark Brett                                                            Contingent
          1 Four Mile Riker Rd.                                                 Unliquidated
          Old Lyme, CT 06371                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 75 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     92 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      178 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $163,000.00
          Mark Shafir & Hillary Schafer                                         Contingent
          113 East 90th Street                                                  Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $111,000.00
          Marsden & David Kline                                                 Contingent
          21 Ridgewood Rd                                                       Unliquidated
          Rowayton, CT 06853                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy; Secondary Membership
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Mary Anne & Wes Stets                                                 Contingent
          369 Taugwonk Road                                                     Unliquidated
          Stonington, CT 06378                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,800.00
          Mary Lou & Tim Ricci                                                  Contingent
          505 Congress St #914                                                  Unliquidated
          Boston, MA 02210                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Matlock & Amanda Schlumberger                                         Contingent
          20 Oak Ave.                                                           Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,624.80
          Matt & Amy Somberg                                                    Contingent
          48 Paddock Lane                                                       Unliquidated
          South Glastonbury, CT 06073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,950.00
          Matt & Karen Durcan                                                   Contingent
          20 Branch Dr.                                                         Unliquidated
          Smithtown, NY 11787                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 76 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     93 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      179 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Matt & Liz Curtis                                                     Contingent
          14 Dellwood Ave.                                                      Unliquidated
          Chatham, NJ 07928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,590.00
          Matt & Marie Romanelli                                                Contingent
          121 Barcliff Rd.                                                      Unliquidated
          East Norwich, NY 11732                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Matt & Tracy Kaplan                                                   Contingent
          32 Wawapek Rd                                                         Unliquidated
          Cold Spring Harbor, NY 11724                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Matthew & Davina Small                                                Contingent
          912 F Street NW #705                                                  Unliquidated
          Washington, DC 20004                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,590.00
          Matthew & Elizabeth Baird                                             Contingent
          74 Reade St.                                                          Unliquidated
          New York, NY 10007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Matthew & James Sobolewski                                            Contingent
          30 Lookout Circle                                                     Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,252.00
          Matthew & Jenny Wiener                                                Contingent
          506 Long Ridge Rd                                                     Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 77 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     94 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      180 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Matthew & Jessica Stepanski                                           Contingent
          19 Conover Lane                                                       Unliquidated
          Rumson, NJ 07760                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,000.00
          Matthew & Katherine Maleska                                           Contingent
          188 Bishop Street                                                     Unliquidated
          New Haven, CT 06511                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Matthew & Katie Meyers                                                Contingent
          34 Desbrosses St., #622                                               Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Matthew & Nancy White                                                 Contingent
          14 Butternut Ridge                                                    Unliquidated
          Newtown, CT 06470                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Matthew & Susan Trokel                                                Contingent
          9 Saxon Rd.                                                           Unliquidated
          Newton, MA 02461                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Max & Suzie Jellinek                                                  Contingent
          110 Nearwater Lane                                                    Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,826.01
          MERCEDES-BENZ Financial Svcs                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 5260                                                          Disputed
          CAROL, IL 60197-5260
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 78 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     95 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      181 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,610.00
          Meredith & Nick Brawer                                                Contingent
          11 Leafy Ln.                                                          Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,256.25
          Merrill A. Mundell, Jr., P.E.                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 866                                                            Disputed
          Wilmington, VT 05363
                                                                             Basis for the claim:    Engineering and Surveying Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,680.61
          METROPOLITAN PGA                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 59                                                             Disputed
          SOUTH ROYALTON, VT 05068
                                                                             Basis for the claim:    Marketing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,408.00
          Michael & Allison Zampetti                                            Contingent
          203 E. 29th St.                                                       Unliquidated
          New York, NY 10016                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Michael & Amy Cherry                                                  Contingent
          17 Fawn Lane                                                          Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Michael & Andrea McGough                                              Contingent
          223 W. 80th St., Apt 1                                                Unliquidated
          New York, NY 10024                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Michael & Ann Quattrochi                                              Contingent
          26 Bentley Lane                                                       Unliquidated
          Syosset, NY 11791                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 79 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     96 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      182 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,840.80
          Michael & Claudia Taglich                                             Contingent
          198 E Main Street                                                     Unliquidated
          Oyster Bay, NY 11771                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,138.27
          Michael & Elizabeth Wilens                                            Contingent
          166 W. 18th St.                                                       Unliquidated
          New york, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,246.00
          Michael & Jacqui Schein                                               Contingent
          240 E. 79th St., Apt 7CD                                              Unliquidated
          New York, NY 10075                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Michael & Jennifer Steiner                                            Contingent
          2312 Ridgeway Road                                                    Unliquidated
          Wilmington, DE 19805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Michael & Jessica Weaver                                              Contingent
          516 3rd St.                                                           Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Michael & Kara Lech                                                   Contingent
          26-2 Cove Road                                                        Unliquidated
          Lyme, CT 06371                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,080.00
          Michael & Krystal Sachs                                               Contingent
          22 Perkins Road                                                       Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 80 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     97 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      183 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Michael & Lorie Pill                                                  Contingent
          6 Lake Louise Dr.                                                     Unliquidated
          Westbrook, CT 06498                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Michael & Lourdes Culnen                                              Contingent
          32 School House Ln.                                                   Unliquidated
          Morristown, NJ 07960                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,800.00
          Michael & Noemi Radziemski                                            Contingent
          633 North Broadway                                                    Unliquidated
          Nyack, NY 10960                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Michael & Rachel Gigliotti                                            Contingent
          55 Fairview Ave                                                       Unliquidated
          Stamford, CT 06902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,999.20
          Michael & Wendy Egan                                                  Contingent
          19 Knapp Rd.                                                          Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Michael Posillico                                                     Contingent
          1750 New Highway                                                      Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,830.47
          Microsoft                                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          One Microsoft Way                                                     Disputed
          Redmond, WA 98052-7329
                                                                             Basis for the claim:    Email and Office Programs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 81 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     98 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      184 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Mike & Heather Ferrone                                                Contingent
          112 Edge Hill Rd                                                      Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,220.00
          Mike & Heidi Lariviere                                                Contingent
          31 Priscilla Road                                                     Unliquidated
          Wellesley Hills, MA 02481                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy - Suspended
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,800.00
          Mike & Kelley Sanders                                                 Contingent
          25 Wampus Ave.                                                        Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Mike & Kelly Slomsky                                                  Contingent
          9 Boulder Trail                                                       Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Mike & Liz Kim                                                        Contingent
          61 Curve St.                                                          Unliquidated
          Wellesley, MA 02482                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,220.00
          Mike & Molly Winn                                                     Contingent
          7 Rocky Point Rd.                                                     Unliquidated
          Rowayton, CT 06853                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $104,442.85
          Mike Quinn                                                            Contingent
          745 Magic Circle                                                      Unliquidated
          Londenderry, VT 05148
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    100k Club Member
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 82 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
             Case
                19-20904
                   19-10214Doc
                             Doc
                               21 Filed
                                     78 06/09/19
                                         Filed 06/09/19
                                                   Entered
                                                         Entered
                                                           06/09/19 12:28:44
                                                                        06/09/19Page
                                                                                 12:47:07
                                                                                     99 of 143
                                                                                             6/09/19 11:41AM
                        Desc     Main Document              Page      185 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $157,000.00
          Mike Tokarz                                                           Contingent
          2525 Purchase St.                                                     Unliquidated
          Purchase, NY 10577                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Mindy & Phil Lissner                                                  Contingent
          528 Boulevard                                                         Unliquidated
          Westfield, NJ 07090                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,075.44
          Modular Space Corporation                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          12603 Collection Center Drive                                         Disputed
          Chicago, IL 60693-0126
                                                                             Basis for the claim:    Food Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Molly & Guillaume de Ramel                                            Contingent
          58 Perry St.                                                          Unliquidated
          Newport, RI 02840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,640.00
          MONADNOCK ART PARTIES                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          87 ASHUELOT ST                                                        Disputed
          KEENE, NH 03431
                                                                             Basis for the claim:    Trailer Rental
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250.00
          MOORE BROTHERS BODY & PAINT                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          797 100 NORTH P O BOX 1690                                            Disputed
          WILMINGTON, VT 05363
                                                                             Basis for the claim:    Towing Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Morgan & Suzanne Connor                                               Contingent
          1 Red Coat Pass                                                       Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 83 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    100 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      186 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Mount Snow Acad In Tandem LLC                                         Contingent
          Attn: Elliot Cooperstone                                              Unliquidated
          25 Mount Snow Road
                                                                                Disputed
          West Dover, VT 05356
          Date(s) debt was incurred
                                                                                              Corporate- Local Membership
                                                                             Basis for the claim:
                                                                             (Elliot Sheldon Cooperstone)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,665.82
          Mountain Plumbing & Heating                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 687                                                            Disputed
          Manchester Center, VT 05255
                                                                             Basis for the claim:    HVAC services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,041.79
          MTE TURF EQUIPMENT SOLUTIONS                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          33 THRUWAY PARK Drive                                                 Disputed
          WEST HENRIETTA, NY 14586
                                                                             Basis for the claim:    Vehicle Repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,000.00
          MTL INTERNATIONAL SERVICES                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          3500 SEGOVIA Street                                                   Disputed
          CORAL GABLES, FL 33134
                                                                             Basis for the claim:    Recruiting Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $210.00
          MULTIMEDIA                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          138 GUIDER Lane                                                       Disputed
          BETHEHEM, NH 03574-4320
                                                                             Basis for the claim:    Advertising
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Nadene & James Worth                                                  Contingent
          38 Darkin Rd                                                          Unliquidated
          Sudbury, MA 01776                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Nancy & Alan Morris                                                   Contingent
          137 Remington Road                                                    Unliquidated
          Manhasset, NY 11030                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 84 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    101 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      187 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Nancy & John Murphy                                                   Contingent
          59 Mount Pleasant Road                                                Unliquidated
          Newtown, CT 06470                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,080.00
          NANTEEKA GLOVES LLC                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          1359 VAN DYKE Avenue                                                  Disputed
          SAN FRANCISCO, CA 94124
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,900.00
          Natasha & Irwin Engan                                                 Contingent
          35C Walpole St.                                                       Unliquidated
          Dover, MA 02030                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Nathan & Nicolette Klebacha                                           Contingent
          79 Carbrier Road                                                      Unliquidated
          Weston, CT 06883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,400.00
          Nathan & Stine Romano                                                 Contingent
          65 West 13th Street, 2b                                               Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Nathan & Zoe Owen                                                     Contingent
          12 Kew Gardens                                                        Unliquidated
          Farmington, CT 06032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $606.00
          NATIONAL SKI PATROL
          Attn: President or General Mgr                                        Contingent
          133 SOUTH VAN GORDON ST                                               Unliquidated
          SUITE 100                                                             Disputed
          LAKEWOOD, CO 08228-1706
                                                                             Basis for the claim:    Ski Patrol Dues
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 85 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    102 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      188 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,364.19
          NATUROPATHICA                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          74 MONTAUK HWY UNIT #23                                               Disputed
          EASTHAMPTON, NY 11937
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Neil & Rachel Blumenthal                                              Contingent
          37 West 12th Street Apt. 8J                                           Unliquidated
          New York, NY 10011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Nelson & Beth Griggs                                                  Contingent
          43 Highland Ave                                                       Unliquidated
          Rowayton, CT 06857                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $483.89
          NEW ENGLAND MAINTAINENCE DEPOT                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          125 FRANK B MURRAY ST                                                 Disputed
          SPRINGFIELD, MA 01103
                                                                             Basis for the claim:    Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,218.00
          Nick & Christa Struk                                                  Contingent
          1 Dew Lane                                                            Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Nick & Jaime Botta                                                    Contingent
          28 Warewoods Road                                                     Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,646.40
          Nick & Kat Beevers                                                    Contingent
          751 Lake Ave.                                                         Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 86 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    103 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      189 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,000.00
          Nick & Tracy Demmo                                                    Contingent
          1 Hudson Road West                                                    Unliquidated
          Irvington, NY 10533                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,802.80
          NICOM COATINGS CORP                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          140 INDUSTRIAL Lane                                                   Disputed
          BARRE, VT 05641
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nicotra Classic Car Invst LLC                                         Contingent
          c/o Olympia Properties                                                Unliquidated
          Attn: Christopher Nicotra
                                                                                Disputed
          142 Temple St Ste 304
          New Haven, CT 06510                                                                Corporate- National
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             (Christopher Nicotra)
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,159.22
          NILS INC.                                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          3550 Cadillac Avenue                                                  Disputed
          Costa Mesa, CA 92626-1418
                                                                             Basis for the claim:    Retail product purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,032.18
          NIVO SPORTS US INC.                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          5290 THIMENS BLVD MONTREAL                                            Disputed
          QUEBEC, H4R 2B2
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,960.00
          Noah Goodman                                                          Contingent
          90 Crestview Cir.                                                     Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RESIGNING FAMILY LEGACY AS OF 4/7/18, 100k
          Last 4 digits of account number                                    Member
                                                                             Is the claim subject to offset?     No       Yes

 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,454.70
          NOEL ASMAR UNIFORMS INC.                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          306-2630 CROYDON Drive                                                Disputed
          SURREY BC V3S 6T3
                                                                             Basis for the claim:    Uniform Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 87 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    104 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      190 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,020.00
          Noelle Richetelli                                                     Contingent
          40 Harrisen St, Apt. 23A                                              Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Single Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Northern Building Supplies Inc                                        Contingent
          dba WW Bldg Supply & Home Ctr                                         Unliquidated
          Attn: Terri Druke
                                                                                Disputed
          7 Loop Road
          Newfane, VT 05345                                                                 Corporate Membership
                                                                             Basis for the claim:

          Date(s) debt was incurred
                                                                             (Edward and Terri Druke)
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          NORTHSTAR FIREWORKS DISPLAYS                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 65                                                            Disputed
          EAST MONTPELIER, VT 05651
                                                                             Basis for the claim:    Fireworks supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $997.08
          NUTMEG INT'L TRUCKS, INC.                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          130 BRAINARD Road                                                     Disputed
          HARTFORD, CT 06114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $305.84
          OSTERMAN PROPANE LLC                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 150                                                            Disputed
          WHITINSVILLE, MA 01588-0150
                                                                             Basis for the claim:    Fuel provider
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,315.76
          OTIS ELEVATOR                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          34 Sword St                                                           Disputed
          Auburn, MA 01501
                                                                             Basis for the claim:    Elevator inspection and repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Parker & Hunter Stitzer                                               Contingent
          60 East 88th Street Apt. 3B                                           Unliquidated
          New York, NY 10128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 88 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    105 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      191 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          PARTY VISION, LLC                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          20A NORTHWEST BLVD #217                                               Disputed
          NASHUA, NH 03063
                                                                             Basis for the claim:    Trade vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,600.00
          Patrick & Erika Kelly                                                 Contingent
          13 Grace Street                                                       Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,000.00
          Patrick & Maria Aubry                                                 Contingent
          29 Contessa Court                                                     Unliquidated
          Port Jefferson, NY 11777                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,800.00
          Patrick & Michelle Pinto                                              Contingent
          4 Benson Ave.                                                         Unliquidated
          Westerly, RI 02891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,430.00
          Paul & Cindy Scrudato                                                 Contingent
          670 West End Ave #6B                                                  Unliquidated
          New York, NY 10025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Paul & Kelly Verrochi                                                 Contingent
          33 Beaver Place                                                       Unliquidated
          Boston, MA 02108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,387.20
          Paul & Lucia DeLia                                                    Contingent
          183 Cortlandt St.                                                     Unliquidated
          Croton On Hudson, NY 10520
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy - Suspended
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 89 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    106 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      192 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,000.00
          Paul & Maria Scarpa                                                   Contingent
          9 Indian Meadows Dr.                                                  Unliquidated
          Guilford, CT 06437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Paul & Nancy Sedlack                                                  Contingent
          12 Knollwood Lane                                                     Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Paul & Shannon Weymouth                                               Contingent
          317 Wrights Mill Rd.                                                  Unliquidated
          Coventry, CT 06238                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $157,000.00
          Paul Scheier                                                          Contingent
          210 Central Park South Apt 20A                                        Unliquidated
          New York, NY 10019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Penny & Jason Geller                                                  Contingent
          1 Cross Road                                                          Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,537.00
          PERRY'S FLOOR COVERING                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          PFC/AMP CARPET SUPPLY CO                                              Disputed
          NORWICH, CT 06360
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Pete & Tanya Schwarz                                                  Contingent
          2 Hickory Lane                                                        Unliquidated
          Mount Kisco, NY 10549                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 90 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    107 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      193 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Peter & Amy Goodermote                                                Contingent
          5 Gardenia Ct.                                                        Unliquidated
          Holtsville, NY 11742                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,750.00
          Peter & Christine Velyvis                                             Contingent
          335 Worcester                                                         Unliquidated
          Wellesley, MA 02481                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,000.00
          Peter & Dina Chase                                                    Contingent
          273 Southdown Rd.                                                     Unliquidated
          Lloyd Harbor, NY 11743                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Peter & Janna Whalen                                                  Contingent
          35 Norfolk Ave.                                                       Unliquidated
          Northampton, MA 01060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Peter & Jennifer Harding                                              Contingent
          1050 Old Academy Rd.                                                  Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,400.00
          Peter & Judy Turchin                                                  Contingent
          45 East 72nd St                                                       Unliquidated
          New York, NY 10021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Peter & Lisa Mundheim                                                 Contingent
          22 Beach Ave.                                                         Unliquidated
          Larchmont, NY 10538                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 91 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    108 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      194 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Peter & Patricia Lovell                                               Contingent
          48 Point Lookout                                                      Unliquidated
          East Milford, CT 06460                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,471,000.00
          Peter Coleman                                                         Contingent
          65 Pinehurst St                                                       Unliquidated
          Lido Beach, NY 11561                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy / Secondary Memberships
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          PETER MILES                                                           Contingent
          PO BOX 1621                                                           Unliquidated
          WILMINGTON, VT 05363                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Musician
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,921.43
          PETER MILLAR                                                          Contingent
          6449 -PO Box 7247                                                     Unliquidated
          Philadelphia, PA 19170                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Retail Product Purchased
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Philip & Lauren Camp                                                  Contingent
          935 Park Ave. #4                                                      Unliquidated
          New York, NY 10028                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Philip & Valarie Greenberg                                            Contingent
          2 Post Lane                                                           Unliquidated
          Palisades, NY 10964                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,568.31
          PING                                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 52450                                                          Disputed
          PHOENIX, AZ 85072-2450
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 92 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    109 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      195 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $211.25
          POWERPLAN                                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          8402 Excelsior Dr                                                     Disputed
          Madison, WI 53717
                                                                             Basis for the claim:    Vehicle Parts and Repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,212.00
          PREMIUM DENIM, LLC                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 5611443                                                        Disputed
          DENVER, CO 80256-1443
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,154.10
          PRESTWICK GROUP, INC.                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          W248 N5499 Executive Drive                                            Disputed
          Sussex, WI 53089
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,354.99
          PRG AMERICAS LLC                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          804 READING ST STE C                                                  Disputed
          FOLSOM, CA 95630
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,075.00
          PRIME TOUCH PAINTERS                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 2141                                                           Disputed
          West Dover, VT 05356
                                                                             Basis for the claim:    Painting Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,547.00
          PROGRESSIVE HOME BLDR CONST CO                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          86 TALKING TREE Lane                                                  Disputed
          WOODFORD, VT 05201
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,216.30
          PROGRESSIVE INSURANCE                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 105428                                                         Disputed
          ATLANTA, GA 30348-5428
                                                                             Basis for the claim:    Vehicle Insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 93 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    110 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      196 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,176.00
          QUALITY INSULATION                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          1 Pease Road                                                          Disputed
          Meredith, NH 03253-5506
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538.75
          R L Fuller                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 132                                                            Disputed
          Wilmington, VT 05363
                                                                             Basis for the claim:    Materials
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $678.81
          R&R Communications                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 10383                                                          Disputed
          Swanzey, NH 03446
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $360.00
          R.B. ALLEN                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 770                                                           Disputed
          NO HAMPTON, NH 03862-0770
                                                                             Basis for the claim:    Fire alarms
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $779.11
          R.J. SHEPARD                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 169                                                           Disputed
          WHITMAN, MA 02382
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $782.17
          RAIN OR SHINE TENT CO.                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          167 Wall St                                                           Disputed
          Grangerville, NY 12871
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,745.98
          RALPH LAUREN CORPORATION                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 911371                                                         Disputed
          DALLAS, TX 75391-1371
                                                                             Basis for the claim:    Retail product purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 94 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    111 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      197 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,020.00
          Randy & Lisa Ehrlich                                                  Contingent
          21 Chieftan's Road                                                    Unliquidated
          Greenwich, CT 06832                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          RANDY CORMIER                                                         Contingent
          PO BOX 14                                                             Unliquidated
          DALTON, MA 01227                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Musician performance payment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,480.00
          Ray & Christine Devault                                               Contingent
          19 Turner Rd.                                                         Unliquidated
          East Dover, VT 05341                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,571.94
          READY CARE INDUSTRIES INC.                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          15845 EAST 32ND Avenue                                                Disputed
          AURORA, CO 80011
                                                                             Basis for the claim:    Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,000.00
          Rebecca & Gerry Esposito                                              Contingent
          11 Birch Rd.                                                          Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,499.73
          REGINA IMPORTS, LLC.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          73 Glenwood Place                                                     Disputed
          East Orange, NJ 07017
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Regis & Tenley de Ramel                                               Contingent
          2207 Old Kennett Rd.                                                  Unliquidated
          Wilmington, DE 19807                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 95 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    112 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      198 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Reinhart Food Service Inc.                                            Contingent
          Attn: James Reyes                                                     Unliquidated
          248 Old Stage Road
                                                                                Disputed
          Essex Junction, VT 05452
          Date(s) debt was incurred
                                                                                             Corporate Membership
                                                                             Basis for the claim:
                                                                             (Christopher & Sue Kurek)
          Last 4 digits of account number                                    (John & Ann Nolan)
                                                                             (Frederick & Patricia Casinelli)
                                                                             (James Reyes)
                                                                             Is the claim subject to offset?     No       Yes

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,035.25
          Rentals Plus                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          480 Marlboro Road                                                     Disputed
          Brattleboro, VT 05301
                                                                             Basis for the claim:    Equipment supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,174.96
          Resort Suite                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          171 LIBERTY Street                                                    Disputed
          ON, M6K 3P6
                                                                             Basis for the claim:    Software service provider
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $316.15
          RESURFICE CORP.                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          25 Oriole Parkway East                                                Disputed
          Elmira ONT N3B 3A9
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Rich & Alex Baudouin                                                  Contingent
          9 Indian Springs Rd                                                   Unliquidated
          Rowayton, CT 06853                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,500.00
          Rich & Jami Goldman                                                   Contingent
          10 Quintard Ave                                                       Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Rich & Kristen Locke                                                  Contingent
          16 Constitution Dr.                                                   Unliquidated
          Southborough, MA 01772                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy - Suspended
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 96 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    113 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      199 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Richard & Darcy Katz                                                  Contingent
          55 Farrington St                                                      Unliquidated
          Closter, NJ 07624                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Richard & Nancy St. Jean                                              Contingent
          32 Lowell Road                                                        Unliquidated
          Concord, MA 01742                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Rick & Jennie Diamond                                                 Contingent
          307 Heights Rd.                                                       Unliquidated
          Ridgewood, VT 07450                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,537.79
          RINGEY, MARTIN G.                                                     Contingent
          P O BOX 60295                                                         Unliquidated
          FLORENCE, MA 01062                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $466.06
          Rite Aid                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 360321                                                         Disputed
          PITTSBURGH, PA 15250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,800.00
          Rob & Cara Raich                                                      Contingent
          610 2nd St.                                                           Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Rob & Denise Krzanowski                                               Contingent
          22 Links Court                                                        Unliquidated
          Sparta, NJ 07871                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 97 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    114 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      200 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Rob & Jen King                                                        Contingent
          83 Walbridge Rd.                                                      Unliquidated
          West Hartford, CT 06119                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Rob & Julie Girschek                                                  Contingent
          40 Joy Street                                                         Unliquidated
          Boston, MA 02114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Rob Aubin                                                             Contingent
          91 Old Sawmill Road                                                   Unliquidated
          Londonderry, VT 05148                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Rob Bliss                                                             Contingent
          146 Dudley Rd.                                                        Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Ambassador
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Robert & Bonnie Mongno                                                Contingent
          1710 Baptist Church Rd.                                               Unliquidated
          Yorktown Heights, NY 10598                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,549.45
          Robert & Cindy Rubin                                                  Contingent
          4 Alpine Loop                                                         Unliquidated
          West Dover, VT 05356                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Robert & Diane Mayer                                                  Contingent
          158 Leber rd.                                                         Unliquidated
          Blauvelt, NY 10913                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 98 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    115 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      201 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,340.80
          Robert & Elizabeth Mormile                                            Contingent
          9 Laurie Ln.                                                          Unliquidated
          Wallingford, PA 10986                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Robert & Melissa Savage                                               Contingent
          227 Canoe Hill Rd                                                     Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,000.00
          Robert & Mina Kim                                                     Contingent
          311 Hardenburgh Ave.                                                  Unliquidated
          Demarest, NJ 07627                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Robert & Susan Morgenthau                                             Contingent
          4682 Dodgewood Rd.                                                    Unliquidated
          Bronx, NY 10471                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $129,520.00
          Robert Brody                                                          Contingent
          63 Quorn Hunt Rd                                                      Unliquidated
          West Simsbury, CT 06092                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,946,000.00
          Robert Coffin                                                         Contingent
          38 Beacon St., Unit 63                                                Unliquidated
          Boston, MA 02108                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy / Secondary Memberships
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,000.00
          Robert Rubin                                                          Contingent
          4 Alpine Loop                                                         Unliquidated
          West Dover, VT 05356                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting fees; bridge loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 99 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    116 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      202 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Roger Cardinal                                                        Contingent
          24 Bourne Ave                                                         Unliquidated
          Sandwich, MA 02563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,600.00
          Rogger & Isabelle Alvarado                                            Contingent
          4 Farrell Road                                                        Unliquidated
          Weston, CT 06883                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,000.00
          Ron & Courtney Hansen                                                 Contingent
          44 School House Rd.                                                   Unliquidated
          Wallingford, MA 06492                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Ron & Laureen Shriberg                                                Contingent
          10 Saltaire Lane                                                      Unliquidated
          Bayville, NY 11709                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Rosario & Alex Ruffino                                                Contingent
          4 Trailside Place                                                     Unliquidated
          Saddle River, NJ 07458                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Ross & Erin Wecker                                                    Contingent
          146 Warren Ave, #5                                                    Unliquidated
          Boston, MA 02116                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,330.81
          RSG INC.                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          55 Railrow                                                            Disputed
          RIVER JUNCTION, VT 05001
                                                                             Basis for the claim:    Project management services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 100 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    117 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      203 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,400.00
          Russell & Carrie Wallack                                              Contingent
          49 Willow Rd                                                          Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,600.00
          Ryan & Lisa Primmer                                                   Contingent
          27 Bitter Sweet Ln.                                                   Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Ryan & Michelle Hallam                                                Contingent
          415 Greenwich St., Apt 7H                                             Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,350.00
          S Consulting, LLC                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          393 Henry Avenue                                                      Disputed
          Stratford, CT 06614
                                                                             Basis for the claim:    Construction Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,110.55
          SABIA TAIMAN, LLC                                                     Contingent
          450 CHURCH Street                                                     Unliquidated
          HARTFORD, CT 06103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Attorney Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          SABIN FLOORING LLC                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 12                                                            Disputed
          WEST WARDSBORO, VT 05360
                                                                             Basis for the claim:    Construction
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Samantha & Lucas Kelly                                                Contingent
          597 Westport Ave., Apt#A415                                           Unliquidated
          Norwalk, CT 06851                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 101 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    118 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      204 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,218.50
          SAMBA Holdings, Inc.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          DEPT LA 24443                                                         Disputed
          Pasadena, CA 91185-4443
                                                                             Basis for the claim:    Safety Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Sandra Manzke                                                         Contingent
          12 Bishop Park Road                                                   Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Sanford Insurance Group                                               Contingent
          26 Longview Ave.                                                      Unliquidated
          Madison, NJ 07940
                                                                                Disputed
          Date(s) debt was incurred
                                                                                             Corporate- National
                                                                             Basis for the claim:
          Last 4 digits of account number                                    (Bruce & Patti Sanford)
                                                                             (George F Sanford IV)
                                                                             Is the claim subject to offset?     No       Yes

 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Sanny & Matt Warner                                                   Contingent
          Four Winds Lane                                                       Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Sarah & Fausto Grayson                                                Contingent
          317 13th Street                                                       Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $224.69
          SCHURE SPORTS USA INC.                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          345 CONNIE CRESCENT                                                   Disputed
          CONCORD, ONTARIO L45 5R2
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,500.00
          Scott & Debbie Bigman                                                 Contingent
          58 Farmington Lane                                                    Unliquidated
          Melville, NY 11747                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 102 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    119 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      205 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,000.00
          Scott & Kateri Depetris                                               Contingent
          597 Weed St.                                                          Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,000.00
          Scott & Kathryn Callahan                                              Contingent
          301 Leavenworth rd.                                                   Unliquidated
          Shelton, CT 06484                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,490.00
          Scott & Missy Campbell                                                Contingent
          23 Mary Lane                                                          Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Scott & Renee Connolly                                                Contingent
          38 Crowdis St.                                                        Unliquidated
          Salem, MA 01970                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Scott & Simone Gladstone                                              Contingent
          30 Niantic River Rd.                                                  Unliquidated
          Waterford, CT 06385                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,230.00
          Scott & Terri Colonna                                                 Contingent
          99 New Meadow Rd.                                                     Unliquidated
          Barrington, RI 02806                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Scott Aufenanger                                                      Contingent
          2 12th S+L173t. #502                                                  Unliquidated
          Hoboken, NJ 07030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 103 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    120 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      206 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $157,000.00
          Scott Johnston                                                        Contingent
          27 Beach Drive                                                        Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $275.00
          SCOTT'S CLEAN SWEEP                                                   Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 993                                                            Disputed
          WEST DOVER, VT 05356
                                                                             Basis for the claim:    Construction Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Sean & Eileen Winters                                                 Contingent
          10 Stillwater Rd                                                      Unliquidated
          St. James, NY 11780                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Sean & Hillary Grogan                                                 Contingent
          22 Marks Road                                                         Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equity
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Sean & Lori McHugh                                                    Contingent
          42 Oak Hill Terrace                                                   Unliquidated
          Haddam, CT 06438                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Sean Harmon                                                           Contingent
          155 Summer Street                                                     Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $924.00
          SESAC, LLC                                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          55 Music Square East                                                  Disputed
          Nashville, TN 37203
                                                                             Basis for the claim:    Music Licensing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 104 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    121 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      207 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Seth & Jenna Goodman                                                  Contingent
          65 Pendleton Lane                                                     Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,000.00
          Seth & Kirtley Cameron                                                Contingent
          47 Pound Ridge Rd                                                     Unliquidated
          Bedford, NY 10506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,000.00
          Shaun & Rebecca Golden                                                Contingent
          496 Wainscott Harbor Rd                                               Unliquidated
          P.O. Box 1228                                                         Disputed
          Sagaponack, NY 11962
                                                                             Basis for the claim:    Family Legacy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Shawn & Jennifer McCann                                               Contingent
          318 Walkley Hill Rd.                                                  Unliquidated
          Haddam, CT 06438                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Shawn & Laura Byron                                                   Contingent
          229 Sylvania Place                                                    Unliquidated
          Westfield, NY 07090                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,913.94
          Sid Wainer & Son                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 50240                                                          Disputed
          New Bedford, MA 02745
                                                                             Basis for the claim:    Food Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,655.00
          SISU SPORTS, LLC                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          Attn: LORI KIRK                                                       Disputed
          PARK CITY, UT 84068
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 105 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    122 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      208 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,089.64
          SKEA LIMITED                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 2328                                                           Disputed
          VAIL, CO 81620
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,286.72
          SKI DOOR                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 959                                                            Disputed
          WEST RUTLAND, VT 05777
                                                                             Basis for the claim:    Building Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,986.70
          SKI Electric                                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 523                                                            Disputed
          West Dover, VT 05356
                                                                             Basis for the claim:    Electrical Contractor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,808.81
          Sky Trac Services, Inc.                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          5440 Woodcrest Drive                                                  Disputed
          Holladay, UT 84117
                                                                             Basis for the claim:    Ski ChairLift Maintenance Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,448.93
          SNOW ECONOMICS, INC.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          15 MERCER Road                                                        Disputed
          NATICK, MA 01760
                                                                             Basis for the claim:    Snowmaking Equipment and Repair
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,630.50
          SOUTHERN VT SPRINKLER Srvc                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          35 WILLIAMS Street                                                    Disputed
          BRATTLEBORO, VT 05301
                                                                             Basis for the claim:    Fire Suppression Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          SOUTHERN VT VETERINARY CLINIC                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          1265 RT7S                                                             Disputed
          BENNINGTON, VT 05201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 106 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    123 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      209 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,900.00
          Spencer & Sara Schubert                                               Contingent
          45 Heather Dr.                                                        Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Stan Szczepanik                                                       Contingent
          52 Foxcroft Court                                                     Unliquidated
          Southington, CT 06489                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,814.78
          Staples Advantage                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 415256                                                         Disputed
          Boston, MA 02241-5256
                                                                             Basis for the claim:    Office Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $870.00
          STATE OF VERMONT
          Attn: President or General Mgr                                        Contingent
          DRINKING WTR &                                                        Unliquidated
          GROUND WTR PROT'N                                                     Disputed
          SPRINGFIELD, VT 05156
                                                                             Basis for the claim:    Water testing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $66,000.00
          Stefanie & Robert Fogel                                               Contingent
          788 Hale St.                                                          Unliquidated
          Beverly Farms, MA 01915                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Stephen & Jane Leonard                                                Contingent
          33 Crescent Rd                                                        Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Stephen & Katherine Dow                                               Contingent
          252 Mooreland Rd.                                                     Unliquidated
          Kensington, CT 06037                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 107 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    124 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      210 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $111,000.00
          Stephen & Laura Catherwood                                            Contingent
          274 Putnam Rd                                                         Unliquidated
          New Canaan, CT 06840                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,090.00
          Steve & Robyn Krumrei                                                 Contingent
          610 Calvin St.                                                        Unliquidated
          Washington Twp, NJ 07676                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,000.00
          Steven & Gail Wolff                                                   Contingent
          17 Paulding Street                                                    Unliquidated
          Fairfield, CT 06824                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Steven & Marsha Shelov                                                Contingent
          115 Brite Avenue                                                      Unliquidated
          Scarsdale, NY 10583                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,520.00
          Steven & Risa Raich                                                   Contingent
          222 W. Haviland Lane                                                  Unliquidated
          Stamford, CT 06903                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $68,000.00
          Steven & Allie Marks                                                  Contingent
          24 Rock Ridge Ave.                                                    Unliquidated
          Greenwich, CT 06831                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Steven & Kat Albert                                                   Contingent
          17 Frog Rock Rd.                                                      Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 108 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    125 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      211 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Steven & Marina Lowy                                                  Contingent
          118 Anderson Rd.                                                      Unliquidated
          Kent, CT 06757                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104.68
          STRIPSLIDER SCOREBOARDS                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          1215 DAVID Drive                                                      Disputed
          HASTINGS, MI 49058
                                                                             Basis for the claim:    Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Stuart & Nicole Kovensky                                              Contingent
          18 Long Pond Road                                                     Unliquidated
          Armonk, NY 10504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Suhas & Felicitie Daftuar                                             Contingent
          2 Wooddale rd                                                         Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Susan McCann                                                          Contingent
          153 Middle Haddam Road                                                Unliquidated
          Middle Haddam, CT 06456                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,203.98
          SWANY SKI DIVISION                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          115 CORPORATE DR                                                      Disputed
          JOHNSTOWN, NY 12095
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,460.28
          Sysco Albany, LLC                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          One Liebich Lane                                                      Disputed
          Clifton Park, NY 12065
                                                                             Basis for the claim:    Food Product Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 109 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    126 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      212 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          T. Ormiston & Mt. Snow Academy                                        Contingent
          248 Route 100                                                         Unliquidated
          West Dover, VT 05356                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate - Local
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,500.00
          Tammas & Lynne McVie                                                  Contingent
          134 Wellesley St.                                                     Unliquidated
          Weston, MA 02493                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,419.76
          TAYLOR MADE GOLF COMPANY, INC.                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          TM US WHOLESALE LOCKBOX 29516                                         Disputed
          CHICAGO 60673-1295
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,028.70
          Technicon, P.C.                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 437                                                            Disputed
          Ludlow, VT 05149
                                                                             Basis for the claim:    Environmental ANR Consulting Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $117,559.43
          Technoalpin USA Inc.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          8465 CONCORD CENTER Drive                                             Disputed
          ENGLEWOOD, CO 80112
                                                                             Basis for the claim:    Snow making fan guns
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,000.00
          Ted & Shari Seides                                                    Contingent
          26 Glen Avon Dr.                                                      Unliquidated
          Riverside, CT 06878                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,084.60
          TEMPERATURE CONTROLS OF VT                                            Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 5563                                                           Disputed
          Essex Juction, VT 05453
                                                                             Basis for the claim:    HVAC services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 110 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    127 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      213 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Terence & Laura Linehan                                               Contingent
          8 Johnson Place                                                       Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,065.10
          TEREX FINANCIAL SERVICES, INC.                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          12460 COLLECTIONS CENTER DR                                           Disputed
          CHICAGO, IL 60693-0124
                                                                             Basis for the claim:    Vehicle Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $568.89
          Tevion Walker                                                         Contingent
          PO Box 1944                                                           Unliquidated
          Little River, SC 29566                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Employee Wages Earned
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $439.29
          TEXAS REFINERY CORP.                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 711                                                           Disputed
          FORT WORTH, TX 76101
                                                                             Basis for the claim:    Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,374.26
          TF MORAN INC.                                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          48 Constitution Dr                                                    Disputed
          Bedford, NH 03110
                                                                             Basis for the claim:    Engineering Consulting
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Thano & Alison Chaltas                                                Contingent
          75 Loring Ave.                                                        Unliquidated
          Providence, RI 02906                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,422.31
          THE CHEF'S GARDEN, INC.                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          9009 Huron-Avery Road                                                 Disputed
          Huron, OH 44839
                                                                             Basis for the claim:    Food Product Purchases
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 111 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    128 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      214 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $375.00
          THE MELANSON CO/SOLAR SOURCE                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          353 West Street                                                       Disputed
          Keene, NH 03431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Thomas & Shevaun Doyle                                                Contingent
          15 Hudson Road East                                                   Unliquidated
          Irvington, NY 10533                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,400.00
          Thomas & Ellen Eglin                                                  Contingent
          9 Oakcrest                                                            Unliquidated
          Darien, CT 06820                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,207.20
          Thomas & Jill Greenwald                                               Contingent
          61 Little Silver Point Road                                           Unliquidated
          Little Silver, NJ 07739                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Thomas & Sharon Quinn                                                 Contingent
          96 High Street                                                        Unliquidated
          Plainville, MA 02762                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,553.78
          Thomson Reuters                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 6292                                                          Disputed
          CAROL STREAM, IL 60197-6292
                                                                             Basis for the claim:    Legal Software
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,000.00
          Tim & Felicity Yanoti                                                 Contingent
          6 Ballwoos Rd.                                                        Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 112 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    129 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      215 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Tim & Lenore Walding                                                  Contingent
          4 Mckesson Hill Rd                                                    Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Tim & Liz Donahue                                                     Contingent
          113 Hix Ave.                                                          Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Tim & Lora Greene                                                     Contingent
          97 Fairway Ave                                                        Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Tim & Noel Gallagher                                                  Contingent
          11-24 31st Ave #14 A                                                  Unliquidated
          Long Island City, NY 11106                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,900.00
          Timothy & Jamie Curley                                                Contingent
          31 Sunnyledge St.                                                     Unliquidated
          New Britain, CT 06052                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,000.00
          Timothy & Keira Treanor                                               Contingent
          10 Shady Lane                                                         Unliquidated
          Chappqua, NY 10514                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Timothy & Kimberly Sullivan                                           Contingent
          127 Roxen Rd.                                                         Unliquidated
          Rockville Center, NY 11576                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 113 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    130 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      216 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Timothy & Mora Babineau                                               Contingent
          2 Holly Lane                                                          Unliquidated
          Barrington, RI 02806                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,828.70
          Tina Scharf                                                           Contingent
          99 Hall Road                                                          Unliquidated
          Lincoln, VT 05443                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Environmental ANR Consulting Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Todd & Marisa Marlin                                                  Contingent
          2 Fawn Brook Ct.                                                      Unliquidated
          Pleasantville, NY 10570                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Tom & Carole Kelleher                                                 Contingent
          6 Bayberry Lane                                                       Unliquidated
          Wilton, CT 06897                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,000.00
          Tom & Cindy Garten                                                    Contingent
          77 Bluff Point Road                                                   Unliquidated
          South Glastonbury, CT 06073                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Tom & Donna Delitto                                                   Contingent
          38 Edinburg La.                                                       Unliquidated
          Trumbull, CT 06611                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Tom & Heather Minkler                                                 Contingent
          20 Foxwood ave.                                                       Unliquidated
          Keene, NH 03431                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate- National
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 114 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    131 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      217 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,000.00
          Tom & Irene Hall                                                      Contingent
          7 Markwood Lane                                                       Unliquidated
          Rumson, NJ 07760                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,000.00
          Tom & Megan Capozza                                                   Contingent
          3 Atlantic Crossing                                                   Unliquidated
          Barrington, RI 02806                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,800.00
          Tony & Beth Miranda                                                   Contingent
          49A Shore Rd.                                                         Unliquidated
          Old Greenwich, CT 06870                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,000.00
          Tony & Chris McIntyre                                                 Contingent
          2 Splitrail Ln                                                        Unliquidated
          Medford, NJ 08055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,900.00
          Torie & Chris Seidl                                                   Contingent
          27 Old Deep River Rd.                                                 Unliquidated
          Centerbrook, CT 06409                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,000.00
          Tracy & Matthew Smith                                                 Contingent
          38 Stonefield Rd.                                                     Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,650.00
          TRI-STATE ACOUSTICAL INC.                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 231                                                           Disputed
          Keene, NH 03431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 115 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    132 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      218 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,616.81
          Triple T Trucking                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          437 Vernon Road                                                       Disputed
          Brattleboro, VT 05301
                                                                             Basis for the claim:    Waste Removal Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,236.30
          Trophy Factory                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          111 WEST RICH Avenue                                                  Disputed
          DELAND, FL 32720
                                                                             Basis for the claim:    Framing Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,849.82
          TRUE WORLD FOODS                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          22 Food Mart Road                                                     Disputed
          Boston, MA 02118
                                                                             Basis for the claim:    Food Product
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $58,800.00
          Tyler & Rose Dickson                                                  Contingent
          9 Hunter Lane                                                         Unliquidated
          Rye, NY 10580                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $318.19
          ULINE                                                                 Contingent
          Attn: President or General Mgr                                        Unliquidated
          ATTN ACCOUNTS RECEIVABLE                                              Disputed
          CHICAGO, IL 60680-1741
                                                                             Basis for the claim:    Supplies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,452.00
          UNCLE BOB'S SEPTIC                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          204 SOUTH Street                                                      Disputed
          BENNINGTON, VT 05201
                                                                             Basis for the claim:    Lavatory Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,263.14
          UNICRON PROPERTY MANAGEMENT                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 365                                                            Disputed
          MARLBOROUGH, NH 03455
                                                                             Basis for the claim:    Property Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 116 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    133 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      219 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,638.27
          United Business Machines                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          L-3757                                                                Disputed
          COLUMBUS, OH 43260
                                                                             Basis for the claim:    Office Equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162.00
          UNITED STATES TREASURY                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 480 STOP 660                                                   Disputed
          HOLTSVILLE, NY 11742-0480
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,200.00
          US AMERICANS INC                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          888 BALDWIN Drive                                                     Disputed
          WESTBURY, NY 11590
                                                                             Basis for the claim:    H2B employee Recruiting fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $70,639.97
          US Dept of Labor                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          The Curtis Center, Ste 850 W                                          Disputed
          Philadelphia, PA 19106-3323
                                                                             Basis for the claim:    H2B Employee Fines
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,751.40
          US Relay                                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          3688 MIDWAY Drive                                                     Disputed
          San Diego, CA 92110
                                                                             Basis for the claim:    Security Camera Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,359.40
          US SECURITY ASSOCIATES, INC
          Attn: President or General Mgr                                        Contingent
          200 MANSELL CT 5TH FL                                                 Unliquidated
          Ste 500                                                               Disputed
          ROSWELL, GA 30076
                                                                             Basis for the claim:    Security Personnel fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,205.25
          US.BANK EQUIPMENT FINANCE                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 790448                                                         Disputed
          ST LOUIS, MO 63179-0448
                                                                             Basis for the claim:    Office Equipment Financing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 117 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    134 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      220 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $110.00
          USGA CLUB MEMBERSHIP                                                  Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 5008                                                          Disputed
          HAGERSTOWN, MD 21741-5008
                                                                             Basis for the claim:    Golf Club dues
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,768.99
          UVEX SPORTS                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          45 MARIAN Avenue                                                      Disputed
          NARRAGANSETT, RI 02882
                                                                             Basis for the claim:    Retail Product Purchased
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Vector Media Ventures LLC                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          8 Upland Lane
                                                                                Disputed
          Armonk, NY 10504
          Date(s) debt was incurred
                                                                                              Corporate Membership
                                                                             Basis for the claim:
                                                                             (Bill & Marnie Schwartz)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175.00
          Vermont Assoc of Wedding Prof                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 2103                                                           Disputed
          South Burlington, VT 05356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,136.00
          Vermont Chamber of Commerce                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 37                                                             Disputed
          Montpelier, VT 05601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,023.23
          VERMONT DEPARTMENT OF LABOR                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 488                                                            Disputed
          MONTPELIER, VT 05601-0488
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,650.53
          VERMONT DEPT OF ENVIRON CONS                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          ONE NATIONAL LIFE DRIVE                                               Disputed
          MONTPELIER, VT 05620-3522
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 118 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    135 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      221 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          VERMONT DEPT. OF HEALTH                                               Contingent
          Attn: President or General Mgr                                        Unliquidated
          108 CHERRY ST                                                         Disputed
          BURLINGTON, VT 05402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $265.00
          VERMONT DIVISON OF FIRE SAFETY                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          1311 U S ROUTE 302-SUITE 600                                          Disputed
          BARRE, VT 05641
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.00
          Vermont DMV                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          AGENCY OF TRANSPORTATION                                              Disputed
          WILLISTON, VT 05495-1308
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $476.25
          VERMONT GELATO                                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 251                                                            Disputed
          NEWFANE, VT 05345
                                                                             Basis for the claim:    Food Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168.00
          VERMONT GOLF ASSOCIATION, INC,                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 1612 STATION A                                                 Disputed
          RUTLAND, VT 05701
                                                                             Basis for the claim:    State Golf Authority Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,958.00
          VERMONT HOUSING &
          CONSERVATION BOARD                                                    Contingent
          Attn: President or General Mgr                                        Unliquidated
          58 EAST STATE Street                                                  Disputed
          MONTPELIER, VT 05602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,120.10
          VERMONT ISLANDS                                                       Contingent
          Attn: President or General Mgr                                        Unliquidated
          22 BROWNE COURT-UNIT 115                                              Disputed
          BRATTLEBORO, VT 05301
                                                                             Basis for the claim:    Equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 119 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    136 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      222 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,842.49
          Vermont Media Publishing Co.                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO Box 310                                                            Disputed
          West Dover, VT 05356
                                                                             Basis for the claim:    Advertisements
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.00
          Vermont State Wmn's Golf Assn.                                        Contingent
          Attn: President or General Mgr                                        Unliquidated
          2703 EAST Street                                                      Disputed
          NORTH CLARENDON, VT 05759
                                                                             Basis for the claim:    State Golf Authority Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $292.46
          VIKING ELEC CONTR'G CO., LLC                                          Contingent
          Attn: President or General Mgr                                        Unliquidated
          193 DAY Street                                                        Disputed
          NEWINGTON, CT 06111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,520.00
          Vincent & Elizabeth Trama                                             Contingent
          154 Oakside Dr.                                                       Unliquidated
          Smithtown, NY 11787                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Vinnie & Denise Dascano                                               Contingent
          42 Rockwood Lane                                                      Unliquidated
          Danbury, CT 06811                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $56,800.00
          Virany & Brooke Hillard                                               Contingent
          29 Gray Rock Lane                                                     Unliquidated
          Chappaqua, NY 10514                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,000.00
          Virginia and Jason Brown                                              Contingent
          193 Watch Hill Road                                                   Unliquidated
          Westerly, RI 02891                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 120 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    137 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      223 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,605.00
          Vrountas, Ayer & Chandler
          Attn: President or General Mgr                                        Contingent
          250 COMMERCIAL Street                                                 Unliquidated
          SUITE 4004                                                            Disputed
          MANCHESTER, NH 03101
                                                                             Basis for the claim:    Attorney Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          VtGCSA                                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          24 Bowman Road                                                        Disputed
          Vergennes, VT 05491
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          VTrans                                                                Contingent
          Attn: President or General Mgr                                        Unliquidated
          ONE NATIONAL LIFE DR                                                  Disputed
          MONTPELIER, VT 05633-5001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,650.00
          Waite-Heindel Env Mngmt.                                              Contingent
          Attn: President or General Mgr                                        Unliquidated
          7 Kilburn Street Suite 301                                            Disputed
          Burlington, VT 05401
                                                                             Basis for the claim:    Advisory Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Walker & April Manzke                                                 Contingent
          12 Bishop Park Road                                                   Unliquidated
          Pound Ridge, NY 10576                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $164,400.00
          Walker Kimball                                                        Contingent
          200 Mending Walls Rd.                                                 Unliquidated
          Manchester Center, VT 05255                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,000.00
          Walter & Anna Mattera                                                 Contingent
          15 Daniel Court                                                       Unliquidated
          Westport, CT 06880                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 121 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    138 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      224 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $64,000.00
          Warren & Andrea Alexander                                             Contingent
          117 Bay Point Rd.                                                     Unliquidated
          Swansea, MA 02777                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $495.00
          WELLS FARGO                                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          P O BOX 105743                                                        Disputed
          ATLANTA, GA 30348
                                                                             Basis for the claim:    Equipment Finance - Repossession Expense
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,000.00
          Wendell & Ellen Maddrey                                               Contingent
          19 Cornell Way                                                        Unliquidated
          Montclair, NJ 07043                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,000.00
          Wendy Webber                                                          Contingent
          131 Tennyson Dr.                                                      Unliquidated
          Longmeadow, MA 01106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,788.60
          WESTERN EQUIPMENT FINANCE                                             Contingent
          Attn: President or General Mgr                                        Unliquidated
          503 HIGHWAY 2 WEST                                                    Disputed
          DEVILS LAKE, ND 58301
                                                                             Basis for the claim:    Equipment Finance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          WESTON & SAMPSON                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          FIVE CENTENNIAL Drive                                                 Disputed
          PEABODY, MA 01960-7985
                                                                             Basis for the claim:    Project management services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $57,520.00
          Whit & Lilly Armstrong                                                Contingent
          107 Patterson Ave.                                                    Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 122 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    139 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      225 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,000.00
          WHITE MOUNTIAN PRECAST, LLC                                           Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 870                                                            Disputed
          Henniker, NH 03242
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,080.58
          WHITELEAF ENTERTAINMENT GROUP                                         Contingent
          Attn: President or General Mgr                                        Unliquidated
          73 BEDFORD Road                                                       Disputed
          KATONAH, NY 10536
                                                                             Basis for the claim:    Musician Brokerage fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,000.00
          Whitney & Matthew Peterson                                            Contingent
          485 Whitfield Street                                                  Unliquidated
          Guilford, CT 06437                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,329.76
          WILCOX ICE CREAM                                                      Contingent
          Attn: President or General Mgr                                        Unliquidated
          116 SWEET Street                                                      Disputed
          EAST ARLINGTON, VT 05252
                                                                             Basis for the claim:    Food Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          William & Heather Castle                                              Contingent
          24 Audubon Rd.                                                        Unliquidated
          Wellesley, MA 02481                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $72,000.00
          William & Sarah Orum                                                  Contingent
          733 Lake Ave.                                                         Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,835.19
          WILLIAMS SCOTSMAN                                                     Contingent
          Attn: President or General Mgr                                        Unliquidated
          PO BOX 91975                                                          Disputed
          CHICAGO, IL 60693-1975
                                                                             Basis for the claim:    Trailer Rental
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 123 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case
              Case
                19-20904
                    19-10214
                           DocDoc
                               21 Filed
                                      7806/09/19
                                          Filed 06/09/19
                                                   EnteredEntered
                                                           06/09/19 12:28:44
                                                                        06/09/19
                                                                               Page
                                                                                 12:47:07
                                                                                     140 of 143
                                                                                             6/09/19 11:41AM
                         Desc     Main Document              Page      226 of 231
 Debtor       Hermitage Club, LLC                                                                     Case number (if known)            19-20904
              Name

 3.857     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $60,365.36
           WINTERSTEIGER                                                        Contingent
           Attn: President or General Mgr                                       Unliquidated
           4705 AMELIA EARHART DRIVE                                            Disputed
           SALT LAKE CITY, UT 84116-2876
                                                                             Basis for the claim:    Boot Dryers for Lockers
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.858     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,000.00
           WM Forest Products LLC                                               Contingent
           Attn: President or General Mgr                                       Unliquidated
           PO Box 312                                                           Disputed
           Wardsboro, VT 05355
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.859     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,689.65
           WOOD & WOOD                                                          Contingent
           Attn: President or General Mgr                                       Unliquidated
           98 CARROLL Road                                                      Disputed
           WAITSFIELD, VT 05673
                                                                             Basis for the claim:    Sign Suppliers
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.860     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $401.06
           World Cup Supplies                                                   Contingent
           Attn: President or General Mgr                                       Unliquidated
           226 INDUSTRIAL Drive                                                 Disputed
           BRADFORD, VT 05033
                                                                             Basis for the claim:    Supplies
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.861     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $68,000.00
           Yadin & Ursula Rozov                                                 Contingent
           1 Anchor Drive                                                       Unliquidated
           Rye, NY 10580                                                        Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Family Legacy
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.862     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $58,000.00
           Yarrow Thorne                                                        Contingent
           92 Hudson St.                                                        Unliquidated
           Providence, RI 02909                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Single Legacy
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Bill & Marnie Schwartz
           8 Upland Lane                                                                              Line     3.817
           Armonk, NY 10504
                                                                                                             Not listed. Explain

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 124 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    141 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      227 of 231
 Debtor       Hermitage Club, LLC                                                                Case number (if known)         19-20904
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.2      Bruce & Patti Sanford
          26 Longview Ave.                                                                       Line   3.705
          Madison, NJ 07940
                                                                                                        Not listed. Explain

 4.3      Christian & Beca Urciuoli
          504 W. 11th St.                                                                        Line   3.35
          New York, NY 10025
                                                                                                        Not listed. Explain

 4.4      Christopher & Sue Kurek
          248 Old Stage Road                                                                     Line   3.661
          Essex Junction, VT 05452
                                                                                                        Not listed. Explain

 4.5      Christopher Nicotra
          196 Pine Creek Ave                                                                     Line   3.600
          Fairfield, CT 06824
                                                                                                        Not listed. Explain

 4.6      Daniel and Jennifer Donovan
          95 Pine Ridge Drive                                                                    Line   3.484
          Putney, VT 05346
                                                                                                        Not listed. Explain

 4.7      Dave & Nadine Gannon
          4 Peach Hill Dr                                                                        Line   3.348
          Wall, CT 06492
                                                                                                        Not listed. Explain

 4.8      Dune & Neville Thorne
          105 Lincoln Rd.                                                                        Line   3.89
          Lincoln, MA 01773
                                                                                                        Not listed. Explain

 4.9      Ed & Terri Druke
          265 Newfane Hill Road                                                                  Line   3.606
          Newfane, VT 05345
                                                                                                        Not listed. Explain

 4.10     Elliot & Barbara Cooperstone
          6 Marvin Place                                                                         Line   3.577
          Westport, CT 06880
                                                                                                        Not listed. Explain

 4.11     Eric and Jennifer Spindt
          35 Overlook Drive E                                                                    Line   3.164
          Framingham, MA 01701
                                                                                                        Not listed. Explain

 4.12     Frederick & Patricia Casinelli
          225 Hancock Road                                                                       Line   3.661
          Taunton, MA 02780
                                                                                                        Not listed. Explain

 4.13     George F Sanford IV
          86 Yantacaw Brook Road                                                                 Line   3.705
          Montclair, NJ 07043
                                                                                                        Not listed. Explain

 4.14     Irene & Manny Makiaris
          36 West Pattagansett Rd.                                                               Line   3.165
          Niantic, CT 06357
                                                                                                        Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 125 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case
              Case
                19-20904
                    19-10214
                           DocDoc
                               21 Filed
                                      7806/09/19
                                          Filed 06/09/19
                                                   EnteredEntered
                                                           06/09/19 12:28:44
                                                                        06/09/19
                                                                               Page
                                                                                 12:47:07
                                                                                     142 of 143
                                                                                             6/09/19 11:41AM
                         Desc     Main Document              Page      228 of 231
 Debtor       Hermitage Club, LLC                                                                Case number (if known)           19-20904
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.15      James Reyes
           4655 Hawthorne Lane NW                                                                Line     3.661
           Washington, DC 20016
                                                                                                        Not listed. Explain

 4.16      James Ryan & Eryn Badger
           558 Gates Road                                                                        Line     3.474
           Chester, VT 05143
                                                                                                        Not listed. Explain

 4.17      Jay & Michelle Clarke
           22 Phillip Drive                                                                      Line     3.153
           Spofford, NH 03462
                                                                                                        Not listed. Explain

 4.18      Jim & Jeanine Johnsen
           7 East Trl.                                                                           Line     3.348
           Darien, CT 06820
                                                                                                        Not listed. Explain

 4.19      John & Ann Nolan
           225 John Hancock Road                                                                 Line     3.661
           Taunton, MA 02780
                                                                                                        Not listed. Explain

 4.20      John & Marcia Leader
           567 Westminster Rd.                                                                   Line     3.484
           Putney, VT 05346
                                                                                                        Not listed. Explain

 4.21      John and Shirley Grush
           1752 East Dover Road                                                                  Line     3.325
           East Dover, VT 05341
                                                                                                        Not listed. Explain

 4.22      Mark & Kristen Wallace
           193 Dover Hill Road                                                                   Line     3.325
           East Dover, VT 05341
                                                                                                        Not listed. Explain

 4.23      Michael & Dori Kuziak
           120 Bashan Rd                                                                         Line     3.482
           East Haddam, CT 06423
                                                                                                        Not listed. Explain

 4.24      Rich & Anne Clarke
           32 Salisbury Rd.                                                                      Line     3.293
           Keene, NH 03431
                                                                                                        Not listed. Explain

 4.25      Richard and Caryn Jacoby
           201 Cognewaugh Road                                                                   Line     3.35
           Riverside, CT 06878
                                                                                                        Not listed. Explain

 4.26      Thomas & Heather Minkler
           20 Foxwood Avenue                                                                     Line     3.151
           Keene, NH 03431
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                  1,473,269.62

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 126 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case
             Case
               19-20904
                   19-10214
                          DocDoc
                              21 Filed
                                     7806/09/19
                                         Filed 06/09/19
                                                  EnteredEntered
                                                          06/09/19 12:28:44
                                                                       06/09/19
                                                                              Page
                                                                                12:47:07
                                                                                    143 of 143
                                                                                            6/09/19 11:41AM
                        Desc     Main Document              Page      229 of 231
 Debtor       Hermitage Club, LLC                                                                Case number (if known)   19-20904
              Name

 5b. Total claims from Part 2                                                                       5b.   +   $           38,563,224.28

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             40,036,493.90




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 127 of 127
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
  Case 19-10214 Doc     78 Filed 06/09/19 Entered                      06/09/19 12:47:07
            Desc    Main Document            Page                     230 of 231


                 UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : INVOLUNTARY CHAPTER 7
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               : CASE NO. 19-10214 (CAB)
                                   :
               Alleged Debtor      :
                                   x

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 9, 2019, the foregoing document was

electronically filed. Notice of this filing was sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing. Parties

may access this filing through the Court’s system.

Dated: June 9, 2019                                   ALLEGED DEBTOR,
       New Haven, Connecticut                         HERMITAGE INN REAL ESTATE
                                                      HOLDING COMPANY, LLC


                                                By:      /s/Douglas S. Skalka
                                                      Douglas S. Skalka
                                                      NEUBERT, PEPE & MONTEITH, P.C.
                                                      195 Church Street
                                                      New Haven, Connecticut 06510
                                                      (203) 821-2000
                                                      dskalka@npmlaw.com
  Case 19-10214 Doc     78 Filed 06/09/19 Entered             06/09/19 12:47:07
            Desc    Main Document            Page            231 of 231


                                     Service List

Electronic Mail Notice List

   •   Edward Gordon Adrian eadrian@msdvt.com, kshamis@msdvt.com
   •   James B Anderson jba@rsclaw.com, tlf@rsclaw.com
   •   Shannon Aldridge Bertrand bertrand@fgmvt.com, sgraham@fgmvt.com
   •   Andre Denis Bouffard abouffard@drm.com, mbottino@drm.com
   •   Robert S DiPalma rdipalma@pfclaw.com
   •   David N. Dunn ddunn@pdsclaw.com, mgundry@pdsclaw.com
   •   Elizabeth A. Glynn eag@rsclaw.com, ccs@rsclaw.com
   •   John J. Kennelly kennelly@vermontcounsel.com, jda@vermontcounsel.com
   •   Tavian M. Mayer tavian@mayerlaw.com
   •   Paul F. O'Donnell, Esq. podonnell@hinckleyallen.com
   •   Lisa M. Penpraze lisa.penpraze@usdoj.gov
   •   Heather Elizabeth Ross hross@sheeheyvt.com, bsides@sheeheyvt.com
   •   Jess T. Schwidde jtsesq@vtbankruptcylaw.com, j_schwidde@yahoo.com
   •   Thomas P. Simon tps@mc-fitz.com
   •   Douglas S. Skalka dskalka@npmlaw.com,
       smowery@npmlaw.com;npm.bankruptcy@gmail.com
   •   U S Trustee ustpregion02.vt.ecf@usdoj.gov

Manual Notice List

       Patrick M. Birney, Esq.
       Robinson & Cole LLP
       280 Trumbull Street
       Hartford, CT 06103

       Erin Kennedy, Esq.
       Forman Holt
       66 Route 17 North
       Paramus, NJ 07652
